Exhibit 10.2
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
July 25, 2007,
as amended and restated as of November 5, 2010
among
CHS/COMMUNITY HEALTH SYSTEMS, INC.,
COMMUNITY HEALTH SYSTEMS, INC.,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
CREDIT SUISSE SECURITIES (USA) LLC
as Sole Bookrunner and Sole Lead Arranger
WELLS FARGO BANK, N.A.
as Syndication Agent
JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Co-Documentation Agents
 
 





--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I

Definitions
 
           
SECTION 1.01.
  Defined Terms     1  
SECTION 1.02.
  Terms Generally     36  
SECTION 1.03.
  Pro Forma Calculations     36  
SECTION 1.04.
  Classification of Loans and Borrowings     37  
 
            ARTICLE II

The Credits
 
           
SECTION 2.01.
  Commitments     37  
SECTION 2.02.
  Loans     38  
SECTION 2.03.
  Borrowing Procedure     40  
SECTION 2.04.
  Evidence of Debt; Repayment of Loans     40  
SECTION 2.05.
  Fees     41  
SECTION 2.06.
  Interest on Loans     42  
SECTION 2.07.
  Default Interest     42  
SECTION 2.08.
  Alternate Rate of Interest     42  
SECTION 2.09.
  Termination and Reduction of Commitments     43  
SECTION 2.10.
  Conversion and Continuation of Borrowings     43  
SECTION 2.11.
  Repayment of Term Borrowings     45  
SECTION 2.12.
  Optional Prepayment     46  
SECTION 2.13.
  Mandatory Prepayments     47  
SECTION 2.14.
  Reserve Requirements; Change in Circumstances     49  
SECTION 2.15.
  Change in Legality     50  
SECTION 2.16.
  Indemnity     51  
SECTION 2.17.
  Pro Rata Treatment     52  
SECTION 2.18.
  Sharing of Setoffs     52  
SECTION 2.19.
  Payments     53  
SECTION 2.20.
  Taxes     53  
SECTION 2.21.
  Assignment of Commitments Under Certain        
 
  Circumstances; Duty to Mitigate     55  
SECTION 2.22.
  Swingline Loans     56  
SECTION 2.23.
  Letters of Credit     58  
SECTION 2.24.
  Incremental Term Loans     62  
SECTION 2.25.
  Revolving Credit Loan Modification Offers     64  

 



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE III

Representations and Warranties
 
           
SECTION 3.01.
  Organization; Powers     66  
SECTION 3.02.
  Authorization     66  
SECTION 3.03.
  Enforceability     66  
SECTION 3.04.
  Governmental Approvals     67  
SECTION 3.05.
  Financial Statements     67  
SECTION 3.06.
  No Material Adverse Change     67  
SECTION 3.07.
  Title to Properties; Possession Under Leases     67  
SECTION 3.08.
  Subsidiaries     68  
SECTION 3.09.
  Litigation; Compliance with Laws     68  
SECTION 3.10.
  Agreements     68  
SECTION 3.11.
  Federal Reserve Regulations     68  
SECTION 3.12.
  Investment Company Act     69  
SECTION 3.13.
  Use of Proceeds     69  
SECTION 3.14.
  Tax Returns     69  
SECTION 3.15.
  No Material Misstatements     69  
SECTION 3.16.
  Employee Benefit Plans     69  
SECTION 3.17.
  Environmental Matters     70  
SECTION 3.18.
  Insurance     70  
SECTION 3.19.
  Security Documents     70  
SECTION 3.20.
  Location of Real Property and Leased Premises     71  
SECTION 3.21.
  Labor Matters     71  
SECTION 3.22.
  Solvency     72  
SECTION 3.23.
  Sanctioned Persons     72  
 
            ARTICLE IV

Conditions of Lending
 
           
SECTION 4.01.
  All Credit Events     72  
SECTION 4.02.
  [Intentionally Omitted.]     73  
 
            ARTICLE V

Affirmative Covenants
 
           
SECTION 5.01.
  Existence; Compliance with Laws; Businesses and Properties     73  
SECTION 5.02.
  Insurance     74  
SECTION 5.03.
  Obligations and Taxes     74  
SECTION 5.04.
  Financial Statements, Reports, etc     75  
SECTION 5.05.
  Litigation and Other Notices     76  
SECTION 5.06.
  Information Regarding Collateral     77  

 



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 5.07.
  Maintaining Records; Access to Properties and        
 
  Inspections; Maintenance of Ratings     77  
SECTION 5.08.
  Use of Proceeds     77  
SECTION 5.09.
  Employee Benefits     77  
SECTION 5.10.
  Compliance with Environmental Laws     78  
SECTION 5.11.
  Preparation of Environmental Reports     78  
SECTION 5.12.
  Further Assurances     78  
SECTION 5.13.
  Proceeds of Certain Dispositions     79  
SECTION 5.14.
  Operation of Facilities     80  
 
            ARTICLE VI

Negative Covenants
 
           
SECTION 6.01.
  Indebtedness     80  
SECTION 6.02.
  Liens     81  
SECTION 6.03.
  Sale and Lease-Back Transactions     81  
SECTION 6.04.
  Investments, Loans and Advances     81  
SECTION 6.05.
  Mergers, Consolidations, Sales of Assets and Acquisitions     81  
SECTION 6.06.
  Restricted Payments; Restrictive Agreements     81  
SECTION 6.07.
  Transactions with Affiliates     81  
SECTION 6.08.
  Business of Parent, Borrower and Subsidiaries     81  
SECTION 6.09.
  Other Indebtedness     81  
SECTION 6.10.
  Practice Guarantees     81  
SECTION 6.11.
  Capital Expenditures     81  
SECTION 6.12.
  Interest Coverage Ratio     81  
SECTION 6.13.
  Maximum Leverage Ratio     81  
SECTION 6.14.
  Fiscal Year     81  
 
            ARTICLE VII

Events of Default
 
            ARTICLE VIII

The Administrative Agent and the Collateral Agent
 
            ARTICLE IX

Miscellaneous

 
           
SECTION 9.01.
  Notices     81  
SECTION 9.02.
  Survival of Agreement     81  
SECTION 9.03.
  Binding Effect     81  

 



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 9.04.
  Successors and Assigns     81  
SECTION 9.05.
  Expenses; Indemnity     81  
SECTION 9.06.
  Right of Setoff     81  
SECTION 9.07.
  Applicable Law     81  
SECTION 9.08.
  Waivers; Amendment     81  
SECTION 9.09.
  Certain Releases of Guarantees and Security Interests     81  
SECTION 9.10.
  Interest Rate Limitation     81  
SECTION 9.11.
  Entire Agreement     81  
SECTION 9.12.
  WAIVER OF JURY TRIAL     81  
SECTION 9.13.
  Severability     81  
SECTION 9.14.
  Counterparts     81  
SECTION 9.15.
  Headings     81  
SECTION 9.16.
  Jurisdiction; Consent to Service of Process     81  
SECTION 9.17.
  Confidentiality     81  
SECTION 9.18.
  USA PATRIOT Act Notice     81  
SECTION 9.19.
  Effect of Certain Inaccuracies     81  
SECTION 9.20.
  Pari Passu Obligations     81  

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.01(a)
  -   Existing Letters of Credit
Schedule 1.01(b)
  -   Subsidiary Guarantors
Schedule 1.01(c)
  -   Mortgaged Property
Schedule 1.01(d)
  -   Hospitals
Schedule 1.01(e)
  -   Certain Permitted Joint Ventures
Schedule 1.01(f)
  -   Certain Subsidiaries
Schedule 2.01
  -   Initial Lenders and Commitments
Schedule 3.08
  -   Subsidiaries
Schedule 3.18
  -   Insurance
Schedule 3.19(a)
  -   UCC Filing Offices
Schedule 3.19(c)
  -   Mortgage Filing Offices
Schedule 3.21
  -   Collective Bargaining Agreements
Schedule 6.01
  -   Existing Indebtedness
Schedule 6.02
  -   Existing Liens
Schedule 6.04(h)
  -   Certain Permitted Acquisitions
Schedule 6.05(b)
  -   Certain Syndication Transactions
Schedule 6.07
  -   Certain Affiliate Transactions

EXHIBITS

         
Exhibit A
  -   Form of Administrative Questionnaire
Exhibit B
  -   Form of Assignment and Acceptance
Exhibit C
  -   Form of Borrowing Request
Exhibit D
  -   Form of Mortgage

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of July 25, 2007, as amended and restated as of
November 5, 2010, among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (“Parent”), the Lenders (as defined in Article I), and CREDIT SUISSE
AG, as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
PRELIMINARY STATEMENT
     The Borrower, Parent, the lenders party thereto and Credit Suisse AG
(formerly known as Credit Suisse), as administrative agent and collateral agent,
have previously entered into a Credit Agreement dated as of July 25, 2007 (the
“Original Credit Agreement”).
     On the Restatement Effective Date, (a) certain Existing Funded Term Loans
and Existing Delayed Draw Term Loans will be converted to Extended Term Loans
pursuant to the Amendment and Restatement Agreement, and all other Existing
Funded Term Loans and Existing Delayed Draw Term Loans will be redesignated as
Non-Extended Funded Term Loans or Non-Extended Delayed Draw Term Loans, as
applicable, and (b) the Original Credit Agreement will be amended and restated
in the form of this Agreement.
     The proceeds of the Existing Term Loans were used for the purposes set
forth in the Original Credit Agreement. The proceeds of the Revolving Loans and
the Swingline Loans are to be used by the Borrower and the Subsidiaries from
time to time for working capital and other general corporate purposes, including
permitted investments and Capital Expenditures and to repay Indebtedness.
Letters of Credit will be used for general corporate purposes of the Borrower
and the Subsidiaries.
     Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Accepting Revolving Credit Lenders” shall have the meaning assigned to
such term in Section 2.25(a).
     “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the product of
(a) the LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in the form of Exhibit A, or such other form as may be supplied from time to
time by the Administrative Agent.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any person that directly or indirectly owns 10%
or more of any class of Equity Interests of the person specified.
     “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a three month Interest Period commencing on the second
Business Day after such day plus 1%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.
     “Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement dated as of the Restatement Effective Date among Parent,
the Borrower, the Subsidiary Guarantors party thereto, the Lenders party thereto
and the Administrative Agent.
     “Applicable Percentage” shall mean, for any day (a) with respect to any
(i) Eurodollar Non-Extended Term Loan, 2.25% per annum, or (ii) Eurodollar
Extended Term Loan, 3.50% per annum, (b) with respect to any (i) ABR
Non-Extended Term Loan, 1.25% per annum or (ii) ABR Extended Term Loan, 2.50%
per annum, and (c) (i) with respect to any Eurodollar Revolving Loan or ABR
Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (ii) with respect to the Revolving Credit Commitment Fee, the
applicable rate set forth below under the caption “Revolving Credit Commitment
Fee Rate”, in each case based upon the Leverage Ratio as of the relevant date of
determination:

 



--------------------------------------------------------------------------------



 



                              Eurodollar           Revolving     Spread—   ABR
Spread—   Credit Leverage   Revolving   Revolving   Commitment Ratio   Loans  
Loans   Fee Rate
Category 1
    2.25 %     1.25 %     0.50 %
 
                       
Greater than or equal to 4.5 to 1.00
                       
 
                       
Category 2
    2.00 %     1.00 %     0.50 %
 
                       
Less than 4.5 to 1.00 and greater than or equal to 3.5 to 1.00
                       
 
                       
Category 3
    1.75 %     0.75 %     0.375 %
 
                       
Less than 3.5 to 1.00
                       

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively (until the time of the delivery thereof), or (b)
at any time after the occurrence and during the continuance of an Event of
Default, the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage.
     “Arranger” shall mean Credit Suisse Securities (USA) LLC.
     “Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:
          (i) inventory, damaged, obsolete or worn out assets, scrap, surplus
and Permitted Investments, in each case disposed of in the ordinary course of
business;
          (ii) donations of assets by the Borrower or any Subsidiary (whether of
real or personal property (including cash)) to state or local municipalities (or
other Governmental Authorities), nonprofit organizations, foundations, charities
or similar entities of the Borrower’s or such Subsidiary’s choice, with an
aggregate fair market value not to exceed $30,000,000 in any fiscal year of
Parent;

 



--------------------------------------------------------------------------------



 



          (iii) dispositions by any Subsidiary that is not a Subsidiary
Guarantor to the Borrower or any other Subsidiary;
          (iv) sales or other dispositions of (x) Receivables of the Borrower or
any of the Subsidiaries that are more than 180 days past due or are written-off
at the time of such sale or disposition or (y) any Receivables of the Borrower
or any of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within
150 days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Closing Date does not exceed
$200,000,000;
          (v) sales or other dispositions of property (including like-kind
exchanges) to the extent that (x) such property is exchanged for credit against
the purchase price of similar replacement property or (y) the proceeds of such
sale or disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise, provided
that, if the property so sold or exchanged constituted Collateral, then the
property so received shall also constitute Collateral;
          (vi) leases or sub-leases of any real property or personal property in
the ordinary course of business;
          (vii) dispositions of investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in the joint venture arrangements and similar
binding arrangements;
          (viii) licensings and sublicensings of intellectual property of the
Borrower or any Subsidiary in the ordinary course of business;
          (ix) sales, transfers, leases or other dispositions of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the
Borrower, are not material to the conduct of the business of Parent, the
Borrower and the Subsidiaries; and
          (x) any sale, transfer or other disposition or series of related
sales, transfers or other dispositions having a value not in excess of
$5,000,000.
     “Assignment and Acceptance” shall mean an assignment and acceptance entered
into by a Lender and an assignee, and accepted by the Administrative Agent, in
the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.
     “Available Amount” shall mean, as at any date of determination, an amount
(if positive) equal to (a) for each fiscal year of Parent commencing with the
fiscal year ending December 31, 2010 for which Excess Cash Flow shall have been
positive, 50% of Excess Cash Flow for such years, minus (b) the aggregate amount
of all Restricted Payments made in reliance on Section 6.06(a)(vii) prior to
such date, minus (c) the aggregate amount paid in reliance on
Section 6.09(b)(iv) prior to such date.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States of America.
     “Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 



--------------------------------------------------------------------------------



 



     “Borrowing” shall mean (a) Loans of the same Class and Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, or (b) a Swingline Loan.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
     “Business Day” shall mean any day other than a Saturday, Sunday or day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
     “CapEx Pull-Forward Amount” shall have the meaning assigned to such term in
Section 6.11.
     “Capital Expenditures” shall mean, for any period, the additions to
property, plant and equipment and other capital expenditures of Parent, the
Borrower and its consolidated subsidiaries (including all amounts expended or
capitalized under Capital Lease Obligations, but excluding any amount
representing capitalized interest) that are (or should be) set forth in a
consolidated statement of cash flows of Parent for such period prepared in
accordance with GAAP, but excluding in each case any such expenditure (i) made
with insurance proceeds, condemnation awards or damage recovery proceeds,
(ii) made with the proceeds of the issuance of Equity Interests, (iii) to the
extent such expenditure is made with proceeds that would have constituted Net
Cash Proceeds under clause (a) of the definition of the term “Net Cash Proceeds”
(but for the application of the second proviso to such clause (a)), (iv) to the
extent of the credit against the gross purchase price of newly acquired
equipment granted by the seller of such newly acquired equipment for other
equipment that is simultaneously traded-in at the time of purchase of such newly
acquired equipment, (v) is accounted for as a capital expenditure pursuant to
GAAP but that actually is paid for by a third party (excluding Parent, the
Borrower or any Subsidiary) and for which none of Parent, the Borrower or any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period) or (vi) constituting the
purchase price of any Permitted Acquisition or any investment permitted under
Sections 6.04(a), 6.04(i), 6.04(j), 6.04(k) or 6.04(v).
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
(excluding any lease that would be required to be so classified as a result of a
change in GAAP after the Restatement Effective Date), and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

 



--------------------------------------------------------------------------------



 



     “Cash Management Obligations” shall mean the obligations owed by Parent,
the Borrower or any Subsidiary to the Administrative Agent, the Arranger, any
Lender or an Affiliate of any of the foregoing in respect of any overdraft
protections, netting services and similar arrangements arising from treasury,
depository and cash management services, any automated clearing house transfers
of funds or any credit card or similar services, in each case in the ordinary
course of business.
     A “Change in Control” shall be deemed to have occurred if (a) any “person”
or “group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent, (b) a majority of the seats (other than vacant seats) on the board of
directors of Parent shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Parent nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Parent, the Borrower or any Subsidiary shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent, the Borrower or any Subsidiary is a party (other
than, under any indenture or agreement in respect of Material Indebtedness
assumed in connection with a Permitted Acquisition, any change in control
triggered by the Permitted Acquisition pursuant to which such Indebtedness was
assumed), or (d) Parent shall cease to directly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of the Borrower.
     “Change in Law” shall mean (a) the adoption of any law, rule or regulation
after the Closing Date , (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any policy, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended
Term Loans, Non-Extended Funded Term Loans, Non-Extended Delayed Draw Term
Loans, Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
any Incremental Term Loan Commitment or Swingline Commitment.
     “Closing Date” shall mean July 25, 2007.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean all the “Collateral” as defined in any Security
Document and shall also include the Mortgaged Properties.
     “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Credit Commitment, Incremental Term Loan Commitment and Swingline
Commitment.
     “Commitment Fees” shall mean the Revolving Credit Commitment Fees.

 



--------------------------------------------------------------------------------



 



     “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated June 2007.
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period plus (a) without duplication and (except in the case of clause
(a)(x) below) to the extent deducted in determining such Consolidated Net
Income, the sum of
          (i) interest expense (net of interest income), including amortization
and write offs of debt discount and debt issuance costs and commissions,
discounts and other fees and charges associated with (x) letters of credit,
(y) obtaining or unwinding Hedging Agreements or (z) surety bonds for financing
activities, in each case for such period,
          (ii) provision for taxes based on income, profits or capital and
franchise taxes, including Federal, foreign, state, franchise, excise and
similar taxes and foreign withholding taxes paid or accrued during such period,
including any penalties and interest relating to any tax examinations for such
period,
          (iii) depreciation and amortization expenses including acceleration
thereof and including the amortization of the increase in inventory resulting
from the application of Statement of Financial Accounting Standards No. 141
(“FASB 141”) for transactions contemplated hereby, including Permitted
Acquisitions, for such period,
          (iv) non-cash compensation expenses arising from the sale of Equity
Interests, the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,
          (v) the excess of the expense in respect of post-retirement benefits
and post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,
          (vi) minority interest (to the extent distributions are not required
to be made and are not made in respect thereof),
          (vii) upfront fees or charges arising from any Permitted Receivables
Transaction for such period, and any other amounts for such period comparable to
or in the nature of interest under any Permitted Receivables Transaction, and
losses on dispositions of Receivables and related assets in connection with any
Permitted Receivables Transaction for such period,
          (viii) fees and expenses for such period incurred or paid in
connection with the Transactions,
          (ix) to the extent covered by insurance and actually reimbursed, or,
so long as the Borrower has made a determination that such amount is reasonably
likely to be reimbursed by the insurer and only to the extent that such amount
is (A) not denied by the applicable carrier in writing within 180 days and
(B) in fact reimbursed within 365 days of the date of the relevant event (with a
deduction for any amount so added back to the extent not so reimbursed within
such 365 days), expenses with respect to liability or casualty events,

 



--------------------------------------------------------------------------------



 



          (x) proceeds of received business interruption insurance,
          (xi) any fees and expenses incurred during such period in connection
with any acquisition, investment, recapitalization, asset disposition, issuance
or repayment of debt, issuance of Equity Interests, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed),
          (xii) any (w) severance costs, relocation costs, integration and
Facilities opening costs, signing costs, retention or completion bonuses and
transition costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries, or
any Acquired Entity or other obligations (contingent or otherwise) of the
Borrower, Triad or any of their subsidiaries or any Acquired Entity, in each
case prior to the Closing Date (or, with respect to an Acquired Entity, the
closing date of the relevant Permitted Acquisition) and for which a liability
would not be, in accordance with GAAP, recognized on Parent’s consolidated
balance sheet as of the Closing Date (or, with respect to an Acquired Entity,
the closing date of the relevant Permitted Acquisition) in each case to the
extent that the aggregate amount of all such costs, expenses and payments added
to Consolidated Net Income pursuant to this clause (a)(xii), together with all
cash payments made during such period and referred to in clause (b)(ii) below,
does not exceed 10.0% of Consolidated EBITDA for such period, and
          (xiii) other non-cash charges for such period (other than the write
down of current assets, unless such assets are acquired pursuant to a Permitted
Acquisition, in which case any such write down shall (A) occur on or before the
first anniversary of the date on which the applicable Permitted Acquisition was
consummated and (B) result from (1) a change in accounting policies or (2) a
revision in the estimated value of such assets), and minus
     (b) without duplication, (i) non-recurring gains and (ii) to the extent the
amount thereof, when combined with the aggregate amount of all costs, expenses
and payments added to Consolidated Net Income during such period pursuant to
clause (a)(xii) above exceeds 10.0% of Consolidated EBITDA for such period, all
cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(xiii) above in a previous period.
     “Consolidated Interest Expense” shall mean, for any period, the sum of
(a) the interest expense paid in cash (including imputed interest expense in
respect of Capital Lease Obligations and Synthetic Lease Obligations) of Parent,
the Borrower and the Subsidiaries for such period, net of interest income,
determined on a consolidated basis in accordance with GAAP and (b) the dividends
paid in cash during such period by Parent, the Borrower and the Subsidiaries on
a consolidated basis in respect of Disqualified Stock, but excluding, however,
to the extent otherwise included therein, (i) fees and expenses associated with
the consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining or unwinding any
Hedging Agreements, (iv) fees and expenses associated with any investment
permitted pursuant to Section 6.04, issuances of Equity Interests or
Indebtedness (whether or not consummated) or amendments of any Indebtedness,
(v) penalties and interest

 



--------------------------------------------------------------------------------



 



relating to Taxes and (vi) all non-recurring cash interest expense consisting of
liquidated damages for failure to timely comply with registration rights
obligations and financing fees. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
Parent, the Borrower or any Subsidiary with respect to interest rate Hedging
Agreements.
     “Consolidated Net Income” shall mean, for any period, the net income or
loss ((i) excluding extraordinary gains and losses, and gains and losses arising
from the proposed or actual disposition of material assets and (ii) excluding
the cumulative effect of changes in accounting principles) of Parent, the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early
extinguishment of Indebtedness, (w) discontinued operations, (x) Facilities to
be closed within one year of the date of recognition of such gain or loss,
(y) obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, and (ii) the effects of purchase
accounting adjustments to inventory, property, equipment and intangible assets
and deferred revenue in component amounts required or permitted by GAAP, as a
result of the Transactions, any Permitted Acquisition or acquisition consummated
before the Closing Date, or the amortization or write-off of any amounts
thereof.
     “Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
     “Credit Facilities” shall mean the revolving credit, swingline, letter of
credit and term loan facilities provided for by this Agreement.
     “Current Assets” shall mean, at any time, the consolidated current assets
(other than cash and cash equivalents, current and deferred tax assets and
Permitted Investments) of Parent, the Borrower and the Subsidiaries.
     “Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Parent, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) current accrued and deferred income taxes and accrued interest
and (c) outstanding Revolving Loans and Swingline Loans.

 



--------------------------------------------------------------------------------



 



     “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender that (a) defaults in its
obligation to make any Loan or fulfill any obligation required to be made or
fulfilled by it hereunder, (b) has notified the Administrative Agent or any Loan
Party in writing that it does not intend to satisfy any such obligations or
(c) has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” if and
for so long as such Lender confirms in writing, upon request by the
Administrative Agent, that it will continue to comply with its obligations to
make Loans and fulfill all other obligations required to be made and fulfilled
by it hereunder.
     “Disqualified Stock” shall mean any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction Partner), or is redeemable at the option of
the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital in cash
(other than, in the case of Equity Interests of a Subsidiary issued to a
Permitted Syndication Transaction Partner or held by a Subsidiary Guarantor,
periodic distributions of available cash (determined in good faith by the
Borrower)), in each case at any time on or prior to the first anniversary of the
Extended Term Loan Maturity Date, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) Indebtedness or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time prior to the first anniversary of the Extended Term Loan Maturity Date.
     “dollars” or “$” shall mean lawful money of the United States of America.
     “Domestic Subsidiaries” shall mean all Subsidiaries incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
     “Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or

 



--------------------------------------------------------------------------------



 



invests in bank loans as one of its businesses; provided that neither the
Borrower nor any of its Affiliates shall be an Eligible Assignee.
     “Environmental Laws” shall mean all former, current and future Federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances, codes, decrees, judgments, directives, orders (including
consent orders), and legally binding agreements in each case, relating to
protection of the environment, natural resources, occupational health and safety
or Hazardous Materials.
     “Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
     “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, and any option,
warrant or other right entitling the holder thereof to purchase or otherwise
acquire any such equity interest.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived), (b) a
failure by any Plan to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Parent or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the receipt by Parent or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Parent or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in

 



--------------------------------------------------------------------------------



 



endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA, (h) the occurrence of a “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable or (i) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” shall have the meaning assigned to such term in
Article VII.
     “Excess Cash Flow” shall mean, for any fiscal year of Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges or losses to
the extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of Parent,
the Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,
(iv) the proceeds of business interruption insurance received by Parent, the
Borrower and the Subsidiaries during such fiscal year to the extent not
otherwise included in such Consolidated Net Income, and (v) reductions to
noncash working capital of Parent, the Borrower and the Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year, excluding
decreases resulting from any Permitted Acquisition or disposition occurring
during such fiscal year) over (b) the sum, without duplication, of (i) the
amount of any Taxes (including penalties and interest) payable in cash by
Parent, the Borrower and the Subsidiaries with respect to such fiscal year,
(ii) Capital Expenditures made in cash during such fiscal year, except to the
extent financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds or condemnation proceeds to the extent such proceeds would not be
included in Consolidated Net Income, (iii) permanent repayments of Indebtedness
(other than mandatory prepayments of Loans under Section 2.13 and Voluntary
Prepayments) made in cash by Parent, the Borrower and the Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(iv) payments by Parent, the Borrower and the Subsidiaries during such fiscal
year in respect of long-term liabilities of Parent, the Borrower and the
Subsidiaries other than Indebtedness, (v) the aggregate amount of cash
consideration paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in connection with Permitted Acquisitions or other
investments permitted pursuant to Section 6.04 (other than Section 6.04(b)),
except to the extent any such Permitted Acquisition or investment is financed
with the proceeds of Indebtedness or equity issuances, to the extent such
proceeds would not be included in Consolidated Net Income, (vi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
Parent, the Borrower or the Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness to the extent not
deducted in determining Consolidated Net Income for such fiscal year, (vii) cash
expenditures in respect of Hedging Agreements to the extent not deducted in
determining Consolidated Net Income for such fiscal year, (viii) additions to
noncash working capital for

 



--------------------------------------------------------------------------------



 



such fiscal year (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year, excluding
increases resulting from any Permitted Acquisition or disposition occurring
during such fiscal year), and (ix) an amount equal to the amount of all non-cash
credits or gains to the extent included in arriving at such Consolidated Net
Income and cash charges described in clauses (i) (x) through (y) of the third
sentence of the definition of Consolidated Net Income and included in arriving
at such Consolidated Net Income; provided that in no event shall the calculation
of Excess Cash Flow include any insurance proceeds (other than business
interruption insurance) or proceeds of any condemnation, taking or similar
occurrence.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of
the Administrative Agent or a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.21(a)), any withholding tax that is
imposed on amounts payable to such Administrative Agent or Foreign Lender as a
result of any law in effect (including FATCA) at the time such Administrative
Agent or Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Administrative Agent or Foreign
Lender’s failure to comply with Section 2.20(e), except to the extent that such
Administrative Agent or Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).
     “Existing Delayed Draw Term Loans” shall mean “Delayed Draw Term Loans” as
defined in the Original Credit Agreement.
     “Existing Funded Term Loans” shall mean “Funded Term Loans” as defined in
the Original Credit Agreement.
     “Existing Letter of Credit” shall mean each Letter of Credit previously
issued for the account of the Borrower or Triad that (a) was outstanding on the
Closing Date and (b) is listed on Schedule 1.01(a).
     “Existing Term Loans” shall mean the “Existing Funded Term Loans” and the
“Existing Delayed Draw Term Loans”.
     “Extended Term Loan” shall mean an Existing Term Loan that has been
converted to an “Extended Term Loan” pursuant to the Amendment and Restatement
Agreement.
     “Extended Term Loan Lender” shall mean, at any time, any Lender that has an
Extended Term Loan at such time.
     “Extended Term Loan Maturity Date” shall mean January 25, 2017, provided
that the Extended Term Loan Maturity Date shall instead be April 15, 2015
unless, on or prior to April 15, 2015, all but $50,000,000 aggregate principal
amount of the Senior Notes shall have been

 



--------------------------------------------------------------------------------



 



repaid, redeemed, defeased or otherwise satisfied in full, provided further that
if such repayment, redemption, defeasance or other satisfaction shall have been
financed, in whole or in part, with the proceeds of Indebtedness, such
Indebtedness shall have a maturity date that is at least 91 days after
January 25, 2017.
     “Extended Term Loan Repayment Date” shall have the meaning assigned to such
term in Section 2.11(a)(iii).
     “Facility” shall mean any Hospital, outpatient clinic, long-term care
facility, ambulatory center, nursing home or rehabilitation center and related
medical office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.
     “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date
of this Agreement, and any regulations or official interpretations thereof
issued after the date of this Agreement.
     “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fee Letter” shall mean the Fee Letter dated March 16, 2007, among Parent,
Credit Suisse Securities (USA) LLC, the Administrative Agent, Wachovia Capital
Markets LLC, Wachovia Bank, National Association and Wachovia Investment
Holdings, LLC.
     “Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the
L/C Participation Fees and the Issuing Bank Fees.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
     “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” shall mean United States generally accepted accounting principles.
     “Governmental Authority” shall mean any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.
     “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
     “Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including

 



--------------------------------------------------------------------------------



 



any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness; provided, however,
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit in the ordinary course of business or (ii) Practice Guarantees. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount (based on the maximum reasonably anticipated net liability
in respect thereof as determined by the Borrower in good faith) of the primary
obligation or portion thereof in respect of which such Guarantee is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by the Borrower in good faith.
     “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, dated as of July 25, 2007, as amended and restated as of
the Restatement Effective Date, among the Borrower, Parent, the Subsidiaries
party thereto and the Collateral Agent for the benefit of the Secured Parties,
substantially in the form attached as Exhibit (B) to the Amendment and
Restatement Agreement.
     “Guarantors” shall mean Parent and the Subsidiary Guarantors.
     “Hazardous Materials” shall mean (a) any petroleum products or byproducts
and all other hydrocarbons, coal ash, radon gas, asbestos and
asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, medical, biological and animal wastes and (b) without limitation of
the foregoing, any other chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.
     “Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).
     “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
     “Hospital” shall mean each hospital now or hereafter owned, leased or
operated by the Borrower or any of the Subsidiaries or in which the Borrower or
any of the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d)
is a list of all Hospitals in existence on the Restatement Effective Date owned
or used by the Borrower and the Subsidiaries.
     “Incremental Asset Sale Termination Date” shall mean July 24, 2009.
     “Incremental Term Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.
     “Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 



--------------------------------------------------------------------------------



 



     “Incremental Term Loan Amount” shall mean, at any time, the excess, if any,
of (a) $1,000,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24.
     “Incremental Term Loan Assumption Agreement” shall mean an Incremental Term
Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Term Lenders.
     “Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.
     “Incremental Term Loan Maturity Date” shall mean the final maturity date of
any Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
     “Incremental Term Loan Repayment Dates” shall mean the dates scheduled for
the repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
     “Incremental Term Loans” shall mean Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made
in the form of additional Extended Term Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with customary practices and other deferred compensation
arrangements), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such person, whether or
not the obligations secured thereby have been assumed, (f) all Guarantees by
such person of Indebtedness of others, (g) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (h) all obligations of such person
as an account party in respect of letters of credit, (i) all obligations of such
person in respect of bankers’ acceptances, (j) all obligations of such person
pursuant to any Permitted Receivables Transaction and (k) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person; provided that in all cases (w) Practice Guarantees, (x) wholly
contingent earnouts and working capital adjustments under acquisition or
disposition agreements, (y) deferred or prepaid revenue and (z) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, shall be
excluded from the definition of “Indebtedness”. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner.

 



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
     “Interest Payment Date” shall mean (a) with respect to any ABR Loan
(including any Swingline Loan), the last Business Day of each March, June,
September and December, and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 9 or 12 months thereafter, as the Borrower
may elect; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
     “Issuing Bank” shall mean, as the context may require, (a) Credit Suisse
AG, acting through any of its Affiliates or branches, in its capacity as an
issuer of Letters of Credit hereunder, (b) Wachovia Bank, National Association,
acting through any of its Affiliates or branches, in its capacity as an issuer
of Letters of Credit hereunder, (c) with respect to each Existing Letter of
Credit, the Lender that issued such Existing Letter of Credit, and (d) any other
Lender that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k),
with respect to Letters of Credit issued by such Lender. The Issuing Bank may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates or branches of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate or branch with respect to Letters of
Credit issued by such Affiliate or branch.
     “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
     “L/C Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.23.
     “L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a Letter of Credit.
     “L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.

 



--------------------------------------------------------------------------------



 



The L/C Exposure of any Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate L/C Exposure at such time.
     “L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
     “Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than
any such person that has ceased to be a party hereto pursuant to an Assignment
and Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.
     “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.
     “Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered (or were required to be delivered) pursuant to Section 5.04(a) or
(b). In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or Significant Asset Sale occurs, the Leverage Ratio shall be
determined on a pro forma basis in accordance with Section 1.03.
     “Leverage Ratio Condition” shall mean, on any date, after giving pro forma
effect to any Specified Transaction to occur on such date as contemplated by
Section 1.03, that the Leverage Ratio on such date would be 0.25 to 1.00 lower
than the maximum Leverage Ratio permitted to be maintained by Parent on such
date pursuant to Section 6.13.
     “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.
     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. For the avoidance of doubt, the term “Lien” shall not be deemed
to include any license of intellectual property.
     “Liquidity Condition” shall mean, on any date, after giving pro forma
effect to any Specified Transaction to occur on such date, that the sum of the
aggregate unused and available

 



--------------------------------------------------------------------------------



 



Revolving Credit Commitments and unrestricted cash on hand at Parent and its
subsidiaries would exceed $250,000,000.
     “Loan Documents” shall mean this Agreement, the Amendment and Restatement
Agreement, the Letters of Credit, the Security Documents, each Incremental Term
Loan Assumption Agreement, any Pari Passu Intercreditor Agreement, any Revolving
Credit Loan Modification Agreement and the promissory notes, if any, executed
and delivered pursuant to Section 2.04(e).
     “Loan Parties” shall mean Parent, the Borrower and the Guarantors.
     “Loans” shall mean the Revolving Loans, the Term Loans and the Swingline
Loans.
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $50,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
     “Material Subsidiary” shall mean any Subsidiary other than any
(a) Permitted Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.
     “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto.
     “Mortgaged Properties” shall mean, initially, the owned real properties of
the Loan Parties specified on Schedule 1.01(c), and shall include each other
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.12.
     “Mortgages” shall mean the mortgages, deeds of trust, assignments of leases
and rents, modifications and other security documents delivered pursuant to
clause (i) of Section 4.02(g) or pursuant to Section 5.12, each substantially in
the form of Exhibit E.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other
than Receivables sold in a Permitted Receivables Transaction), the aggregate
cash proceeds received

 



--------------------------------------------------------------------------------



 



in respect of such Asset Sale, and any cash payments received in respect of
promissory notes or other non-cash consideration delivered in respect of such
Asset Sale, net of (without duplication) (i) the reasonable expenses (including
legal fees and brokers’ and underwriters’ commissions paid to third parties
which are not Subsidiaries or Affiliates of Parent) incurred in effecting such
Asset Sale, (ii) any taxes reasonably attributable to such Asset Sale and, in
case of an Asset Sale in a foreign jurisdiction, any taxes reasonably
attributable to the repatriation of the proceeds of such Asset Sale reasonably
estimated by the Borrower to be actually payable, (iii) any amounts payable to a
Governmental Authority triggered as a result of any such Asset Sale, (iv) any
Indebtedness or Contractual Obligation of Parent, the Borrower and the
Subsidiaries (other than the Loans and other Obligations) required to be paid or
retained in connection with such Asset Sale and (v) the aggregate amount of
reserves required in the reasonable judgment of the Borrower or the applicable
Subsidiary to be maintained on the books of the Borrower or such Subsidiary in
order to pay contingent liabilities with respect to such Asset Sale (so long as
amounts deducted from aggregate proceeds pursuant to this clause (v) and not
actually paid by the Borrower or any of the Subsidiaries in liquidation of such
contingent liabilities shall be deemed to be Net Cash Proceeds received at such
time as such contingent liabilities shall cease to be obligations of the
Borrower or any of the Subsidiaries); provided, however, that, except with
respect to the Net Cash Proceeds of Asset Sales made pursuant to
Section 6.05(b)(x), if (x) the Borrower intends to reinvest such proceeds in
assets of a kind then used or usable in the business of the Borrower and the
Subsidiaries or in Permitted Acquisitions or other investments permitted
pursuant to Section 6.04 (other than Section 6.04(b)) within 15 months of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such receipt, such proceeds (but
not to exceed $800,000,000 in the aggregate in the case of all such Asset Sales
(the “Asset Sale Reinvestment Amount”)) shall not constitute Net Cash Proceeds
except to the extent not so used at the end of such 15-month period, at which
time such proceeds shall be deemed to be Net Cash Proceeds; provided further
that if during such 15-month period Parent, the Borrower or a Subsidiary enters
into a written agreement committing it to so apply all or a portion of such
proceeds, such 15-month period will be extended with respect to the amount of
proceeds for an additional six months, at which time such proceeds shall be
deemed to be Net Cash Proceeds (it being understood and agreed that, (A) from
the Closing Date until the Incremental Asset Sale Termination Date, the Asset
Sale Reinvestment Amount shall (1) include the first $300,000,000 of proceeds
described above that the Borrower intends to reinvest pursuant to this
definition, (2) not include the next $750,000,000 of such proceeds (less the
amount of such proceeds that the Borrower previously used to prepay Term Loans)
(i.e., the next $750,000,000 of such proceeds (less the amount of such proceeds
that the Borrower previously used to prepay Term Loans) shall automatically be
deemed Net Cash Proceeds and applied to the prepayment of Term Loans to the
extent required by Section 2.13(b)) and (3) include the next $500,000,000 of
such proceeds that the Borrower intends to reinvest pursuant to this definition
and (B) after the Incremental Asset Sale Termination Date, the Asset Sale
Reinvestment Amount shall include the amount (if positive) of such proceeds
equal to (1) $800,000,000 less (2)  the aggregate amount of all such proceeds
received prior to the Incremental Asset Sale Termination Date (other than
proceeds referred to in clause (A)(2) above) to the extent such proceeds were
reinvested in accordance with this definition); and (b) with respect to any
issuance or incurrence of Indebtedness or the sale of Receivables in a Permitted
Receivables Transaction, the cash proceeds thereof, net of all taxes and
customary fees, commissions, costs and other expenses incurred in connection
therewith.

 



--------------------------------------------------------------------------------



 



     “Non-Extended Delayed Draw Term Loan” shall mean an Existing Delayed Draw
Term Loan that shall not have been converted to an “Extended Term Loan” pursuant
to the Amendment and Restatement Agreement.
     “Non-Extended Delayed Draw Term Loan Lender” shall mean a Lender with an
outstanding Non-Extended Delayed Draw Term Loan.
     “Non-Extended Delayed Draw Term Loan Repayment Date” shall have the meaning
assigned to such term in Section 2.11(a)(ii).
     “Non-Extended Funded Term Loan” shall mean an Existing Funded Term Loan
that shall not have been converted to an “Extended Term Loan” pursuant to the
Amendment and Restatement Agreement.
     “Non-Extended Funded Term Loan Lender” shall mean a Lender with an
outstanding Non-Extended Funded Term Loan.
     “Non-Extended Funded Term Loan Repayment Date” shall have the meaning
assigned to such term in Section 2.11(a)(i).
     “Non-Extended Term Loan” shall mean an Existing Term Loan that shall not
have been converted to an “Extended Term Loan” pursuant to the Amendment and
Restatement Agreement.
     “Non-Extended Term Loan Maturity Date” shall mean July 25, 2014.
     “Non-Significant Subsidiary” shall mean at any time, any Subsidiary
(a) which at such time has total assets book value (including the total assets
book value of any subsidiaries of such Subsidiary), or for which the Borrower or
any of the Subsidiaries shall have paid (including the assumption of
Indebtedness) in connection with the acquisition of Equity Interests or the
total assets of such Subsidiary, less than $10,000,000 or (b) which does not and
will not itself or through its subsidiaries own a Hospital or an interest in a
Hospital or manage or operate a Hospital and which is listed on Schedule 1.01(d)
hereto (or on any updates to such Schedule subsequently furnished by the
Borrower to the Administrative Agent) as a “Non-Significant Subsidiary”,
provided that the total assets of all Non-Significant Subsidiaries at any time
does not exceed 5.0% of the total assets of Parent, the Borrower and the
Subsidiaries on a consolidated basis.
     “Obligations” shall mean all obligations defined as “Bank Loan Obligations”
in the Guarantee and Collateral Agreement and the other Security Documents.
     “Original Credit Agreement” shall have the meaning assigned to such term in
the Preliminary Statement.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 



--------------------------------------------------------------------------------



 



     “Other Term A Loans” shall mean Other Term Loans which (a) amortize at a
rate per annum of not less than 5.00% in each period of four consecutive fiscal
quarters commencing on or after the effectiveness of such Other Term Loans and
ending on or prior to the applicable Incremental Term Loan Maturity Date and
(b) have a weighted average life to maturity, when incurred, of five years or
less.
     “Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).
     “Pari Passu Debt” shall mean Indebtedness which (a) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (b) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(c) is not secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral, (d) does not amortize
at a rate per annum in excess of 1.00% during any period of four consecutive
fiscal quarters commencing on or after the date such Pari Passu Debt is incurred
by any Loan Party, (e) is subject to a Pari Passu Intercreditor Agreement and
(f) is issued, incurred, created or assumed (i) to finance, or otherwise in
connection with, a Permitted Acquisition, (ii) in order to extend, renew,
refinance or replace existing Pari Passu Debt, provided that (A) the principal
amount of such Pari Passu Debt is not increased (except by an amount not to
exceed (1) the amount of unpaid accrued interest and premium on the existing
Pari Passu Debt so extended, renewed, refinanced or replaced, plus (2) other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement) and (B) neither the final
maturity nor the weighted average life to maturity of such Pari Passu Debt is
decreased thereby or (iii) in order to obtain Net Cash Proceeds, 100% of which
(if not used in the manner set forth in the foregoing clauses (i) and (ii)) are
used by the Borrower, not later than the fifth Business Day following the
receipt thereof, to prepay outstanding Term Loans in the manner set forth in
Section 2.13(g).
     “Pari Passu Debt Obligations” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.
     “Pari Passu Intercreditor Agreement” shall mean any intercreditor
agreement, collateral trust agreement or similar agreement governing the
relative priorities of the holders of the Obligations, on the one hand, and the
holders of the Pari Passu Debt Obligations, on the other hand, provided that
such agreement (a) contains terms that are not less favorable to the holders of
the Obligations than to the holders of the Pari Passu Debt Obligations,
(b) provides for the Pari Passu Debt Obligations to be secured by Liens on the
Collateral having the same priority as, or junior priority to, the Liens
securing the Obligations and (c) is otherwise on terms reasonably acceptable to
the Administrative Agent.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Act” shall mean the Pension Protection Act of 2006, as amended
from time to time.
     “Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).
     “Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each

 



--------------------------------------------------------------------------------



 



case which (a) matures on or after, and requires no scheduled payments of
principal prior to, January 15, 2018 (other than pursuant to customary offers to
purchase upon a change of control, payments required to prevent any such
Indebtedness from being treated as an “applicable high yield discount
obligation” with the meaning of Section 163(i)(1) of the Code, asset sale or
event of loss and customary acceleration rights after an event of default),
(b) contains no financial maintenance covenants and (c) to the extent the same
is subordinated to any Indebtedness, is subordinate or junior in right of
payment to the Obligations, pursuant to a written agreement on terms customary
for similar Indebtedness at the time of issuance.
     “Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).
     “Permitted Capital Expenditure Amount” shall have the meaning assigned to
such term in Section 6.11.
     “Permitted Interest Transfer” shall mean a sale, issuance or other transfer
of securities of a Subsidiary or of assets of any Subsidiary to a new
Subsidiary, if after such sale or other transfer, such Subsidiary shall meet the
applicable requirements of the definition of “Permitted Joint Venture
Subsidiary”, “Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”;
provided that (a) the aggregate fair market value (determined at the time of and
after giving effect to any Permitted Interest Transfer) of all Permitted
Interest Transfers made to, or in connection with the establishment of, a
Permitted Joint Venture shall not exceed $1,000,000,000 and (b) at the time of
and after giving effect to any Permitted Interest Transfer the total book value
of the assets, calculated as of the date of the applicable Permitted Interest
Transfer, of all Subsidiaries (other than Loan Parties) that become Permitted
Joint Venture Subsidiaries or Permitted Syndication Subsidiaries after the
Closing Date as a result of a Permitted Interest Transfer made after the Closing
Date shall not exceed (i) 10% of the total book value of the assets of Parent,
the Borrower and the Subsidiaries on a consolidated basis, calculated as of the
date of the applicable Permitted Interest Transfer, in the case of Permitted
Joint Venture Subsidiaries, and (ii) 10% of the total book value of the assets
of Parent, the Borrower and the Subsidiaries on a consolidated basis, calculated
as of the date of the applicable Permitted Interest Transfer, in the case of
Permitted Syndication Subsidiaries.
     “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of

 



--------------------------------------------------------------------------------



 



America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above; and
     (f) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.
     “Permitted Joint Venture Subsidiary” shall mean a partially owned
Subsidiary pursuant to which the Borrower or such Subsidiary conducts a
Permitted Joint Venture.
     “Permitted Joint Ventures” shall mean acquisitions (by merger, purchase,
lease (including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the same business as the Borrower and the
Subsidiaries or in a related business; provided that (a) no Default or Event of
Default shall have occurred and be continuing, and the Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets and (b) except for the Permitted Joint Ventures listed
on Schedule 1.01(e), to the extent (i) the aggregate value of the investments,
loans and advances made by Parent, the Borrower and the Subsidiaries in
(including assets transferred to) any Permitted Joint Venture, in each case,
measured as of the date of each such investment, loan or advance (net of any
repayments or return of capital in respect thereof actually received in cash by
Parent, the Borrower or the Subsidiaries (net of applicable Taxes) after the
Closing Date) (the “Net Investment Amount”), when added to the aggregate Net
Investment Amounts of all Permitted Joint Ventures consummated after the Closing
Date, would exceed $300,000,000, the Leverage Ratio Condition and the Liquidity
Condition would each be satisfied and (ii) to the extent such aggregate Net
Investment Amounts would exceed $500,000,000, the Borrower shall have received
in writing, prior to effecting any such Permitted Joint Venture, a Ratings
Agency Confirmation in respect of such Permitted Joint Venture and any financing
therefor, and shall have furnished such Ratings Agency Confirmation to the
Administrative Agent.
     “Permitted Real Estate Indebtedness” shall have the meaning assigned to
such term in Section 6.01(f).
     “Permitted Receivables Transaction” shall have the meaning assigned to such
term in Section 6.05(b).

 



--------------------------------------------------------------------------------



 



     “Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary
of the Borrower which, after giving effect to a Permitted Syndication
Transaction, owns, leases or operates the Hospital which is the subject of such
Permitted Syndication Transaction.
     “Permitted Syndication Transaction” shall have the meaning assigned to such
term in Section 6.05(b).
     “Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.
     “person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, sponsored, maintained or
contributed to by the Borrower or any ERISA Affiliate.
     “Platform” shall have the meaning assigned to such term in Section 9.01.
     “Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an admitting physician on the medical staff of a Hospital the difference
between such admitting physician’s monthly net revenue from professional fees
and a minimum monthly guaranteed amount.
     “Prime Rate” shall mean the rate of interest per annum determined from time
to time by Credit Suisse AG as its prime rate in effect at its principal office
in New York City and notified to the Borrower.
     “Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment. In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Revolving Credit Commitments most
recently in effect, giving effect to any subsequent assignments.
     “Public Lender” shall have the meaning assigned to such term in
Section 9.01.
     “Qualified Capital Stock” of any person shall mean any Equity Interest of
such person that is not Disqualified Stock.
     “Ratings Agency Confirmation” shall mean, with respect to any transaction
or matter in question, confirmation from each of Moody’s and S&P that such
transaction or matter will not result in a downgrade, qualification or
withdrawal of the then current corporate credit ratings of the Borrower.
     “Receivables” shall mean a right to receive payment arising from a sale or
lease of goods or the performance of services by a person pursuant to an
arrangement with another person by which such other person is obligated to pay
for goods or services under terms that permit the purchase of such goods and
services on credit, and all proceeds thereof and rights (contractual or

 



--------------------------------------------------------------------------------



 



other) and collateral related thereto, and shall include, in any event, any
items of property that would be classified as accounts receivable on the balance
sheet of the Borrower or any of the Subsidiaries prepared in accordance with
GAAP or an “account”, “chattel paper”, an “instrument”, a “general intangible”
or a “payment intangible” under the Uniform Commercial Code as in effect in the
State of New York and any “supporting obligations” or “proceeds” (as so defined)
of any such items.
     “Receivables Transaction” shall mean, with respect to the Borrower and/or
any of the Subsidiaries, any transaction or series of transactions of sales,
factoring or securitizations involving Receivables pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer to a
Securitization Subsidiary or any other Person, and may grant a corresponding
security interest in, any Receivables (whether now existing or arising in the
future) of the Borrower or any Subsidiary, and any assets related thereto
including collateral securing such Receivables, contracts and all Guarantees or
other obligations in respect of such Receivables, the proceeds of such
Receivables and other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables.
     “Receivables Transaction Amount” shall mean (a) in the case of any
Receivables securitization (but excluding any sale or factoring of Receivables),
the amount of obligations outstanding under the legal documents entered into as
part of such Receivables securitization on any date of determination that would
be characterized as principal if such Receivables securitization were structured
as a secured lending transaction rather than as a purchase and (b) in the case
of any sale or factoring of Receivables, the cash purchase price paid by the
buyer in connection with its purchase of Receivables (including any bills of
exchange) less the amount of collections received in respect of such Receivables
and paid to such buyer, excluding any amounts applied to purchase fees or
discount or in the nature of interest, in each case as determined in good faith
and in a consistent and commercially reasonable manner by the Borrower (provided
that if such method of calculation is not applicable to such sale or factoring
of Receivables, the amount of Receivables Transaction Amount associated
therewith shall be determined in a manner mutually acceptable to the Borrower
and the Administrative Agent).
     “Received Exercise Proceeds Amount” shall mean, as at any date of
determination, an amount equal to (a) the aggregate net cash proceeds received
by the Borrower in respect of any issuance of Equity Interests to employees or
directors after the Closing Date, including payments in connection with the
exercise of stock options, minus (b) the aggregate amount of all Restricted
Payments made in reliance on Section 6.06(a)(vii) prior to such date.
     “Register” shall have the meaning assigned to such term in Section 9.04(d).
     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 



--------------------------------------------------------------------------------



 



     “Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
     “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within or upon any building,
structure, facility or fixture.
     “Repayment Date” shall mean an Extended Term Loan Repayment Date, a
Non-Extended Delayed Draw Term Loan Repayment Date, a Non-Extended Funded Term
Loan Repayment Date or an Incremental Term Loan Repayment Date.
     “Replacement Capital Expenditures” shall mean Capital Expenditures on or
after the Closing Date made in connection with (i) the replacement of a Hospital
as required by the agreements pursuant to which such Hospital, or the entity
owning such Hospital, was acquired by the Borrower or any of the Subsidiaries
from a third-party, whether pursuant to such agreement existing as of the
Closing Date or entered into thereafter, (ii) the replacement of the Hospitals
(owned, leased or operated by the Borrower or any of the Subsidiaries or in
which the Borrower or any of the Subsidiaries owns an Equity Interest as of the
Closing Date) in Birmingham, Alabama and Barstow, California.
     “Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.
     “Responsible Officer” of any person shall mean any executive officer,
executive vice president or Financial Officer of such person and any other
officer or similar official thereof responsible for the administration of the
obligations of such person in respect of this Agreement.
     “Restatement Effective Date” shall have the meaning assigned to such term
in the Amendment and Restatement Agreement.
     “Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
     “Restricted Payment” shall mean any dividend or other distribution (whether
in cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Parent, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar

 



--------------------------------------------------------------------------------



 



deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in Parent, the Borrower or
any Subsidiary.
     “Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
     “Revolving Credit Commitment Fee” shall have the meaning assigned to such
term in Section 2.05(a).
     “Revolving Credit Commitment Fee Rate” shall have the meaning assigned to
such term in the definition of the term “Applicable Percentage”.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
     “Revolving Credit Lender” shall mean a Lender with a Revolving Credit
Commitment or an outstanding Revolving Loan.
     “Revolving Credit Loan Modification Agreement” shall mean a Revolving
Credit Loan Modification Agreement in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower, among the Borrower, the other Loan
Parties, one or more Accepting Revolving Credit Lenders and the Administrative
Agent.
     “Revolving Credit Loan Modification Offer” shall have the meaning specified
in Section 2.25(a).
     “Revolving Credit Maturity Date” shall mean July 25, 2013.
     “Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.
     “S&P” shall mean Standard & Poor’s Ratings Service, or any successor
thereto.
     “SEC” shall mean the U.S. Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.
     “Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Secured Debt to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 5.04(a) or (b). In any period of four consecutive fiscal quarters

 



--------------------------------------------------------------------------------



 



in which any Permitted Acquisition or Significant Asset Sale occurs, the Secured
Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.03.
     “Secured Leverage Ratio Condition” shall mean, on any date, after giving
pro forma effect to any Specified Transaction to occur on such date as
contemplated by Section 1.03, that the Secured Leverage Ratio shall not be
greater than 3.5 to 1.0.
     “Secured Parties” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.
     “Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.
     “Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.
     “Senior Note Indenture” shall mean the indenture under which the Senior
Notes are issued, as the same may be amended, restated, substituted, replaced,
refinanced, supplemented or otherwise modified from time to time in accordance
with Section 6.01(h).
     “Senior Notes” shall mean the Borrower’s 8.875% Senior Notes due 2015, in
an initial aggregate principal amount of $3,021,331,000, as the same may be
amended, restated, substituted, replaced, refinanced, supplemented or otherwise
modified from time to time pursuant to Section 6.01(h).
     “Shared Collateral Agent” shall have the meaning assigned to such term in
Section 9.20.
     “Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.
     “SPC” shall have the meaning assigned to such term in Section 9.04(i).
     “Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition, (b) the investment in a Permitted Joint Venture or an Unrestricted
Subsidiary or (c) the incurrence or assumption of Indebtedness pursuant to
Section 6.01(m) or (v) and the use of proceeds thereof.
     “Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed
for the purpose of acquiring the real property of Parent, the Borrower or any
Subsidiary in connection with a Spinout Transaction.
     “Spinout Transaction” shall mean the sale, transfer or other disposition by
Parent, the Borrower or any Subsidiary of real property owned by it to any
Spinout Subsidiary in a transaction permitted by Section 6.05(b)(i) and the
subsequent distribution of the Equity Interests of such Spinout Subsidiary to
the equity holders of Parent.

 



--------------------------------------------------------------------------------



 



     “Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “subsidiary” shall mean, as to any person, a corporation, partnership or
other entity of which Equity Interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.
     “Subsidiary” shall mean any subsidiary of the Borrower; provided, however,
that Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any
purpose of this Agreement or the other Loan Documents.
     “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement pursuant to Section 5.12 (it being understood
and agreed that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary,
(iii) Permitted Syndication Subsidiary, (iv) Securitization Subsidiary,
(v) Captive Insurance Subsidiary, (vi) Permitted Joint Venture Subsidiary or
(vii) Subsidiary listed on Schedule 1.01(f), shall, in any case, be required to
enter into the Guarantee and Collateral Agreement pursuant to Section 5.12).
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make loans pursuant to Section 2.22, as the same may be reduced from time to
time pursuant to Section 2.09.
     “Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
     “Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” shall mean any loan made by the Swingline Lender pursuant
to Section 2.22.
     “Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).

 



--------------------------------------------------------------------------------



 



     “Syndication Transaction” shall mean a transaction (or series of
transactions) whereby the Borrower or a Subsidiary sells part, but not all, of
its interest in a Subsidiary that owns, leases or operates a Hospital to one or
more third parties or of its interest in a Hospital to a partially owned
Subsidiary.
     “Synthetic Lease” shall mean, as to any person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.
     “Synthetic Lease Obligations” shall mean, as to any person, an amount equal
to the capitalized amount of the remaining lease payments under any Synthetic
Lease that would appear on a balance sheet of such person in accordance with
GAAP if such obligations were accounted for as Capital Lease Obligations.
     “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Term Borrowing” shall mean a Borrowing comprised of Extended Term Loans,
Non-Extended Term Loans or Incremental Term Loans.
     “Term Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
     “Term Loan Commitments” shall have the meaning assigned to such term in the
Original Credit Agreement. Unless the context shall otherwise require, the term
“Term Loan Commitments” shall include the Incremental Term Loan Commitments.
     “Term Loans” shall mean the Extended Term Loans and the Non-Extended Term
Loans. Unless the context shall otherwise require, the term “Term Loans” shall
include any Incremental Term Loans.
     “Total Debt” shall mean, at any time, (a) the total Indebtedness of Parent,
the Borrower and the Subsidiaries at such time (excluding Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder) minus (b) the aggregate amount of unrestricted

 



--------------------------------------------------------------------------------



 



cash and cash equivalents that is included on the consolidated balance sheet of
Parent, the Borrower and the Subsidiaries at such time.
     “Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Restatement Effective Date, the Total Revolving Credit Commitment is
$750,000,000.
     “Total Secured Debt” shall mean, at any time the total Indebtedness of
Parent, the Borrower and the Subsidiaries at such time (excluding Indebtedness
of the type described in clause (h) of the definition of such term or under
performance or surety bonds, in each case except to the extent of any
unreimbursed drawings thereunder) that is secured by Liens on any property or
asset of Parent, the Borrower and the Subsidiaries at such time.
     “Transactions” shall have the meaning assigned to such term in the Original
Credit Agreement.
     “Triad” shall mean Triad Healthcare Corporation (f/k/a Triad Hospitals,
Inc.), a Delaware corporation and a wholly owned Subsidiary of the Borrower.
     “Type”, when used in respect of any Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
     “Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent.
No Unrestricted Subsidiary may own any Equity Interests of a Subsidiary;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Parent may redesignate any Unrestricted
Subsidiary as a “Subsidiary” by written notice to the Administrative Agent and
by complying with the applicable provisions of Section 5.12.
     “USA PATRIOT Act” shall mean The Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
     “Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.
     “wholly owned Subsidiary” of any person shall mean a subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, Controlled or held by such person or one
or more wholly owned Subsidiaries of such person or by such person and one or
more wholly owned Subsidiaries of such person.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 



--------------------------------------------------------------------------------



 



     “Withholding Agent” shall mean any Loan Party or the Administrative Agent.
     SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
     SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs, each of the Leverage Ratio and the Secured
Leverage Ratio shall, for all purposes set forth herein, be calculated with
respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including, without duplication,
(a) all pro forma adjustments permitted or required by Article 11 of
Regulation S-X under the Securities Act of 1933, as amended, and (b) pro forma
adjustments for cost savings (net of continuing associated expenses) to the
extent such cost savings are factually supportable, are expected to have a
continuing impact and have been realized or are reasonably expected to be
realized within 12 months following any such Permitted Acquisition; provided
that at the election of Parent, such pro forma adjustment shall not be required
to be determined for any Permitted Acquisition if the aggregate consideration
paid in connection with such acquisition is less than $100,000,000; provided
further that all such adjustments shall be set forth in a reasonably detailed
certificate of a Financial Officer of Parent), using, for purposes of making
such calculations, the historical financial statements of Parent, the Borrower
and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions and
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period. In addition, solely for purposes of
determining whether a Specified Transaction is permitted hereunder (including
whether such Specified Transaction would result in a Default or Event of Default
and whether the Leverage Ratio Condition or the Secured Leverage Ratio Condition
would be met), the Leverage Ratio and the Secured Leverage Ratio shall be
calculated on a pro forma basis as provided in the preceding sentence.

 



--------------------------------------------------------------------------------



 



     SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) The Borrower and the Term Lenders
acknowledge the making of the Existing Term Loans under the Original Credit
Agreement and agree that, to the extent outstanding on the Restatement Effective
Date, the Existing Term Loans shall continue to be outstanding as Extended Term
Loans or Non-Extended Term Loans, as applicable under this Agreement and the
other Loan Documents. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Revolving Credit Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time after the Closing Date, and until the earlier of
the Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans. Amounts paid or prepaid in respect of Term
Loans may not be reborrowed.
     (b) Subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Term Loan Assumption Agreement, each Lender having an Incremental
Term Loan Commitment agrees, severally and not jointly, to make Incremental Term
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment. Amounts paid or prepaid in respect of
Incremental Term Loans may not be reborrowed.
     SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be
made as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $3,000,000 (except, with respect to any Incremental Term
Borrowing, to the extent otherwise provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.
     (b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of

 



--------------------------------------------------------------------------------



 



such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than fifteen Eurodollar Borrowings outstanding hereunder at any time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.
     (c) Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 1:00 p.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error). If such Lender shall not repay to the
Administrative Agent such corresponding amount within three Business Days after
demand by the Administrative Agent, then the Administrative Agent shall be
entitled to recover such amount with interest thereon at the rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Borrowing, on demand, from the Borrower. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.
     (e) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Revolving Credit Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Credit
Maturity Date.
     (f) If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of

 



--------------------------------------------------------------------------------



 



such L/C Disbursement (it being understood that (i) if the conditions precedent
to borrowing set forth in Sections 4.01(b) and (c) have been satisfied, such
amount shall be deemed to constitute an ABR Revolving Loan of such Lender and,
to the extent of such payment, the obligations of the Borrower in respect of
such L/C Disbursement shall be discharged and replaced with the resulting ABR
Revolving Credit Borrowing, and (ii) if such conditions precedent to borrowing
have not been satisfied, then any such amount paid by any Revolving Credit
Lender shall not constitute a Loan and shall not relieve the Borrower from its
obligation to reimburse such L/C Disbursement), and the Administrative Agent
will promptly pay to the Issuing Bank amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent will promptly pay to the
Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Revolving Credit Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Revolving Credit Lenders that shall have made such payments and to
the Issuing Bank, as their interests may appear. If any Revolving Credit Lender
shall not have made its Pro Rata Percentage of such L/C Disbursement available
to the Administrative Agent as provided above, such Lender and the Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph to
but excluding the date such amount is paid, to the Administrative Agent for the
account of the Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to Revolving Loans pursuant to
Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Effective Rate, and for each day thereafter, the Alternate
Base Rate.
     SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other
than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.03 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be
an Extended Term Borrowing, a Non-Extended Delayed Draw Term Borrowing, a
Non-Extended Funded Term Borrowing, an Incremental Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing; (ii) the date of such Borrowing (which shall be a Business
Day); (iii) the number and location of the account to which funds are to be
disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is to be
a Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 



--------------------------------------------------------------------------------



 



     SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the 15th day after such Swingline Loan is made.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.
     (e) Any Lender may request that Loans made by it hereunder be evidenced by
a promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
     SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period ending with the Revolving Credit Maturity Date or the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For purposes of calculating Revolving Credit
Commitment Fees, no portion of the Revolving Credit Commitments shall be deemed
utilized as a result of outstanding Swingline Loans.

 



--------------------------------------------------------------------------------



 



     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Fee Letter at the times and in
the amounts specified therein (the “Administrative Agent Fees”).
     (c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
ending with the Revolving Credit Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Percentage from time to time used to determine the interest
rate on Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to the Issuing Bank with respect to each Letter of Credit
the standard fronting, issuance and drawing fees specified from time to time by
the Issuing Bank (the “Issuing Bank Fees”); provided that each such fronting fee
charged from time to time shall not exceed 0.25% per annum of the aggregate
undrawn face amount of the then outstanding Letters of Credit. All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.
     (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.
     SECTION 2.06. Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.
     (b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.
     (c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     SECTION 2.07. Default Interest. If the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder, by acceleration or otherwise, or under any other Loan Document, then,
until such defaulted amount shall have been paid in full, to the extent
permitted by law, such defaulted amount shall bear interest (after as

 



--------------------------------------------------------------------------------



 



well as before judgment), payable on demand, (a) in the case of principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00%
per annum and (b) in all other cases, at a rate per annum (computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of
360 days at all other times) equal to the rate that would be applicable to an
ABR Loan of the applicable Class plus 2.00% per annum.
     SECTION 2.08. Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
     SECTION 2.09. Termination and Reduction of Commitments. (a) The Incremental
Term Loan Commitments shall terminate as provided in the related Incremental
Term Loan Assumption Agreement. The Revolving Credit Commitments and the
Swingline Commitment shall automatically terminate on the Revolving Credit
Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
date 10 Business Days prior to the Revolving Credit Maturity Date.
     (b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments shall be in an integral
multiple of $1,000,000 and in a minimum amount of $3,000,000, (ii) each partial
reduction of the Swingline Commitment shall be in an integral multiple of
$250,000 and in a minimum amount of $1,000,000 and (iii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time. Each notice delivered by the
Borrower pursuant to this Section 2.09 shall be irrevocable; provided that a
notice of termination of the Revolving Credit Commitments or the Swingline
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
     (c) Each reduction in the Revolving Credit Commitments hereunder shall be
made ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

 



--------------------------------------------------------------------------------



 



     SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 12:00 (noon), New York City time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) no Interest Period may be selected for any Eurodollar Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of Extended
Term Loans, Non-Extended Delayed Draw Term Loans, Non-Extended Funded Term Loans
or Other Term Loans, as applicable, with Interest Periods ending on or prior to
such Repayment Date and (B) the ABR Term Borrowings comprised of Extended Term
Loans, Non-Extended Delayed Draw Term Loans, Non-Extended Funded Term Loans or
Other Term Loans, as applicable, would not be at least equal to the principal
amount of Term Borrowings to be paid on such Repayment Date; and

 



--------------------------------------------------------------------------------



 



     (viii) upon notice to the Borrower from the Administrative Agent given at
the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.
     Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.
     SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay
to the Administrative Agent, for the account of the Non-Extended Funded Term
Loan Lenders, (A) on the last Business Day of each March, June, September and
December, commencing with the last Business Day of December 2010 (each such date
being called a “Non-Extended Funded Term Loan Repayment Date”), a principal
amount of the Non-Extended Funded Term Loans (as adjusted from time to time
pursuant to Sections 2.12 and 2.13(g)) equal to (1) the amount that would have
been payable on such date in respect of the Existing Funded Term Loans pursuant
to Section 2.11(a)(i) of the Original Credit Agreement multiplied by (2) a
fraction, the numerator of which is the aggregate amount of all Non-Extended
Funded Term Loans outstanding on the Restatement Effective Date immediately
after the effectiveness of the Amendment and Restatement Agreement, and the
denominator of which is the aggregate amount of all Existing Funded Term Loans
outstanding on the Restatement Effective Date immediately prior to the
effectiveness of the Amendment and Restatement Agreement and (B) on the
Non-Extended Term Loan Maturity Date, the aggregate principal amount of all
Non-Extended Funded Term Loans outstanding on such date, together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
     (ii) The Borrower shall pay to the Administrative Agent, for the account of
the Non-Extended Delayed Draw Term Loan Lenders, (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of December 2010 (each such date being called a “ Non-Extended Delayed Draw Term
Loan Repayment Date”), a principal amount of the Non-Extended Delayed Draw Term
Loans (as adjusted from time to time pursuant to Sections 2.12 and 2.13(g))
equal to (1) the amount that would have been payable on such date in respect of
the Existing Delayed Draw Term Loans pursuant to Section 2.11(a)(ii) of the
Original Credit Agreement multiplied by (2) a fraction, the numerator of which
is the aggregate amount of all Non-Extended Delayed Draw Term Loans outstanding
on the Restatement Effective Date immediately after the effectiveness of the
Amendment and

 



--------------------------------------------------------------------------------



 



Restatement Agreement, and the denominator of which is the aggregate amount of
all Existing Delayed Draw Term Loans outstanding on the Restatement Effective
Date immediately prior to the effectiveness of the Amendment and Restatement
Agreement and (B) on the Non-Extended Term Loan Maturity Date, the aggregate
principal amount of all Non-Extended Delayed Draw Term Loans outstanding on such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.
     (iii) The Borrower shall pay to the Administrative Agent, for the account
of the Extended Term Loan Lenders, (A) on the last Business Day of each March,
June, September and December, commencing with the last Business Day of
December 2010 (each such date being called an “Extended Term Loan Repayment
Date”), a principal amount of the Extended Term Loans (as adjusted from time to
time pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to 0.25% of the
aggregate principal amount of all Extended Term Loans outstanding on the
Restatement Effective Date and (B) on the Extended Term Loan Maturity Date, the
aggregate principal amount of all Extended Term Loans outstanding on such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment.
     (iv) The Borrower shall pay to the Administrative Agent, for the account of
the Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12, 2.13(g) and 2.24(d)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.
     (b) To the extent not previously paid, (i) all Non-Extended Term Loans
shall be due and payable on the Non-Extended Term Loan Maturity Date, (ii) all
Extended Term Loans shall be due and payable on the Extended Term Loan Maturity
Date and (iii) all Other Term Loans shall be due and payable on the Incremental
Term Loan Maturity Date applicable thereto, in each case together with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of payment.
     (c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
     SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 11:00 a.m., New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $3,000,000.
     (b) Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11, provided that no prepayment of the Extended Term Loans shall be
made pursuant to this Section unless the remaining Non-Extended Term Loans, if
any, shall be prepaid at least ratably.

 



--------------------------------------------------------------------------------



 



     (c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
     SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of
all the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and the
Issuing Bank with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.
     (b) Not later than the fifth Business Day after the earlier of (i) the
receipt of aggregate Net Cash Proceeds in respect of Asset Sales (other than,
for the avoidance of doubt, sales of Receivables in a Permitted Receivables
Transaction, which such sales shall be subject to Section 2.13(e) below) in
excess of $50,000,000 and (ii) the first anniversary of the Borrower’s most
recent prepayment pursuant to this Section 2.13(b), the Borrower shall apply
100% of the Net Cash Proceeds so received (and not yet used to prepay Term Loans
pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in accordance
with Section 2.13(g); provided that the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase Pari Passu Debt secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations to the
extent any applicable credit agreement, indenture or other agreement governing
such Pari Passu Debt requires the Borrower to prepay or make an offer to
purchase such Pari Passu Debt with the proceeds of such Asset Sale, in each case
in an amount not to exceed the product of (A) the amount of such Net Cash
Proceeds and (B) a fraction, the numerator of which is the outstanding principal
amount of such Pari Passu Debt and the denominator of which is the sum of the
outstanding principal amount of such Pari Passu Debt and the outstanding
principal amount of Term Loans.
     (c) No later than 95 days after the end of each fiscal year of the
Borrower, the Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(g) in an aggregate principal amount equal to (x) 50% of Excess Cash
Flow for the fiscal year then ended minus (y) Voluntary Prepayments made during
such fiscal year; provided that such percentage shall be

 



--------------------------------------------------------------------------------



 



reduced to 25% if the Leverage Ratio as of the end of such fiscal year was less
than 4.50 to 1.00 but equal to or greater than 3.50 to 1.00 and such percentage
shall be reduced to zero (i.e., no payments shall be required pursuant to this
Section 2.13(c)) if the Leverage Ratio as of the end of such fiscal year was
less than 3.50 to 1.00.
     (d) In the event that Parent or any of its subsidiaries shall receive Net
Cash Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01 (other than Sections 6.01(f) and
6.01(o) (except for refinancing Indebtedness incurred thereunder), the Borrower
shall, substantially simultaneously with (and in any event not later than the
fifth Business Day next following) the receipt of such Net Cash Proceeds by
Parent or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds (or, in the case of Permitted Additional Debt, 75% of the Net Cash
Proceeds thereof in excess of $200,000,000) to prepay outstanding Term Loans in
accordance with Section 2.13(g).
     (e) To the extent Parent or any of its subsidiaries shall receive aggregate
Net Cash Proceeds in excess of $300,000,000 from the consummation of Permitted
Receivables Transactions, the Borrower shall, substantially simultaneously with
(and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by Parent or such subsidiary, apply an amount
equal to 100% of the amount of such Net Cash Proceeds so in excess of
$300,000,000 to prepay outstanding Term Loans in accordance with
Section 2.13(g), provided that, the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Pari Passu Debt secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations to the
extent any applicable credit agreement, indenture or other agreement governing
such Pari Passu Debt requires the Borrower to prepay or make an offer to
purchase such Pari Passu Debt with the proceeds of such transaction, in each
case in an amount not to exceed the product of (i) the amount of such Net Cash
Proceeds and (ii) a fraction, the numerator of which is the outstanding
principal amount of such Pari Passu Debt and the denominator of which is the sum
of the outstanding principal amount of such Pari Passu Debt and the outstanding
principal amount of Term Loans.
     (f) [Intentionally Omitted].
     (g) Mandatory prepayments of outstanding Term Loans under this Agreement
shall be allocated pro rata among the Extended Term Loans, the Non-Extended Term
Loans and the Other Term Loans and first applied in order of maturity of the
scheduled installments of principal due in respect of the Non-Extended Term
Loans, the Extended Term Loans and the Other Term Loans under Sections
2.11(a)(i), (ii) and (iii) for the first eight installments following such
mandatory prepayment (commencing with the first such scheduled installment
pursuant to Sections 2.11(a)(i), (ii) and (iii)) and, if applicable, thereafter
applied pro rata against the remaining scheduled installments of principal due
in respect of the Non-Extended Term Loans, the Extended Term Loans, and the
Other Term Loans under Sections 2.11(a)(i), (ii) and (iii), respectively, the
amount of such mandatory prepayment shall be applied first to Term Loans that
are ABR Loans to the full extent thereof before application to Term Loans that
are Eurodollar Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16.
     (h) The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.13(b), (c), (d) or (e), as
applicable, (i) a certificate

 



--------------------------------------------------------------------------------



 



signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least two days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment (which interest amounts shall reduce the
amount of Net Cash Proceeds required to be applied to prepay the Loans).
     SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate) or shall impose on such Lender or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurodollar Loan or increase the cost to any Lender of issuing or maintaining
any Letter of Credit or purchasing or maintaining a participation therein or to
reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, from
time to time such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) If any Lender or the Issuing Bank shall have determined that any Change
in Law regarding capital adequacy has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) above shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

 



--------------------------------------------------------------------------------



 



     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.
     SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
of this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
     (i) such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
     (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.
     SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against
any loss or expense (but not against any lost profits) that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its

 



--------------------------------------------------------------------------------



 



obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Loan
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
     SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under
Section 2.13(f) or 2.15, each Borrowing, each payment or prepayment of principal
of any Borrowing, each payment of interest on the Loans, each payment of the
Commitment Fees, each reduction of the Term Loan Commitments or the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Revolving Credit Commitments of the Lenders at any
time, each outstanding Swingline Loan shall be deemed to have utilized the
Revolving Credit Commitments of the Lenders (including those Lenders which shall
not have made Swingline Loans) pro rata in accordance with such respective
Revolving Credit Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole dollar amount.
     SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans

 



--------------------------------------------------------------------------------



 



and L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower and Parent expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by the Borrower and
Parent to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrower in the amount of such participation.
     SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 1:00
p.m., New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
     (b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower does not in
fact make such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, and to pay interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).
     SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes;

 



--------------------------------------------------------------------------------



 



provided that, if the Borrower or any other Loan Party shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or the Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
the Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (e) (i) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
     (ii) If a payment made to a Lender or Issuing Bank under this Agreement or
any Loan Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472((b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
other time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent

 



--------------------------------------------------------------------------------



 



as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender or Issuing Bank has complied with
such Lender or Issuing Bank’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
     SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, or (v) any Lender becomes a Defaulting Lender, then, in each case, the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender or the Issuing Bank, as the case may be, and the Administrative
Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) or (v) above, all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification or in
respect of which such Lender is a Defaulting Lender, as the case may be) to an
Eligible Assignee that shall assume such assigned obligations and, with respect
to clause (iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Document (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Revolving Credit Commitment is being assigned, of the Issuing Bank and the
Swingline Lender), which consents shall not unreasonably be withheld or delayed,
and (z) the Borrower or such Eligible Assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees (except, in the case of a Defaulting Lender, any
Fees not required to be paid to such Defaulting Lender pursuant to the express
provisions of this Agreement) and other amounts accrued for the account of such
Lender or the Issuing Bank hereunder with respect thereto (including any amounts
under Sections 2.14 and 2.16); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to

 



--------------------------------------------------------------------------------



 



the proposed amendment, waiver, consent or other modification or shall cease to
be a Defaulting Lender, as the case may be, then such Lender or the Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).
     (b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.
     SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, the Swingline Lender agrees to make loans to the Borrower at any time
and from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $50,000,000 in the aggregate or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan shall be in a principal amount
that is an integral multiple of $250,000. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.
     (b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax,
or by telephone (promptly confirmed by fax), not later than 12:00 (noon), New
York City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.
     (c) Prepayment. The Borrower shall have the right at any time and from time
to time to prepay any Swingline Loan, in whole or in part, upon giving written
or fax notice (or telephone notice promptly confirmed by written, or fax notice)
to the Swingline Lender before

 



--------------------------------------------------------------------------------



 



12:00 (noon), New York City time, on the date of prepayment at the Swingline
Lender’s address for notices specified in Section 9.01.
     (d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).
     (e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Credit Lender shall comply
with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Lenders) and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower (or
other person liable for obligations of the Borrower) of any default in the
payment thereof.
     (f) Defaulting Lenders. If, at any time, a Lender becomes a Defaulting
Lender, then (i) if any Swingline Exposure exists at such time, (A) all or any
part of the Swingline Exposure of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Pro Rata
Percentages, but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and (B) if the reallocation described in clause (A) above
cannot, or can only partially, be effected, the Borrower shall, within one
Business Day following notice by the Administrative Agent, prepay such Swingline
Exposure and (ii) so long as such Lender is a Defaulting Lender, (A) the
Swingline Lender shall not be required to fund any Swingline Loan,

 



--------------------------------------------------------------------------------



 



unless it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateralized, and
(B) participating interests in any newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with clause (i)(A) above
(and such Defaulting Lender shall not participate therein).
     SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a Letter
of Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement. Notwithstanding
anything to the contrary contained in this Section 2.23 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Issuing Bank shall be required to issue any Letter of Credit unless such
Issuing Bank has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate such Issuing Bank’s risk with respect to the participation
in Letters of Credit by all such Defaulting Lenders, including by cash
collateralizing each such Defaulting Lender’s Pro Rata Percentage of the
applicable L/C Exposure.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
In order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $350,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond the date that is five Business Days prior to the
Revolving Credit Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days (or such longer period as may be specified in such
Letter of Credit) prior to the then-applicable expiration date that such Letter
of Credit will not be renewed.
     (d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in

 



--------------------------------------------------------------------------------



 



such Letter of Credit equal to such Lender’s Pro Rata Percentage of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit or, in the case of the Existing
Letters of Credit, effective upon the Restatement Effective Date. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of each
L/C Disbursement made by the Issuing Bank and not reimbursed by the Borrower
(or, if applicable, another party pursuant to its obligations under any other
Loan Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m., New
York City time, on the immediately following Business Day after the Issuing Bank
notifies the Borrower thereof.
     (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

 



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence, bad faith or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. It is further understood and agreed that
the Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Bank.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.
     (i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any appointment as the Issuing Bank hereunder by a Lender that
shall agree to serve as successor Issuing Bank, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Bank. At the time such removal or resignation shall become effective,
the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii). The acceptance of any

 



--------------------------------------------------------------------------------



 



appointment as the Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Notwithstanding the foregoing, following the incurrence by the
Borrower or any Subsidiary of any Pari Passu Debt, the treatment and application
of any amounts provided by the Borrower as cash collateral hereunder shall be
subject to the terms and provisions of any applicable Pari Passu Intercreditor
Agreement and, in the event of any conflict between the terms of such Pari Passu
Intercreditor Agreement and the terms of this paragraph (j), the terms of such
Pari Passu Intercreditor Agreement shall govern.
     (k) Additional Issuing Banks. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect

 



--------------------------------------------------------------------------------



 



of Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.
     SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments in an amount not to exceed the Incremental Term Loan Amount
from one or more Incremental Term Lenders, which may include any existing
Lender; provided that each Incremental Term Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed). Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments being requested
(which shall be in minimum increments of $1,000,000 and a minimum amount of
$25,000,000 or such lesser amount equal to the remaining Incremental Term Loan
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective (which shall not be less than 10 days nor more
than 60 days after the date of such notice, unless otherwise agreed to by the
Administrative Agent), and (iii) whether such Incremental Term Loan Commitments
are commitments to make additional Extended Term Loans or commitments to make
term loans with terms different from the Extended Term Loans, including Other
Term A Loans (“Other Term Loans”).
     (b) The Borrower and each Incremental Term Lender shall execute and deliver
to the Administrative Agent an Incremental Term Loan Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans (other than any Other Term A Loans) shall be no earlier than
the Extended Term Loan Maturity Date, (ii) the average life to maturity of the
Other Term Loans (other than any Other Term A Loans) shall be no shorter than
the average life to maturity of the Term Loans and (iii) if the initial yield
(excluding upfront or arrangement fees payable to the arranger, if any, of such
loan) on such Other Term Loans (as determined by the Administrative Agent to be
equal to the sum of (x) the margin above the Adjusted LIBO Rate on such Other
Term Loans (which shall be increased by the amount that any “LIBOR floor”
applicable to such Other Term Loans on the date such Other Term Loans are made
would exceed the Adjusted LIBO Rate that would be in effect for a three-month
Interest Period commencing on such date and (y) if such Other Term Loans are
initially made at a discount or the Lenders making the same (as opposed to the
arranger, if any, thereof) receive a fee directly or indirectly from Parent, the
Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Other Term Loans, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (A) the average life to
maturity of such Other Term Loans and (B) four) exceeds by more than 50 basis
points the sum of (1) the margin then in effect for Eurodollar Term Loans of any
Class (other than Other Term A Loans) (which shall be the sum of the Applicable
Percentage for Eurodollar Term Loans of such Class increased by the amount that
any “LIBOR floor” applicable to such Eurodollar Term Loans on such date would
exceed the Adjusted LIBO Rate that would be in effect for a three-month Interest
Period commencing on such date) plus (2) the OID (if any) initially paid in
respect of such Term Loans (for any Class of Term Loans, the applicable amount
of such excess above 50 basis points being referred to herein as the “Yield
Differential”) then the Applicable Percentage then in effect for Eurodollar Term
Loans of any Class, then the Applicable Percentage then in effect for such Class

 



--------------------------------------------------------------------------------



 



of Term Loans shall automatically be increased by the applicable Yield
Differential, effective upon the making of the Other Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby.
     (c) Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement and (iii) immediately after giving effect to the incurrence of such
Incremental Term Loans and the use of the proceeds thereof, the Secured Leverage
Ratio Condition would be satisfied.
     (d) Each of the parties hereto hereby agrees that the Administrative Agent
may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans (other than Other
Term Loans), when originally made, are included in each Borrowing of outstanding
Extended Term Loans on a pro rata basis. This may be accomplished by requiring
each outstanding Eurodollar Extended Term Borrowing to be converted into an ABR
Term Borrowing on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar Extended
Term Borrowing on a pro rata basis. Any conversion of Eurodollar Term Loans to
ABR Term Loans required by the preceding sentence shall be subject to
Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing, then the interest rate thereon
for such Interest Period and the other economic consequences thereof shall be as
set forth in the applicable Incremental Term Loan Assumption Agreement. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.11(a)(iii) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans.
     SECTION 2.25. Revolving Credit Loan Modification Offers. (a) The Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Revolving Credit Loan Modification Offer”) to all the
Revolving Credit Lenders to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than 10 Business Days nor more than 30 Business Days after the date of such
notice, unless otherwise agreed to by the Administrative Agent). Permitted
Amendments shall become effective only with respect to the Loans and Commitments
of the Revolving Credit Lenders that accept the

 



--------------------------------------------------------------------------------



 



applicable Revolving Credit Loan Modification Offer (such Lenders, the
“Accepting Revolving Credit Lenders”).
     (b) The Borrower and each Accepting Revolving Credit Lender shall execute
and deliver to the Administrative Agent a Revolving Credit Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Revolving Credit Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Revolving Credit Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Revolving Credit Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Revolving Credit Lenders as a new “Class” of loans
and/or commitments hereunder. Notwithstanding the foregoing, no Permitted
Amendment shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Restatement Effective Date
under the Amendment and Restatement Agreement.
     (c) “Permitted Amendments” means any or all of the following: (i) an
extension of the Revolving Credit Maturity Date applicable to the Loans and/or
Commitments of the Accepting Revolving Credit Lenders, (ii) an increase in the
Applicable Percentage with respect to the Loans and/or Commitments of the
Accepting Revolving Credit Lenders, (iii) the inclusion of additional fees to be
payable to the Accepting Revolving Credit Lenders, (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom, provided that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the Commitments of the then-existing Revolving Credit Lenders
shall be made on a ratable basis as between the commitments of such new “Class”
and the Commitments of the then-existing Revolving Credit Lenders and (B) the
L/C Commitment and Swingline Commitment may not be extended without the prior
written consent of the Issuing Bank or the Swingline Lender, as applicable, and
(v) such other amendments to this Agreement and the other Loan Documents as
shall be appropriate, in the judgment of the Administrative Agent, to give
effect to the foregoing Permitted Amendments.
ARTICLE III
Representations and Warranties
     Each of Parent and the Borrower represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Bank and each of the
Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a

 



--------------------------------------------------------------------------------



 



Material Adverse Effect, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, except to the extent that the failure to possess such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.
     SECTION 3.02. Authorization. The execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and the making of
the Borrowings hereunder (a) have been duly authorized by all requisite
corporate and, if required, stockholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of Parent,
the Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Parent, the Borrower or any Subsidiary is a party or by which any of them or any
of their property is or may be bound, except as could not reasonably be expected
to result in a Material Adverse Effect, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except as could not reasonably be expected to
result in a Material Adverse Effect or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Parent, the Borrower or any Subsidiary (other than any
Lien created hereunder or under the Security Documents or permitted pursuant to
Section 6.02).
     SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Parent and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
such Loan Party in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
     SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
the Mortgages and other filings and recordings in respect of Liens created
pursuant to the Security Documents, (c) such as have been made or obtained and
are in full force and effect and (d) such actions, consents, approvals,
registrations or filings which the failure to obtain or make could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 3.05. Financial Statements. Parent has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent as of and for the 2009 fiscal
year, audited by and accompanied by the opinion of

 



--------------------------------------------------------------------------------



 



Deloitte & Touche LLP, independent public accountant, and (ii) as of and for
each 2010 fiscal quarter of Parent thereafter ended at least 45 days prior to
the Restatement Effective Date. Such financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of Parent and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Parent and its consolidated subsidiaries
as of the dates thereof in accordance with GAAP in all material respects. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis in all material respects, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.
     SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2009.
     SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Parent, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, or a right to use, all its material properties and
assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.
     (b) As of the Restatement Effective Date, neither Parent nor the Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
in any material respect or any sale or disposition thereof in lieu of
condemnation.
     (c) As of the Restatement Effective Date, none of Parent, the Borrower or
any of the Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any material interest therein, except for customary rights of first
refusal granted to the prior owners of such Mortgaged Property or their
Affiliates.
     SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Restatement
Effective Date a list of all Subsidiaries and the percentage ownership interest
of Parent or the Borrower therein. The shares of capital stock or other
ownership interests so indicated on Schedule 3.08 are, in the case of
corporations, fully paid and non-assessable and are owned by Parent or the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents or permitted pursuant to Section 6.02).
     SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in
the periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC prior to the Restatement
Effective Date, there are no actions, suits or proceedings at law or in equity
or by or before any Governmental Authority now pending or, to the knowledge of
Parent or the Borrower through receipt of written notice or proceeding,
threatened against or affecting Parent or the Borrower or any Subsidiary or any
business, property or rights of any such person as to which there is a
reasonable possibility of an adverse

 



--------------------------------------------------------------------------------



 



determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
     (b) None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.10. Agreements. None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.
     SECTION 3.11. Federal Reserve Regulations. (a) None of Parent, the Borrower
or any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
     SECTION 3.12. Investment Company Act. None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of
the Loans and will request the issuance of Letters of Credit only for the
purposes specified in the preliminary statement to this Agreement and (b) use
the proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement.
     SECTION 3.14. Tax Returns. Each of Parent, the Borrower and the
Subsidiaries has filed or caused to be filed, or has timely requested an
extension to file or has received an approved extension to file, all Federal,
state, local and foreign tax returns or materials that to the Borrower’s best
knowledge are required to have been filed by it and has paid or caused to be
paid all taxes due and payable by it and all assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which Parent, the Borrower or such Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP and except any such filings
or taxes, fees or charges, the failure of which to make or pay, could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or

 



--------------------------------------------------------------------------------



 



schedule (other than estimates and information of a general economic or general
industry nature) heretofore or contemporaneously furnished by or on behalf of
Parent or the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto, when furnished and taken as a whole, contained, contains or
will contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not materially
misleading in light of the circumstances under which such statements were made;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of Parent and the Borrower represents only that it acted in good faith and
utilized assumptions that each of Parent and the Borrower believed to be
reasonable at the time made.
     SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 715) did not,
as of the last annual valuation date applicable thereto, exceed the fair market
value of the assets of such Plan in such amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.
     SECTION 3.17. Environmental Matters. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, none of Parent, the Borrower or any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description, in all material respects, of all insurance maintained by
Parent or by Parent or the Borrower for itself or the Subsidiaries as of the
Restatement Effective Date. As of the Restatement Effective Date, such insurance
is in full force and effect and all premiums have been duly paid. Parent, the
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.
     SECTION 3.19. Security Documents. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting

 



--------------------------------------------------------------------------------



 



creditors’ rights generally and general equitable principles, and (i) when the
Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under the Guarantee and
Collateral Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral as to which perfection may be obtained by such actions,
in each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a) (as such schedule may be updated from time to time; provided,
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
the Lien created under the Guarantee and Collateral Agreement will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02.
     (b) Upon the timely recordation of the Guarantee and Collateral Agreement
(or a short-form security agreement in form and substance reasonably
satisfactory to the Borrower and the Collateral Agent) with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time;
provided, that such schedules shall be deemed to be updated when the Borrower
provides the relevant information in accordance with the Guarantee and
Collateral Agreement), the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the Guarantee and Collateral Agreement) in which a security
interest may be perfected by filing security agreements in the United States and
its territories and possessions, in each case prior and superior in right to any
other person other than with respect to Liens permitted pursuant to Section 6.02
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
Closing Date).
     (c) The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.
     SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 1.01(d) lists completely and correctly as of the Restatement
Effective Date all Hospitals owned by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries own in fee all the
real property set forth on Schedule 1.01(d).
     (b) Schedule 1.01(d) lists completely and correctly as of the Restatement
Effective Date all Hospitals leased by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The

 



--------------------------------------------------------------------------------



 



Borrower and the Subsidiaries have valid leases in all the material real
property set forth on Schedule 1.01(d).
     SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of
the Restatement Effective Date, there are no strikes, lockouts or slowdowns
against Parent, the Borrower or any Subsidiary pending or, to the knowledge of
Parent or the Borrower by delivery of written notice or proceeding, threatened.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Parent, the Borrower or any Subsidiary
is bound. Except as set forth on Schedule 3.21, as of the Restatement Effective
Date, none of Parent, the Borrower or any Subsidiary is a party to any
collective bargaining agreement or other labor contract applicable to persons
employed by it at any Facility.
     SECTION 3.22. Solvency. Immediately after the consummation of the
Transactions on the Closing Date, as of the Closing Date (a) the fair value of
the assets of Parent, the Borrower and the Subsidiaries, on a consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of Parent, the Borrower and the Subsidiaries, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) Parent, the Borrower and the Subsidiaries, on a consolidated basis, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) Parent, the
Borrower and the Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
     SECTION 3.23. Sanctioned Persons. None of Parent, the Borrower, or any
Subsidiary or any Unrestricted Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of Parent, the Borrower, any
Subsidiary or any Unrestricted Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and each is currently in compliance with all rules
and regulations promulgated by OFAC; and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
ARTICLE IV
Conditions of Lending
     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
     SECTION 4.01. All Credit Events. On the date of each Borrowing (other than
a conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance of or increase to a Letter of
Credit (each such event being called a “Credit Event”):

 



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance of or increase to such Letter of
Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.22(b).
     (b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.
     (c) At the time of and immediately after such Credit Event, no Default or
Event of Default shall have occurred and be continuing.
     Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower and Parent on the date of such Credit Event as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.
     SECTION 4.02. [Intentionally Omitted.]
ARTICLE V
Affirmative Covenants
     Each of Parent and the Borrower covenants and agrees with each Lender that
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders shall otherwise consent in writing,
each of Parent and the Borrower will, and will cause (i) in the case of
Sections 5.01 and 5.02, each of the Material Subsidiaries, and (ii) in the case
of Sections 5.03 through 5.15, each of the Subsidiaries to:
     SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.
     (b) (i) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear

 



--------------------------------------------------------------------------------



 



and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.
     SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.
     (b) Cause all casualty and property policies covering any Collateral to
name the Collateral Agent as loss payee or mortgagee, and/or additional insured,
and each provider of any such insurance shall agree, by endorsement upon such
policies issued by it, that it will give the Administrative Agent 30 days prior
written notice before any such policy or policies shall be altered or canceled.
     (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time.
     SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent,
furnish to the Administrative Agent, which shall furnish to each Lender:

 



--------------------------------------------------------------------------------



 



     (a) within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of Parent and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by Deloitte & Touche LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception or
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;
     (b) within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Parent
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments;
     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Sections 6.11, 6.12 and 6.13, and (iii) setting forth the identity and value
of any Hospital acquired in fee by Parent or any Subsidiary during the preceding
quarter and not previously identified to the Administrative Agent if the fair
market value thereof is in excess of $10,000,000 and, in the case of a
certificate delivered with the financial statements required by paragraph
(a) above, setting forth Parent’s calculation of Excess Cash Flow;
     (d) within 90 days after the beginning of each fiscal year of Parent, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be;
     (f) promptly after the request by any Lender (made through the
Administrative Agent), all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act;

 



--------------------------------------------------------------------------------



 



     (g) promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;
     (h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and
     (i) substantially contemporaneously with each designation of a Subsidiary
as an “Unrestricted Subsidiary” and each redesignation of an Unrestricted
Subsidiary as a “Subsidiary”, provide written notice of such designation or
redesignation, as applicable, to the Administrative Agent (who shall promptly
notify the Lenders).
     SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative
Agent prompt written notice of the following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Parent, the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect; and
     (c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
     SECTION 5.06. Information Regarding Collateral. Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in any Loan Party’s jurisdiction of organization or
formation, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Parent and the Borrower
agree not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all

 



--------------------------------------------------------------------------------



 



requirements of law. Each Loan Party will, and will cause each of its
subsidiaries to, permit any representatives designated by the Administrative
Agent or the Required Lenders to visit and inspect the financial records and the
properties of such person at reasonable times and as often as reasonably
requested upon reasonable notice and to make extracts from and copies of such
financial records (in each case excluding patient medical records and any other
material which is confidential pursuant to any laws, rules, regulations and
decrees and orders of any Governmental Authority) and permit any representatives
designated by the Administrative Agent or the Required Lenders to discuss the
affairs, finances and condition of such person with the officers thereof and
independent accountants therefor (with a senior officer of the Borrower
present); provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only one such visit during any fiscal year
shall be at the Borrower’s expense.
     (b) In the case of Parent and the Borrower, use commercially reasonable
efforts to cause the Credit Facilities to be continuously rated by S&P and
Moody’s, and to maintain a corporate rating from S&P and a corporate family
rating from Moody’s, in each case in respect of Parent.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes specified in the
preliminary statement to this Agreement.
     SECTION 5.09. Employee Benefits. (a) Comply in all material respects with
the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000, a statement of a Financial Officer of Parent or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent or the Borrower proposes to take with respect thereto.
     SECTION 5.10. Compliance with Environmental Laws. Comply and cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and promptly conduct any remedial action in
accordance with Environmental Laws; provided, however, that none of Parent, the
Borrower or any Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
     SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating

 



--------------------------------------------------------------------------------



 



the compliance matter and/or the presence or absence of Hazardous Materials and
the estimated cost of any compliance or remedial action in connection with such
Default.
     SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents. The Borrower will cause any subsequently acquired or
organized Material Subsidiary to become a Loan Party by executing the Guarantee
and Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, except with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by written notice to
the Borrower), the cost or other consequences (including any Tax consequence) of
doing so shall be excessive in view of the benefits to be obtained by the
Lenders therefrom and subject to applicable limitations set forth in the
Security Documents, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of Parent, the
Borrower and the Subsidiary Guarantors (including properties acquired subsequent
to the Closing Date), except this Section 5.12 shall not require Parent, the
Borrower or any Subsidiary Guarantor to (a) pledge (i) more than 65% of the
outstanding voting Equity Interests in any Foreign Subsidiary, (ii) any Equity
Interest in any Non-Significant Subsidiary or (iii) any Equity Interest in any
Permitted Syndication Subsidiary, any Securitization Subsidiary or any Permitted
Joint Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law, or (b) grant security interests in any asset that (i) would result in
the violation of the enforceable anti-assignment provision of any contract, or
would be prohibited by or would violate applicable law or contractual provisions
(including any right of first refusal) or would otherwise result in termination
or any forfeiture under any contract, (ii) is a vehicle or other asset subject
to certificate of title, (iii) require perfection through control agreements
(including, to the extent required in the relevant jurisdiction for deposit
accounts and investment property), (iv) are minority Equity Interests or (v) is
permitted to be so excluded under the Guarantee and Collateral Agreement. Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. Any requirement to mortgage real property that is
acquired after the Closing Date pursuant to this Section 5.12 shall be limited
to real property owned in fee by a Loan Party that (i) has a fair market value
equal to or exceeding $10,000,000, (ii) is not subject to a Lien permitted under
Section 6.02(c) or (n) (for so long as such Lien exists), and (iii) the Borrower
does not intend to sell within six months of the acquisition thereof pursuant to
clause (i) or (xi) of Section 6.05(b). No appraisals, environmental reports or
surveys shall be required to be obtained in connection with any mortgage of real
property pursuant to this Section 5.12.

 



--------------------------------------------------------------------------------



 



The Borrower agrees to provide such evidence as the Collateral Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.
     SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the
receipt of any cash proceeds by Parent, the Borrower or any Subsidiary in
connection with any sale, transfer, lease or other disposition of any asset the
Borrower would be required by the terms of the Senior Note Indenture or the
documentation governing any other Material Indebtedness that is unsecured or
secured by Liens junior to the Liens securing the Obligations to make an offer
to purchase any of the Indebtedness thereunder, then, prior to the first day on
which the Borrower would be required to commence such an offer to purchase,
(i) prepay Loans in accordance with Section 2.12 or 2.13, provided that the
Borrower may use a portion of such cash proceeds to prepay or repurchase Pari
Passu Debt secured by Liens on the Collateral having the same priority as the
Liens securing the Obligations to the extent any applicable credit agreement,
indenture or other agreement governing such Pari Passu Debt requires the
Borrower to prepay or make an offer to purchase such Pari Passu Debt with such
cash proceeds, in each case in an amount not to exceed the product of (A) the
amount of such cash proceeds and (B) a fraction, the numerator of which is the
outstanding principal amount of such Pari Passu Debt and the denominator of
which is the sum of the outstanding principal amount of such Pari Passu Debt and
the outstanding principal amount of Term Loans, or (ii) acquire assets in a
manner that is permitted hereby, in each case in a manner that will eliminate
any such requirement to make such an offer to purchase.
     SECTION 5.14. Operation of Facilities. Use commercially reasonable efforts
to operate, and cause the Subsidiaries to operate, the Facilities owned, leased
or operated by Parent, the Borrower or any of the Subsidiaries now or in the
future in a manner believed by the Borrower to be consistent with prevailing
health care industry standards in the locations where the Facilities exist from
time to time, except to the extent failure to do so would not have a Material
Adverse Effect.
ARTICLE VI
Negative Covenants
     Each of Parent and the Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or other arrangements acceptable
to the Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, neither
Parent nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:
     SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
     (a) Indebtedness existing on the Closing Date and set forth in
Schedule 6.01 and any extensions, renewals, refinancings or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased (except by an amount equal to the unpaid accrued interest and premium
thereon plus other reasonable amounts paid and

 



--------------------------------------------------------------------------------



 



fees and expenses incurred in connection with such extension, renewal,
refinancing or replacement), neither the final maturity nor the weighted average
life to maturity of such Indebtedness is decreased, such Indebtedness, if
subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders, and the obligors thereof, if not the original obligors
in respect of such Indebtedness, are Loan Parties;
     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries
to the extent permitted by Section 6.04(c);
     (d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $200,000,000 at any time outstanding;
     (e) Capital Lease Obligations and Synthetic Lease Obligations in an
aggregate principal amount, when combined with the aggregate principal amount of
all Indebtedness incurred pursuant to Section 6.01(d), not in excess of
$200,000,000 at any time outstanding;
     (f) Indebtedness (including Capital Lease Obligations) of any Subsidiary
secured by one or more Facilities owned or leased by such Subsidiary, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) when
incurred, such Indebtedness shall not exceed the fair market value of the
Facilities securing the same and (ii) the aggregate principal amount of all such
Indebtedness incurred pursuant to this Section 6.01(f) shall not exceed
$250,000,000 at any time outstanding (such Indebtedness meeting the criteria of
this Section 6.01(f) being referred to herein as “Permitted Real Estate
Indebtedness”);
     (g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations, or with respect to
workers’ compensation claims, in each case incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
     (h) Indebtedness incurred pursuant to the Senior Note Indenture and any
extensions, renewals, refinancings or replacements of such Indebtedness to the
extent the

 



--------------------------------------------------------------------------------



 



principal amount of such Indebtedness is not increased (other than to the extent
of any premiums, interest or costs and expenses incurred in connection
therewith), neither the final maturity nor the weighted average life to maturity
of such Indebtedness is decreased, and the obligors thereof, if not the original
obligors in respect of such Indebtedness, are Loan Parties;
     (i) Indebtedness in respect of Hedging Agreements permitted by
Section 6.04(g);
     (j) Cash Management Obligations;
     (k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;
     (l) Indebtedness pursuant to any Permitted Receivables Transaction incurred
in accordance with Section 6.05(b);
     (m) Indebtedness incurred to finance, or assumed in connection with, one or
more Permitted Acquisitions and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement), neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the obligors thereof, if not the original obligors in respect of
such Indebtedness, are Loan Parties, so long as both immediately prior and after
giving effect thereto, no Default shall exist or result therefrom, provided that
no Indebtedness may be incurred under this Section 6.01(m) if as a result
thereof the aggregate principal amount of Indebtedness incurred and outstanding
under this Section 6.01(m) would exceed $500,000,000 unless (x) the Leverage
Ratio Condition would be satisfied and (y) the Liquidity Condition would be
satisfied;
     (n) Indebtedness owed to a seller in a Permitted Acquisition or a Permitted
Joint Venture or to a buyer in a disposition permitted under Section 6.05 that
(i) relates to post-closing adjustments with respect to accounts receivable,
accounts payable, net worth and/or similar items or (ii) relates to indemnities
granted to the seller or buyer in such transactions;
     (o) Permitted Additional Debt;
     (p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) issued for the account of Parent, the
Borrower or any Subsidiary (and related reimbursement obligations) not to exceed
an aggregate face amount of $30,000,000;
     (q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

 



--------------------------------------------------------------------------------



 



     (r) from and after the Revolving Credit Termination Date, Indebtedness to
finance the general needs of the Borrower and the Subsidiaries incurred after
the Revolving Credit Termination Date in an aggregate principal amount not to
exceed $750,000,000 at any time outstanding, provided that the Borrower shall
have (i) repaid all Revolving Loans and Swingline Loans and reimbursed, if any,
all L/C Disbursements and made arrangements acceptable to the Issuing Bank and
the Administrative Agent with respect to any outstanding Letters of Credit and
(ii) paid all related fees and expenses, each in accordance with the terms of
this Agreement;
     (s) Indebtedness consisting of obligations to pay insurance premiums;
     (t) except as otherwise expressly provided herein, Guarantees by Parent,
the Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder;
     (u) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $400,000,000 at any time outstanding;
and
     (v) Pari Passu Debt, provided that, either (i) at the time of incurrence of
such Pari Passu Debt, and after giving effect thereto and to the use of the
proceeds thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Leverage Ratio Condition shall be satisfied or
(ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g).
     SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:
     (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date and set forth in Schedule 6.02; provided that such
Liens shall secure only those obligations which they secured on the Closing Date
and extensions, renewals and replacements thereof permitted hereunder;
     (b) any Lien created under the Loan Documents;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any person that becomes a Subsidiary after the Closing Date prior to the time
such person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;

 



--------------------------------------------------------------------------------



 



     (d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;
     (e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not delinquent or which are not required to be paid under
Section 5.03;
     (f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;
     (g) deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
     (h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;
     (i) zoning, building codes and other land use laws, regulations and
ordinances regulating the use or occupancy of real property or the activities
conducted thereon which are imposed by any Governmental Authority having
jurisdiction over such real property which are not violated by the current use
or occupancy of such real property or the operation of the business of the
Borrower or any of the Subsidiaries or any violation of which would not have a
Material Adverse Effect;
     (j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;
     (k) any interest or title of a lessor or secured by a lessor’s interest
under any lease permitted hereunder;
     (l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;
     (m) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the

 



--------------------------------------------------------------------------------



 



products thereof; provided that individual financings of equipment provided by
one lender may be cross-collateralized to other financings of equipment provided
by such lender secured by a Lien permissibly incurred pursuant to this
Section 6.02(n);
     (o) Liens arising out of judgments or awards that do not constitute an
Event of Default under paragraph (i) of Article VII;
     (p) Liens pursuant to Permitted Receivables Transactions incurred in
accordance with Section 6.05(b), including Liens on the assets of any
Securitization Subsidiary created pursuant to any such Permitted Receivables
Transaction and Liens incurred by the Borrower and the Subsidiaries on
Receivables to secure obligations owing by them in respect of any such Permitted
Receivables Transaction, provided that any Receivables not transferred to a
Securitization Subsidiary in connection with such Permitted Receivables
Transaction to the extent constituting intercompany indebtedness required to be
pledged pursuant to the Guarantee and Collateral Agreement shall be and remain
subject to the perfected first priority Lien and security interest granted to
the Collateral Agent in favor of the Lenders in accordance with the Guarantee
and Collateral Agreement;
     (q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens
do not extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);
     (r) Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);
     (s) Liens on one or more Facilities owned or leased by any Subsidiary to
secure Permitted Real Estate Indebtedness incurred by such Subsidiary pursuant
to Section 6.01(f);
     (t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;
     (u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;
     (v) Liens solely on any cash earnest money deposits made by Parent, the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 



--------------------------------------------------------------------------------



 



     (w) Liens securing insurance premiums financing arrangements, provided that
such Liens are limited to the applicable unearned insurance premiums;
     (x) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$150,000,000 at any one time;
     (y) Liens on the Collateral which (i) secure Indebtedness incurred pursuant
to Section 6.01(r) and (ii) have the same priority as, or junior priority to,
the Liens securing the Obligations; and
     (z) Liens on the Collateral which (i) secure Pari Passu Debt Obligations
and (ii) have the same priority as, or junior priority to, the Liens securing
the Obligations.
     SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations, Permitted Real Estate Indebtedness or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.
     SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
any Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:
     (a) (i) investments by Parent, the Borrower and the Subsidiaries existing
on the Closing Date in the Borrower and the Subsidiaries, (ii) additional
investments by Parent, the Borrower and the Subsidiaries in the Borrower and the
Subsidiaries and any Unrestricted Subsidiaries and (iii) additional investments
by Parent, the Borrower and the Subsidiaries in Permitted Joint Ventures
(subject to the limitations on such investments referred to in the definition of
the term “Permitted Joint Ventures”); provided that (x) any Equity Interests
held by a Loan Party shall be pledged to the extent required by Section 5.12 and
the Guarantee and Collateral Agreement and (y) any such investments made
pursuant to clause (ii) above made by a Loan Party to a Subsidiary that is not a
Loan Party, or made by Parent, the Borrower or any Subsidiary to an Unrestricted
Subsidiary, may only be made if (A) no Default or Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such investments
made by Loan Parties to Subsidiaries that are not Loan Parties, or by Parent,
the Borrower or any Subsidiary to an Unrestricted Subsidiary and outstanding at
any time (without regard to any write-downs or write-offs thereof, and valued
net in the case of intercompany loans) shall not exceed $500,000,000 plus the
amount of dividends, distributions and other returns of capital actually
received in cash by any Loan Party with respect to any such investments;
provided further, that, prior to the aggregate amount of all such investments
outstanding at any time exceeding $300,000,000 at any time outstanding, the
Leverage Ratio Condition and the Liquidity Condition would each be satisfied;
for purposes of the foregoing, if the Borrower designates a Subsidiary as an
Unrestricted Subsidiary in accordance with the definition of the term
“Unrestricted Subsidiary”, the Borrower will

 



--------------------------------------------------------------------------------



 



be deemed to have made an investment at that time in the resulting Unrestricted
Subsidiary in an aggregate amount equal to the fair market value of the net
assets of such Unrestricted Subsidiary;
     (b) Permitted Investments;
     (c) (i) loans or advances in respect of intercompany accounts attributable
to the operation of the Borrower’s cash management system (including with
respect to intercompany self-insurance arrangements), (ii) loans or advances
made by the Borrower or any of the Subsidiaries to a Permitted Syndication
Subsidiary for working capital needs evidenced by a promissory note that is
pledged to the Collateral Agent so long as such loans or advances constitute
Indebtedness of the primary obligor that is not subordinate to any other
Indebtedness of such obligor, and (iii) loans or advances made by Parent to the
Borrower or any Subsidiary, the Borrower to Parent or any Subsidiary and by any
Subsidiary to Parent, the Borrower or any other Subsidiary; provided, however,
that (x) any such loans and advances made by a Loan Party that are evidenced by
a promissory note shall be pledged to the Collateral Agent for the ratable
benefit of the Secured Parties pursuant to the Guarantee and Collateral
Agreement (and any such loans and advances made by a Loan Party to a Subsidiary
that is not a Loan Party shall be so evidenced and pledged) and (y) any such
loan or advance made by a Loan Party to a Subsidiary that is not a Loan Party or
by Parent, the Borrower or any Subsidiary to an Unrestricted Subsidiary shall be
subject to the requirements and limitations described in clause (y) of the
proviso to Section 6.04(a), except to the extent that (1) such loan or advance
shall be secured by a fully perfected, first-priority Lien on substantially all
of the assets of the recipient of such loan or advance and its subsidiaries (in
each case of a type that would have constituted Collateral if such recipient
were party to the applicable Security Documents) and (2) such Lien is
collaterally assigned to the Collateral Agent for the benefit of the Secured
Parties, all on terms reasonably satisfactory to the Collateral Agent;
     (d) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”));
     (f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;
     (g) the Borrower and the Subsidiaries may enter into Hedging Agreements
that are not speculative in nature;

 



--------------------------------------------------------------------------------



 



     (h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity (ii) the Acquired Entity shall be
in a similar, related, incidental or complementary line of business as that of
the Borrower and the Subsidiaries as conducted during the current and most
recent calendar year; (iii) at the time of such transaction (A) both before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h)
(including any Indebtedness of the Acquired Entity that is assumed by the
Borrower or any Subsidiary following such acquisition and any payments following
such acquisition pursuant to earn-out provisions or similar obligations) shall
exceed $500,000,000 in the aggregate (excluding the total consideration paid in
respect of Permitted Acquisitions listed on Schedule 6.04(h) and consideration
consisting of, or funded with the proceeds of, Qualified Capital Stock), then
(1) the Leverage Ratio Condition would be satisfied and (2) the Liquidity
Condition would be satisfied, (C) the Borrower shall have delivered a
certificate of a Financial Officer, certifying as to the foregoing and
containing reasonably detailed calculations in support thereof, in form and
substance reasonably satisfactory to the Administrative Agent, (D) the Borrower
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.12 and the Security Documents within a period after
consummation of such transaction agreed to by the Administrative Agent, and
(E) the aggregate consideration paid in connection with all such acquisitions of
Acquired Entities that become Foreign Subsidiaries (or, in the case of an
acquisition of assets, are not directly acquired by Loan Parties), shall not
exceed $300,000,000 (any acquisition of an Acquired Entity meeting all the
applicable criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”);
     (i) Permitted Joint Ventures;
     (j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);
     (k) investments in any Securitization Subsidiary or other person as
required pursuant to the terms and conditions of any Permitted Receivables
Transaction made pursuant to Section 6.05(b);
     (l) the Borrower or any of the Subsidiaries may acquire and hold
Receivables owing to it or Parent, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms;
     (m) investments to the extent that payment for such investments is made
with issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;

 



--------------------------------------------------------------------------------



 



     (n) extensions of trade credit and purchases of equipment and inventory in
the ordinary course of business;
     (o) loans and advances to Parent in lieu of, and not in excess of the
amount of, dividends to the extent permitted to be made to Parent in accordance
with Section 6.06;
     (p) investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
     (q) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;
     (r) investments by any Captive Insurance Subsidiary;
     (s) investments in any Captive Insurance Subsidiary in connection with a
push down by the Borrower of insurance reserves;
     (t) investments held by a person (including by way of acquisition, merger
or consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;
     (u) investments in minority interests existing on the Closing Date; and
     (v) in addition to investments permitted by paragraphs (a) through
(w) above, additional investments, loans and advances by the Borrower and the
Subsidiaries so long as the aggregate outstanding amount of investments, loans
and advances pursuant to this paragraph (w) (determined without regard to any
write-downs or write-offs of such investments, loans and advances) does not
exceed $100,000,000 in the aggregate at any time.
     It is understood and agreed that, in the event that any investment is made
by the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.
     SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any

 



--------------------------------------------------------------------------------



 



Permitted Interest Transfer or transfers of Equity Interests of any Subsidiary
to a Loan Party or by a Subsidiary that is not a Subsidiary Guarantor to any
Subsidiary), or purchase or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets of any other person, except
that (i) the Borrower and any Subsidiary may purchase and sell inventory in the
ordinary course of business and (ii) if at the time thereof and immediately
after giving effect thereto no Event of Default or Default shall have occurred
and be continuing (x) any wholly owned Subsidiary may merge into the Borrower in
a transaction in which the Borrower is the surviving corporation, (y) any
Subsidiary may merge into or consolidate with any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that (A) if
any party to any such transaction is a Loan Party, the surviving entity of such
transaction shall be a Loan Party and (B) to the extent any person other than
the Borrower or a wholly owned Subsidiary receives any consideration in
connection therewith, then such transaction shall be considered as an investment
under the applicable paragraph of Section 6.04) and (z) the Borrower and the
Subsidiaries may make Permitted Acquisitions or any other investment, loan or
advance permitted pursuant to Section 6.04 (including by merger), and may enter
into Permitted Joint Ventures.
     (b) Make any Asset Sale otherwise permitted under paragraph (a) above
unless such Asset Sale is:
     (i) for consideration that is at least equal to the fair market value of
the assets being sold, transferred, leased or disposed of; provided that (x) for
any disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash and (y) the fair market value of all
assets sold, transferred, leased or disposed of (other than assets which are
sold, transferred, leased or disposed of in order to comply with any
requirement, rule or regulation of, or order by, or agreement with, any
Governmental Authority in connection with a Permitted Acquisition) pursuant to
this clause (b)(i) shall not exceed $300,000,000 in any fiscal year, provided
further that, prior to the Incremental Asset Sale Termination Date, such annual
amount shall be increased by an aggregate amount not to exceed $750,000,000;
     (ii) a Receivables Transaction, provided that (x) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (y) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p) and (z) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables
Transactions does not exceed $2,000,000,000 (any Receivables Transaction meeting
all the criteria of this Section 6.05(b)(ii) being referred to herein as a
“Permitted Receivables Transaction”);
     (iii) a Syndication Transaction, provided that the aggregate amount or
value of the consideration received by any Permitted Syndication Subsidiary
and/or the Borrower and the other Subsidiaries from third parties in connection
with such Syndication Transaction (or series of Syndication Transactions),
except for the Syndication Transactions listed on Schedule 6.05(b) (the
“Syndication Proceeds”), when added to the aggregate Syndication Proceeds from
all previous Permitted Syndications on or after the Closing Date does not exceed
$200,000,000 (any Syndication Transaction meeting the criteria of this Section
6.05(b)(iii) being referred to herein as a “Permitted Syndication Transaction”);

 



--------------------------------------------------------------------------------



 



     (iv) any Permitted Interest Transfer;
     (v) for the sale or other disposition consummated by the Borrower or any of
the Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;
     (vi) the Borrower and the Subsidiaries may abandon, allow to lapse or
otherwise dispose of intangible property that the Borrower or such Subsidiary
shall determine in its reasonable business judgment is immaterial to the conduct
of its business;
     (vii) forgiveness of any loans or advances made pursuant to
Section 6.04(e);
     (viii) transfers of property subject to casualty or a condemnation
proceeding;
     (ix) Restricted Payments permitted pursuant to Section 6.06; or
     (x) for the sale or other disposition of real estate and related assets
(other than Hospitals and Receivables) for the fair market value thereof in
cash, in an aggregate amount not to exceed $300,000,000.
     SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that
     (i) any Subsidiary may declare and pay dividends or make other
distributions ratably to its equity holders;
     (ii) Parent may distribute the Equity Interests of a Spinout Subsidiary
pursuant to a Spinout Transaction;
     (iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $40,000,000 in any fiscal year;
     (iv) the Borrower may make Restricted Payments to Parent (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an

 



--------------------------------------------------------------------------------



 



amount necessary to pay the Tax liabilities of Parent; provided, however, that
all Restricted Payments made to Parent pursuant to this clause (iii) are used by
Parent for the purposes specified herein within 20 days of the receipt thereof;
     (v) in addition to Restricted Payments permitted by clauses (i) through
(iv) above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate principal
amount from the Restatement Effective Date not to exceed $50,000,000 less the
amount of payments made from and after the Restatement Effective Date pursuant
to Section 6.09(b)(i);
     (vi) the Borrower may net shares under employee benefits plans to settle
option price payments owed by employees and directors with respect thereto and
to settle employees’ and directors’ Federal, state and income tax liabilities
(if any) related thereto;
     (vii) so long as (A) no Event of Default or Default shall have occurred and
be continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Secured Leverage Ratio shall not be greater than 3.0 to 1.0,
the Borrower may make other Restricted Payments, and Parent may make Restricted
Payments, in an amount not to exceed the Available Amount at the time such
Restricted Payment is made; and
     (viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, (A) repurchase any of its Equity
Interests, or (B) make payments to employees, directors or consultants of
Parent, the Borrower or the Subsidiaries in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans, in each case in an
aggregate amount not to exceed the Received Exercise Proceeds Amount at the time
such Restricted Payment is made.
     (b) Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Parent, the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary (other than any Permitted Joint Venture Subsidiary) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided (x) that the
foregoing shall not apply to restrictions and conditions (A) imposed by law or
by any Loan Document or the Senior Note Indenture, (B) contained in agreements
relating to the sale of a Subsidiary or other assets pending such sale, provided
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale is permitted hereunder, (C) imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) imposed pursuant to other Indebtedness incurred
pursuant to Section 6.01 with such encumbrances and restrictions that, taken as
a whole, are not more restrictive than the terms hereof, (E) contained in any
agreement relating to a Permitted Receivables Transaction if such restrictions
or encumbrances apply only to the relevant Permitted Receivables Transaction and
are required pursuant to the terms and conditions of such Permitted Receivables
Transaction, (F) on Permitted Joint Ventures or other joint ventures permitted
under Section 6.04 and Permitted Syndication Subsidiaries imposed by

 



--------------------------------------------------------------------------------



 



the terms of the agreements governing the same, (G) applicable to an Acquired
Entity at the time such Acquired Entity became a Subsidiary, so long as such
restriction or encumbrance was not created in contemplation of or in connection
with such Acquired Entity becoming a Subsidiary and apply only to such Acquired
Entity and (H) imposed by any credit agreement, indenture or other agreement
governing Pari Passu Debt, so long as such restrictions and conditions are not
less favorable to the Lenders than to the holders of such Pari Passu Debt; and
(y) clause (i) of the foregoing shall not apply to restrictions or conditions
(A) that are customary provisions in leases and other contracts restricting the
assignment thereof and any right of first refusal and (B) imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness.
     SECTION 6.07. Transactions with Affiliates. Except for (a) transactions
between or among Parent and its Subsidiaries or described on Schedule 6.07 and
(b) the sale, transfer or other disposition by Parent, the Borrower or any
Subsidiary in compliance with Section 6.05(b)(i) of real property owned by it to
any Spinout Subsidiary pursuant to a Spinout Transaction, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) the Borrower and the Subsidiaries may make (x) investments, loans
and advances and (y) Restricted Payments, permitted by Section 6.04 and
Section 6.06, respectively, (iii) the Borrower may engage in Receivables
Transactions, (iv) any issuance of Equity Interests by Parent otherwise
permitted hereunder, (v) any issuance of Equity Interests, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans, or
indemnities provided on behalf of employees or directors and approved by the
board of directors or senior management of Parent and (vi) the payment of
reasonable fees to directors of Parent, the Borrower and the Subsidiaries who
are not employees of Parent, the Borrower or the Subsidiaries.
     SECTION 6.08. Business of Parent, Borrower and Subsidiaries. Engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably similar, incidental or
complementary thereto and reasonable extensions thereof.
     SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification, amendment, termination or release of the Senior Notes Indenture or
any waiver, supplement, modification or amendment of any indenture, instrument
or agreement pursuant to which any subordinated Material Indebtedness of Parent,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to the Lenders.
     (b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Senior Notes or subordinated Indebtedness (other
than intercompany

 



--------------------------------------------------------------------------------



 



Indebtedness); provided, however, that, so long as no Default or Event of
Default shall have occurred and be continuing at the date of such redemption,
repurchase, retirement or other acquisition for consideration, or would result
therefrom, Parent, the Borrower or any Subsidiary may redeem, repurchase, retire
or otherwise acquire for consideration (i) from and after the Restatement
Effective Date, Senior Notes and subordinated Indebtedness for an aggregate
price not in excess of (A) $50,000,000 less (B) the amount of Restricted
Payments made from and after the Restatement Effective Date pursuant to clause
(v) of Section 6.06(a), (ii) Senior Notes with the proceeds of or in exchange
for (A) refinancing Indebtedness otherwise permitted pursuant to Section 6.01(h)
or (B) the issuance of Equity Interests, (iii) subordinated Indebtedness with
the proceeds of or in exchange for (A) subordinated Indebtedness that is
permitted pursuant to Section 6.01 and is subordinated on terms not materially
less advantageous to the Lenders than those of the Indebtedness being redeemed,
repurchased, retired or otherwise acquired for consideration or (B) the issuance
of Equity Interests or (iv) Senior Notes and subordinated Indebtedness so long
as (A) the amount paid in respect thereof does not exceed the Available Amount
at the time paid and (B) at the time of and after giving effect thereto, the
Secured Leverage Ratio shall not be greater than 3.0 to 1.0.
     SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a
term of 30 months or longer in an aggregate amount in excess of $150,000,000 in
effect at any time with respect to all such Practice Guarantees.
     SECTION 6.11. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Replacement Capital Expenditures) made by Parent, the
Borrower and the Subsidiaries in any period set forth below to exceed the
greater of (a) in the case of any fiscal year beginning on or after January 1,
2008, 5.5% of consolidated net revenues of Parent, the Borrower and the
Subsidiaries for the immediately preceding fiscal year (as set forth in the
financial statements delivered pursuant to Section 5.04(a) with respect to such
fiscal year) and (b) the amount set forth below for such period (such greater
amount, the “Permitted Capital Expenditure Amount”):

          Period   Amount
 
       
Closing Date through December 31, 2007
  $ 475,000,000  
January 1, 2008 through December 31, 2008
  $ 800,000,000  
January 1, 2009 through December 31, 2009
  $ 800,000,000  
January 1, 2010 through December 31, 2010
  $ 850,000,000  
January 1, 2011 through December 31, 2011
  $ 925,000,000  
January 1, 2012 through December 31, 2012
  $ 1,100,000,000  
January 1, 2013 through December 31, 2013
  $ 1,100,000,000  
Each fiscal year thereafter
  $ 1,100,000,000  

     In any year in which a Permitted Acquisition occurs, the Permitted Capital
Expenditure Amount in respect of such fiscal year shall be increased (but not
decreased) by an amount equal to 5.5% of the net revenues generated by the
Acquired Entity acquired during the preceding fiscal year of such Acquired
Entity (pro rated based on the number of days remaining in such fiscal year). In
addition, to the extent any portion of the Permitted Capital Expenditure Amount
for any fiscal year (as the same may have been increased pursuant to the
preceding sentence) is not fully expended during such fiscal year, then 50% of
the amount not so expended may be carried forward to and used in succeeding
fiscal years. In addition, for any fiscal year, the

 



--------------------------------------------------------------------------------



 



amount of Capital Expenditures that would otherwise be permitted in such fiscal
year pursuant to this Section 6.11 may be increased by an amount not to exceed
50% of the Permitted Capital Expenditure Amount for the immediately succeeding
fiscal year (the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward
Amount in respect of any such fiscal year shall reduce, on a dollar-for-dollar
basis, the amount of Capital Expenditures that would have been permitted to be
made in the immediately succeeding fiscal year. In addition, for any fiscal
year, the amount of Capital Expenditures that would otherwise be permitted in
such fiscal year pursuant to this Section 6.11 may be increased by an amount not
to exceed $200,000,000 if, at the time of such expenditure, both before and
after giving pro forma effect thereto, (x) no Default or Event of Default shall
have occurred and be continuing and (y) the Leverage Ratio is less than 4.50 to
1.00.
     SECTION 6.12. Interest Coverage Ratio. Permit the Interest Coverage Ratio
for any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

          Period   Ratio  
 
       
September 30, 2007 through September 30, 2009
    1.75 to 1.00  
October 1, 2009 through September 30, 2011
    2.00 to 1.00  
October 1, 2011 through September 30, 2012
    2.25 to 1.00  
Thereafter
    2.50 to 1.00  

     SECTION 6.13. Maximum Leverage Ratio. Permit the Leverage Ratio as of the
last day of any fiscal quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period below:

          Period   Ratio  
 
       
September 30, 2007 through March 31, 2009
    7.25 to 1.00  
April 1, 2009 through June 30, 2009
    7.00 to 1.00  
July 1, 2009 through September 30, 2009
    6.75 to 1.00  
October 1, 2009 through September 30, 2010
    6.50 to 1.00  
October 1, 2010 through September 30, 2011
    6.00 to 1.00  
October 1, 2011 through September 30, 2012
    5.50 to 1.00  
Thereafter
    5.00 to 1.00  

     SECTION 6.14. Fiscal Year. With respect to Parent and the Borrower, change
their fiscal year-end to a date other than December 31.
ARTICLE VII
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):

 



--------------------------------------------------------------------------------



 



     (a) any representation, warranty or statement made or deemed made by any
Loan Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;
     (b) default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
     (d) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a) or
5.08 or in Article VI;
     (e) default shall be made in the due observance or performance by Parent,
the Borrower or any Subsidiary of any covenant or agreement contained in any
Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;
     (f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable (after giving effect to any
grace period) or (ii) any other event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity or that results in the termination or permits any
counterparty to terminate any Hedging Agreement the obligations under which
constitute Material Indebtedness; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary (other than a Non-Significant Subsidiary within the meaning of clause
(a) of the definition thereof), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or

 



--------------------------------------------------------------------------------



 



any Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof) or for a substantial part of the property
or assets of Parent, the Borrower or a Subsidiary or (iii) the winding-up or
liquidation of Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof); and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;
     (h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-Significant Subsidiary within the
meaning of clause (a) of the definition thereof), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action for the purpose of effecting any of the
foregoing;
     (i) one or more judgments shall be rendered against Parent, the Borrower,
any Subsidiary or any combination thereof (not paid or fully covered by
insurance) and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$50,000,000;
     (j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $50,000,000;
     (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
     (l) any security interest purported to be created by any Security Document
with respect to any Collateral with an aggregate fair market value in excess of
$50,000,000 shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected (subject to the qualifications set
forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral

 



--------------------------------------------------------------------------------



 



Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;
     (m) the Indebtedness under any subordinated Indebtedness of Parent, the
Borrower or any Subsidiary constituting Material Indebtedness shall cease (or
any Loan Party or an Affiliate of any Loan Party shall so assert), for any
reason, to be validly subordinated to the Obligations as provided in the
agreements evidencing such subordinated Indebtedness;
     (n) there shall have occurred a Change in Control;
     (o) on any date, any Pari Passu Debt that at the time would constitute
Material Indebtedness and that has a final stated maturity date within 91 days
of such date shall remain outstanding; or
     (p) so long as any Pari Passu Debt is outstanding, any Pari Passu
Intercreditor Agreement shall cease to be effective or cease to be legally valid
and binding, or otherwise not be effective to create the rights and obligations
purported to be created thereunder, unless the same (i) results directly from
the action or inaction of the Collateral Agent or (ii) is not materially adverse
to the Lenders;
     then, and in every such event (other than an event with respect to Parent
or the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate forthwith the Commitments and (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to Parent or the Borrower described in paragraph
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.
     Notwithstanding anything to the contrary contained in this Article VII,
upon the request of the Borrower made in writing to the Administrative Agent, in
the event of any Event of Default under any covenant set forth in Section 6.12
or 6.13 and until the expiration of the tenth Business Day after the date on
which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder, Parent may issue Qualified Capital Stock
and elect to treat all or any portion of the net cash proceeds thereof as having
increased Consolidated EBITDA with respect to such applicable quarter solely for
the purpose of determining actual and

 



--------------------------------------------------------------------------------



 



pro forma compliance with Sections 6.12 and 6.13 at the end of such applicable
quarter and applicable subsequent periods and for purposes of determining
whether the Leverage Ratio Condition has been satisfied and not for any other
purpose of this Agreement (including determining the Applicable Percentage)
provided that (a) such proceeds (i) are actually received by Parent and
contributed to the Borrower no later than ten days after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter hereunder and (ii) do not exceed the aggregate amount necessary to cause
Parent to be in compliance with the covenants under Sections 6.12 or 6.13 for
any applicable period and (b) in each period of four fiscal quarters, there
shall be at least two fiscal quarters in which no such right to cure permitted
by this paragraph is utilized.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.
     The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
     Neither Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, (a) neither Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08), and (c) except as expressly set forth in the Loan Documents, neither
Agent shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to Parent, the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Parent, the Borrower or a Lender, and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection

 



--------------------------------------------------------------------------------



 



with any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.
     Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     Each Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.
     Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, having a combined capital and surplus of at least
$1,000,000,000, or an Affiliate of any such bank and, so long as no Event of
Default pursuant to paragraph (b), (c), (g) or (h) of Article VII shall have
occurred and be continuing, reasonably acceptable to the Borrower. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Agents or any other Lender and based on such documents and information
as it has deemed

 



--------------------------------------------------------------------------------



 



appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
     (a) if to the Borrower or Parent, to it at Community Health Systems, Inc.,
4000 Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief
Financial Officer (Fax No. (615) 373-9704);
     (b) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison
Avenue, New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304),
Email: agency.loanops@credit-suisse.com; and
     (c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
     All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by fax or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Parent, the Borrower, the Administrative Agent
and the applicable Lenders from time to time, notices and other communications
may also be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
     Parent and the Borrower hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to each Borrower or its securities)
(each, a “Public Lender”). Parent and the Borrower hereby agree that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided,

 



--------------------------------------------------------------------------------



 



however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 9.17); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor” and (iv) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless Parent or the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (A) the Loan Documents and (B) any notification of
changes in the terms of the Credit Facilities.
     Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
foreign, United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to Parent or the Borrower or its securities for purposes of
foreign, United States Federal or state securities laws.
     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to

 



--------------------------------------------------------------------------------



 



time of such Lender’s e-mail address to which the foregoing notice may be sent
by electronic transmission and that the foregoing notice may be sent to such
e-mail address.
     Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower or Parent herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.
     SECTION 9.03. Binding Effect. This Agreement shall become effective as
provided in the Amendment and Restatement Agreement.
     SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.
     (b) Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
notice to the Borrower and the prior written consent of the Administrative Agent
(not to be unreasonably withheld or delayed); provided, however, that (i) in the
case of an assignment of a Revolving Credit Commitment, each of the Borrower,
the Issuing Bank and the Swingline Lender must also give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed) (provided, that the consent of the Borrower shall not be required to
any such assignment made to another Lender or an Affiliate of a Lender or after
the occurrence and during the continuance of any Event of Default referred to in
paragraph (b), (c), (g) or (h) of Article VII), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be not less than (x)
$1,000,000 (with respect to an assignment of Term Loans) and (y) $5,000,000
(with respect to an assignment of Revolving Credit Commitments or Revolving
Loans) (or, in any case, if less, the entire remaining amount of such

 



--------------------------------------------------------------------------------



 



Lender’s Commitment or Loans of the relevant Class), (iii) the parties to each
such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and shall pay to the Administrative Agent a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iv) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).
     (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
     (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, the Issuing Bank or the Administrative Agent sell participations to one
or more banks or other persons in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than pursuant to the terms thereof or in connection with the
sale of such Subsidiary Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral).
     (g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower

 



--------------------------------------------------------------------------------



 



furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.17.
     (h) Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.
     (j) Neither Parent nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.
     (k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is

 



--------------------------------------------------------------------------------



 



an insurance company (or B, in the case of an insurance company not rated by
InsuranceWatch Ratings Service)) (or, with respect to any Revolving Credit
Lender that is not rated by any such ratings service or provider, the Issuing
Bank or the Swingline Lender shall have reasonably determined that there has
occurred a material adverse change in the financial condition of any such
Lender, or a material impairment of the ability of any such Lender to perform
its obligations hereunder, as compared to such condition or ability as of the
date that any such Lender became a Revolving Credit Lender) then the Issuing
Bank and the Swingline Lender shall have the right, but not the obligation, at
its own expense, upon notice to such Lender and the Administrative Agent, to
replace such Lender with an assignee (in accordance with and subject to the
restrictions contained in paragraph (b) above), and such Lender hereby agrees to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in paragraph (b) above) all its interests, rights and
obligations in respect of its Revolving Credit Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing Bank,
the Swingline Lender or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.
     SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent agree,
jointly and severally, to pay all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Swingline Lender in connection with the syndication of the Credit Facilities and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of one counsel in each relevant jurisdiction (and any such
additional counsel, if necessary, as a result of actual or potential conflicts
of interest) for the Administrative Agent, the Collateral Agent and the Lenders.
     (b) The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all actual losses, claims, damages, liabilities, penalties and related
reasonable out-of-pocket expenses, including reasonable fees, charges and
disbursements of one counsel in each relevant jurisdiction (and any such
additional counsel, if necessary, as a result of actual or potential conflicts
of interest) for all Indemnitees, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities), (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation,

 



--------------------------------------------------------------------------------



 



investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates), or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses are
determined by a court of competent jurisdiction by final judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee.
     (c) To the extent that Parent and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.
     (d) To the extent permitted by applicable law, neither Parent nor the
Borrower nor any Indemnitee shall assert, and each hereby waives, any claim
against any Indemnitee or Parent and the Borrower and each of their respective
Affiliates, as applicable, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
     (e) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable, within 30 days
of written demand therefor with a reasonably detailed summary of the amounts
claimed.
     SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender or an Affiliate of such Lender is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or an Affiliate of such Lender to or for the credit or
the account of the Borrower or Parent against any of and all the obligations of
the Borrower or Parent now or hereafter existing under this Agreement and other
Loan Documents held by such Lender, provided that at such time such obligations
are due or payable. The rights of each Lender and Affiliates of such Lender
under this Section 9.06 are in addition to other rights and

 



--------------------------------------------------------------------------------



 



remedies (including other rights of setoff) which such Lender or an Affiliate of
such Lender may have.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank in
exercising any power or right hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or Parent in
any case shall entitle the Borrower or Parent to any other or further notice or
demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof, may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower, Parent and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) change the provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of one Class differently from
the rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a

 



--------------------------------------------------------------------------------



 



majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (v) modify the protections afforded to an SPC pursuant
to the provisions of Section 9.04(i) without the written consent of such SPC or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, the Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, the Issuing Bank or
the Swingline Lender.
     SECTION 9.09. Certain Releases of Guarantees and Security Interests.
(a) Subject to the terms of any Pari Passu Intercreditor Agreement, upon the
closing of any Asset Sale consisting of the sale of all of the Equity Interests
of any Subsidiary Guarantor permitted pursuant to Section 6.05, (i) the
obligations of such Subsidiary Guarantor pursuant to the Guarantee and
Collateral Agreement shall automatically be discharged and released without any
further action by the Administrative Agent or any Lender, and (ii) the
Administrative Agent and the Lenders will, upon the request and at the sole
expense of the Borrower, execute and deliver any instrument or other document in
a form acceptable to the Administrative Agent which may reasonably be required
to evidence such discharge and release, all without representation, recourse or
warranty.
     (b) Subject to the terms of any Pari Passu Intercreditor Agreement, upon
the closing of any Asset Sale consisting of the sale of Equity Interests of any
Subsidiary Guarantor or any other Subsidiary of the Borrower permitted pursuant
to Section 6.05, (i) the Collateral Agent shall release to the Borrower, without
representation, warranty or recourse, express or implied, the pledged Equity
Interests of such Subsidiary Guarantor or other Subsidiary, as applicable, held
by it, (ii) the Collateral Agent shall release its security interest in all
Collateral of such Subsidiary, including any Mortgages, and (iii) the Collateral
Agent will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may reasonably be required to evidence such release.
     (c) Subject to the terms of any Pari Passu Intercreditor Agreement, upon
consummation by the Borrower or any Subsidiary of a Permitted Interest Transfer
or designation of an Unrestricted Subsidiary in accordance with the terms
hereof, (i) the Collateral Agent shall release to the Borrower, without
representation, warranty or recourse, express or implied, those Equity Interests
of the Subsidiary that are the subject of such Permitted Interest Transfer or
designation in accordance with clauses (i) and (ii) of Section 9.09(b) and shall
release any pledged note theretofore pledged to the extent such note is being
discharged in connection with such Permitted Interest Transfer or designation,
and (ii) if such Subsidiary whose shares are the subject of such Permitted
Interest Transfer or designation is a Subsidiary Guarantor, the obligations of
such Subsidiary under its Guarantee shall automatically be discharged and
released in accordance with clauses (i) and (ii) of Section 9.09(a) and any Lien
granted by such Subsidiary under the Loan Documents shall automatically be
discharged and released.
     (d) Subject to the terms of any Pari Passu Intercreditor Agreement, the
Collateral Agent will, upon the request and at the sole expense of the Borrower,
execute and deliver any

 



--------------------------------------------------------------------------------



 



instrument or other document in a form acceptable to the Collateral Agent which
may be reasonably be required to discharge and release, all without
representation, recourse or warranty, any Lien on any Collateral granted to or
held by the Collateral Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of the principal and interest on each Loan, all
Fees and all other expenses or amounts payable under any Loan Document and
cancellation or expiration of all Letters of Credit and reimbursement of all
amounts drawn thereunder in full (or other arrangements having been entered into
with respect thereto acceptable to the Issuing Bank and the Administrative
Agent), (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder to a Person other than the Borrower or any Subsidiary
Guarantor, and upon consummation by the Borrower or any Subsidiary of any such
disposition, any Lien granted by the Borrower or such Subsidiary under the Loan
Documents on such Collateral shall automatically be discharged and released, and
(iii) the Administrative Agent and the Lenders will, upon the request and at the
sole expense of the Borrower, execute and deliver any instrument or other
document in a form acceptable to the Administrative Agent which may reasonably
be required to evidence such discharge and release, all without representation,
recourse or warranty.
     (e) Subject to the terms of any Pari Passu Intercreditor Agreement, upon
notification by the Borrower to the Collateral Agent that a Subsidiary Guarantor
is a Non-Significant Subsidiary, and would not be required to become a Guarantor
in accordance with the terms hereof, the Collateral Agent shall release the
obligations of such Subsidiary under its Guarantee and shall release and
discharge any Lien granted by such Subsidiary Guarantor under the Loan Documents
in accordance with clauses (i) and (ii) of Section 9.09(a).
     SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.11. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the

 



--------------------------------------------------------------------------------



 



Collateral Agent, the Issuing Bank and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
     SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.
     SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     SECTION 9.14. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
     SECTION 9.15. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of
Parent and the Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender may otherwise have

 



--------------------------------------------------------------------------------



 



to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Parent or their respective properties in the
courts of any jurisdiction.
     (b) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.17. Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.17, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower or (g) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.17. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower or Parent and related to the Borrower or Parent or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or Parent;
provided that any Lender, the Administrative Agent, the Collateral Agent or the
Issuing Bank shall give Parent prior notice of any disclosure pursuant to clause
(c) to the extent permissible. Any person required to maintain the
confidentiality of Information as provided in this Section 9.17 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
     SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Parent and
the Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.

 



--------------------------------------------------------------------------------



 



     SECTION 9.19. Effect of Certain Inaccuracies. In the event that any
financial statement or certificate delivered pursuant to Section 5.04(a) or
(b) and Section 5.04(c), respectively, is inaccurate within one year after
delivery thereof, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage or a higher Commitment Fee for any
period (an “Applicable Period”) than the Applicable Percentage or Commitment Fee
applied for such Applicable Period, then (i) the Borrower shall promptly deliver
to the Administrative Agent a corrected financial statement and a corrected
compliance certificate for such Applicable Period, (ii) the Applicable
Percentage and the Commitment Fee shall be determined based on the corrected
compliance certificate for such Applicable Period, and (iii) the Borrower shall
promptly pay to the Administrative Agent (for the accounts of the applicable
Lenders during the Applicable Period or their successors and assigns) the
accrued additional interest or additional Commitment Fees (or both) owing as a
result of such increased Applicable Percentage or Commitment Fee for such
Applicable Period. This Section 9.19 shall not limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.07 or Article VII.
     SECTION 9.20. Pari Passu Obligations. (a) Each Lender and each Issuing Bank
acknowledges that Pari Passu Debt Obligations may be secured by Liens on the
Collateral having the same priority as, or junior priority to, the Liens
securing the Obligations and hereby consents thereto.
     (b) In connection with the incurrence by the Borrower or any Subsidiary of
Pari Passu Debt, each Lender and each Issuing Bank (i) acknowledges that, at the
request of the Borrower, each of the Administrative Agent and/or the Collateral
Agent shall enter into one or more Pari Passu Intercreditor Agreements,
(ii) authorizes and directs each Agent to execute and deliver any Pari Passu
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (iii) authorizes
and directs each Agent to act as its representative under, and in connection
with, any Pari Passu Intercreditor Agreement, (iv) acknowledges that any Pari
Passu Intercreditor Agreement may contain provisions that permit or require the
Liens securing the Obligations and the Pari Passu Debt Obligations to be granted
in favor of a single collateral agent trustee, which may not be the
Administrative Agent or the Collateral Agent (a “Shared Collateral Agent”),
(v) acknowledges that any Pari Passu Intercreditor Agreement may provide that
the holders of a majority in aggregate principal amount of Obligations and Pari
Passu Debt Obligations, voting as a single class, may direct the Shared
Collateral Agent with respect to enforcement or the actions concerning the
Collateral, and (vi) agrees that, upon the execution and delivery thereof, it
will be bound by the provisions of any Pari Passu Intercreditor Agreement as if
it were a signatory thereto and will take no actions contrary to the provisions
thereof. Each Lender and each Issuing Bank further authorizes and directs each
Agent to enter into such amendments, supplements or other modifications to any
Pari Passu Intercreditor Agreement as are reasonably acceptable to the
Administrative Agent in order to (A) enable any extension, renewal, refinancing,
replacement or additional incurrence of any Loans or any Pari Passu Debt
permitted under this Agreement and (B) provide for the Pari Passu Debt
Obligations thereunder to be secured by Liens on the Collateral having the same
priority as, or junior priority to, the Liens on the Collateral securing the
Obligations, in each case on behalf of such Lender or such Issuing Bank and
without any further consent, authorization or other action by such Lender or
such Issuing Bank.

 



--------------------------------------------------------------------------------



 



     (c) Each Lender and each Issuing Bank (i) acknowledges that, at the request
of the Borrower, each of the Administrative Agent and the Collateral Agent
shall, to the extent required by the terms of (or in order to implement the
provisions of) any Pari Passu Intercreditor Agreement, delegate, assign and/or
transfer any or all of its rights, duties, remedies, powers or obligations with
respect to the Collateral to a Shared Collateral Agent and (ii) hereby consents
to any such delegation, assignment or transfer. The exculpatory provisions of
Article VIII shall apply to any Shared Collateral Agent and to the Related
Parties thereof, and shall apply to their respective activities in connection
with the Collateral and with any Pari Passu Intercreditor Agreement or any other
Loan Documents.
     (d) Each Lender and each Issuing Bank (i) acknowledges that, at the request
of the Borrower, each of the Administrative Agent and/or the Collateral Agent
shall (A) amend, substitute, supplement or otherwise modify the Guarantee and
Collateral Agreement, (B) amend, substitute, replace, supplement or otherwise
modify any other Security Document, (C) enter into additional Security Documents
and (D) take such further actions as are reasonably incidental to the foregoing,
in each case as are reasonably acceptable to the Administrative Agent and the
Collateral Agent in order to (1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt otherwise permitted to be waived hereunder and (2) provide for
the Pari Passu Debt Obligations thereunder to be secured, in accordance with the
terms of any Pari Passu Intercreditor Agreement, by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations, (ii) authorizes and directs each Agent to execute and
deliver any such amendments, supplements, agreements and other documents, in
each case on behalf of such Lender or Issuing Bank and without any further
consent, authorization or other action by such Lender or Issuing Bank and
(iii) agrees that, upon the execution and delivery thereof, it will be bound by
the provisions of such amendments, supplements, agreements and other documents
as if it were a signatory thereto and will take no actions contrary to the
provisions thereof.
     (e) Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of any Pari Passu Intercreditor
Agreement). In the event of a foreclosure by the Collateral Agent or any Shared
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and such Collateral Agent or
Shared Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by such Collateral Agent or Shared
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions. The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Existing Letters of Credit
1. Irrevocable Letter of Credit outstanding as of the date hereof under the
Original Credit Agreement.

                  LC Number   Beneficiary   Maturity   Gross Amount
SM413504
  Louisiana Patient's Compensation   07/20/10   $ 125,000.00  
SM416221
  City of McCaysville   03/19/10     357,730.00  
SM200963
  The Doctors Company   11/22/10     100,000.00  
SM201505
  Secretary US Department of Education   12/31/09     183,000.00  
SM209374
  Secretary/US Department of Education   07/27/10     604,500.00  
 
               
Total
          $ 1,370,230.00  

 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
Subsidiary Guarantors

1.   Abilene Hospital, LLC 2.   Abilene Merger, LLC 3.   Anna Hospital
Corporation 4.   Arizona DH, LLC 5.   Berwick Hospital Company, LLC 6.   BH
Trans Company, LLC 7.   Big Bend Hospital Corporation 8.   Big Spring Hospital
Corporation 9.   Birmingham Holdings, LLC 10.   Birmingham Holdings II, LLC 11.
  Bluefield Holdings, LLC 12.   Bluefield Hospital Company, LLC 13.   Bluffton
Health System LLC 14.   Brownsville Hospital Corporation 15.   Brownwood
Hospital, L.P. 16.   Brownwood Medical Center, LLC 17.   Carlsbad Medical
Center, LLC 18.   Centre Hospital Corporation 19.   CHHS Holdings, LLC 20.   CHS
Kentucky Holdings, LLC 21.   CHS Pennsylvania Holdings, LLC 22.   CHS Virginia
Holdings, LLC 23.   CHS Washington Holdings, LLC 24.   Claremore Regional
Hospital, LLC 25.   Clarksville Holdings, LLC 26.   Cleveland Hospital
Corporation 27.   Cleveland Regional Medical Center, L.P. 28.   Cleveland
Tennessee Hospital Company, LLC 29.   Clinton Hospital Corporation 30.  
Coatesville Hospital Corporation 31.   College Station Hospital, L.P. 32.  
College Station Medical Center, LLC 33.   College Station Merger, LLC 34.  
Community GP Corp. 35.   Community Health Investment Company, LLC 36.  
Community LP Corp. 37.   CP Hospital GP, LLC 38.   CPLP, LLC 39.   Crestwood
Hospital, LP, LLC 40.   Crestwood Hospital, LLC 41.   CSMC, LLC 42.   CSRA
Holdings, LLC 43.   Deaconess Holdings, LLC 44.   Deaconess Hospital Holdings,
LLC

 



--------------------------------------------------------------------------------



 



45.   Deming Hospital Corporation 46.   Desert Hospital Holdings, LLC 47.  
Detar Hospital, LLC 48.   DHSC, LLC 49.   DHFW Holdings, LLC 50.   Dukes Health
System, LLC 51.   Dyersburg Hospital Corporation 52.   Emporia Hospital
Corporation 53.   Evanston Hospital Corporation 54.   Fallbrook Hospital
Corporation 55.   Foley Hospital Corporation 56.   Forrest City Arkansas
Hospital Company, LLC 57.   Forrest City Clinic Company, LLC 58.   Forrest City
Hospital Corporation 59.   Fort Payne Hospital Corporation 60.   Frankfort
Health Partner, Inc. 61.   Franklin Hospital Corporation 62.   Gadsden Regional
Medical Center, LLC 63.   Galesburg Hospital Corporation 64.   Granbury Hospital
Corporation 65.   Granite City Hospital Corporation 66.   Granite City Illinois
Hospital Company, LLC 67.   Greenville Hospital Corporation 68.   GRMC Holdings,
LLC 69.   Hallmark Healthcare Company, LLC 70.   Hobbs Medco, LLC 71.   Hospital
of Barstow, Inc. 72.   Hospital of Fulton, Inc. 73.   Hospital of Louisa, Inc.
74.   Hospital of Morristown, Inc. 75.   Jackson Hospital Corporation (KY) 76.  
Jackson Hospital Corporation (TN) 77.   Jourdanton Hospital Corporation 78.  
Kay County Hospital Corporation 79.   Kay County Oklahoma Hospital Company, LLC
80.   Kirksville Hospital Company, LLC 81.   Lakeway Hospital Corporation 82.  
Lancaster Hospital Corporation 83.   Las Cruces Medical Center, LLC 84.   Lea
Regional Hospital, LLC 85.   Lexington Hospital Corporation 86.   Longview
Merger, LLC 87.   LRH, LLC 88.   Lutheran Health Network of Indiana, LLC 89.  
Marion Hospital Corporation 90.   Martin Hospital Corporation 91.   Massillon
Community Health System LLC 92.   Massillon Health System LLC

 



--------------------------------------------------------------------------------



 



93.   Massillon Holdings, LLC 94.   McKenzie Tennessee Hospital Company, LLC 95.
  McNairy Hospital Corporation 96.   MCSA, L.L.C. 97.   Medical Center of
Brownwood, LLC 98.   Merger Legacy Holdings, LLC 99.   MMC of Nevada, LLC 100.  
Moberly Hospital Company, LLC 101.   MWMC Holdings, LLC 102.   National
Healthcare of Leesville, Inc. 103.   National Healthcare of Mt. Vernon, Inc.
104.   National Healthcare of Newport, Inc. 105.   Navarro Hospital, L.P. 106.  
Navarro Regional, LLC 107.   NC-DSH, LLC 108.   Northampton Hospital Company,
LLC 109.   Northwest Hospital, LLC   110.   NOV Holdings, LLC   111.   NRH, LLC
  112.   Oak Hill Hospital Corporation   113.   Oro Valley Hospital, LLC   114.
  Palmer-Wasilla Health System, LLC   115.   Payson Hospital Corporation   116.
  Pennsylvania Hospital Company, LLC   117.   Phillips Hospital Corporation  
118.   Phoenixville Hospital Company, LLC   119.   Pottstown Hospital Company,
LLC   120.   QHG Georgia Holdings, Inc.   121.   QHG Georgia Holdings II, LLC  
122.   QHG Georgia, LP   123.   QHG of Barberton, Inc.   124.   QHG of Bluffton
Company, LLC   125.   QHG of Clinton County, Inc.   126.   QHG of Enterprise,
Inc.   127.   QHG of Forrest County, Inc.   128.   QHG of Fort Wayne Company,
LLC   129.   QHG of Hattiesburg, Inc.   130.   QHG of Massillon, Inc.   131.  
QHG of South Carolina, Inc.   132.   QHG of Spartanburg, Inc.   133.   QHG of
Springdale, Inc.   134.   QHG of Warsaw Company, LLC   135.   Quorum Health
Resources, LLC   136.   Red Bud Hospital Corporation   137.   Red Bud Illinois
Hospital Company, LLC   138.   Regional Hospital of Longview, LLC   139.   River
Region Medical Corporation   140.   Roswell Hospital Corporation

 



--------------------------------------------------------------------------------



 



141.   Russell County Medical Center, Inc.   142.   Ruston Hospital Corporation
  143.   Ruston Louisiana Hospital Company, LLC   144.   SACMC, LLC   145.  
Salem Hospital Corporation   146.   San Angelo Community Medical Center, LLC  
147.   San Angelo Medical, LLC   148.   San Miguel Hospital Corporation   149.  
Shelbyville Hospital Corporation   150.   Siloam Springs Arkansas Hospital
Company, LLC   151.   Siloam Springs Holdings, LLC   152.   SouthCrest, L.L.C.  
153.   Southern Texas Medical Center, LLC   154.   Spokane Valley Washington
Hospital Company, LLC   155.   Spokane Washington Hospital Company, LLC   156.  
Tennyson Holdings, LLC   157.   Tooele Hospital Corporation   158.   Triad
Healthcare Corporation   159.   Triad Holdings III, LLC   160.   Triad Holdings
IV, LLC   161.   Triad Holdings V, LLC   162.   Triad Nevada Holdings, LLC  
163.   Triad of Alabama, LLC   164.   Triad of Oregon, LLC   165.   Triad-ARMC,
LLC   166.   Triad-Denton Hospital GP, LLC   167.   Triad-Denton Hospital, L.P.
  168.   Triad-El Dorado, Inc.   169.   Triad-Navarro Regional Hospital
Subsidiary, LLC   170.   Triad-South Tulsa Hospital Company, Inc.   171.   VHC
Medical, LLC   172.   Vicksburg Healthcare, LLC   173.   Victoria Hospital, LLC
  174.   Victoria of Texas, L.P.   175.   Virginia Hospital Company, LLC   176.
  Warren Ohio Hospital Company, LLC   177.   Warren Ohio Rehab Hospital Company,
LLC   178.   Watsonville Hospital Corporation   179.   Waukegan Hospital
Corporation   180.   Waukegan Illinois Hospital Company, LLC   181.  
Weatherford Hospital Corporation   182.   Weatherford Texas Hospital Company,
LLC   183.   Webb Hospital Corporation   184.   Webb Hospital Holdings, LLC  
185.   Wesley Health System, LLC   186.   West Grove Hospital Company, LLC  
187.   WHMC, LLC   188.   Wilkes-Barre Behavioral Hospital Company, LLC

 



--------------------------------------------------------------------------------



 



189.   Wilkes-Barre Holdings, LLC   190.   Wilkes-Barre Hospital Company, LLC  
191.   Williamston Hospital Corporation   192.   Women & Children’s Hospital,
LLC   193.   Woodland Heights Medical Center, LLC   194.   Woodward Health
System, LLC   195.   Youngstown Ohio Hospital Company, LLC

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Mortgaged Property

      Hospital Name/Address (County)   Corporate Owner
 
   
DeKalb Regional Medical Center
200 Medical Center Drive
P.O. Box 680778
Fort Payne, AL 35968 (Dekalb)
  Fort Payne Hospital Corporation (AL)
 
   
Flowers Hospital
4370 West Main Street
Dothan, AL 36305 (Houston)
  Triad of Alabama, LLC (DE)
 
   
Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903 (Etowah)
  Gadsden Regional Medical Center, LLC (DE)
 
   
Medical Center Enterprise
400 North Edwards St.
Enterprise, AL 36330 (Coffee)
  QHG of Enterprise, Inc. (AL)
 
   
Northwest Hospital
6200 N. LaCholla Blvd.
Tucson, AZ 85755 (Pima)
  Northwest Hospital, LLC (DE)
 
   
Northwest Hospital Oro Valley
1551 E. Tangerine Rd.
Oro Valley, AZ 85755 (Pima)
  Oro Valley Hospital, LLC (DE)
 
   
Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076 (Santa Cruz)
  Watsonville Hospital Corporation (DE)
 
   
Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401 (Knox)
  Galesburg Hospital Corporation (IL)
 
   
Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040 (Madison)
  Granite City Illinois Hospital Company, LLC (IL)
 
   
Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959 (Williamson)
  Marion Hospital Corporation (IL)
 
   
Vista Medical Center (includes East and West)
1324 N. Sheridan Road
Waukegan, IL 60085 (Lake)
  Waukegan Illinois Hospital Company, LLC (IL)
 
   
Bluffton Regional Medical Center
303 South Main Street
Bluffton, IN 46714 (Wells)
  Bluffton Health System, LLC (DE)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
 
   
Dukes Memorial Hospital
275 W. 12th Street
Peru, IN 46970 (Miami)
  Dukes Health System, LLC (DE)
 
   
Women and Children’s Hospital
4200 Nelson Road
Lake Charles, LA 70605 (Calcasieu)
  Women and Children’s Hospital, LLC (DE)
 
   
River Region Health System
2100 Highway 61 North/1111 N.
Frontage Road
Vicksburg, MS 39183 (Warren)
  Vicksburg Healthcare, LLC (DE)
 
   
Wesley Medical Center
5001 Hardy Street
Hattiesburg, MS 39402 (Lamar)
  Wesley Health System, Inc. (DE)
 
   
Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270 (Randolph)
  Moberly Hospital Company, LLC (DE)
 
   
Mesa View Regional Hospital
1299 Bertha Howe Avenue
Mesquite, NV 89027 (Clark)
  MMC of Nevada, LLC (DE)
 
   
The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079 (Salem)
  Salem Hospital Corporation (NJ)
 
   
Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701 (San Miguel)
  San Miguel Hospital Corporation (NM)
 
   
Carlsbad Medical Center

2430 West Pierce
Carlsbad, NM 88220 (Eddy)
  Carlsbad Medical Center, LLC (DE)
 
   
Eastern New Mexico Medical Center

405 West Country Club Road
Roswell, NM 88201 (Chaves)
  Roswell Hospital Corporation (NM)
 
   
Lea Regional Medical Center
5419 N. Lovington Highway
Hobbs, NM 88240 (Lea)
  Lea Regional Hospital, LLC (DE)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
 
   
MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011 (Dona Ana)
  Las Cruces Medical Center, LLC (DE)
 
   
Affinity Medical Center1
875 Eighth Street NE
Massillon, OH 44646 (Stark)
  DHSC, LLC (DE)
 
   
Hillside Rehabilitation Hospital2
8747 Squires Lane NE
Warren, OH 44484 (Trumbull)
  Warren Ohio Rehab Hospital Company, LLC (DE)
 
   
Northside Medical Center3
500 Gypsy Lane
Youngstown, OH 44501 (Trumbull and Mahoning)
  Youngstown Ohio Hospital Company, LLC (DE)
 
   
Trumbull Memorial Hospital4
1350 East Market Street
Warren, OH 44482 (Trumbull)
  Warren Ohio Hospital Company, LLC (DE)
 
   
Claremore Regional Hospital
1202 N. Muskogee Place
Claremore, OK 74017 (Rogers)
  Claremore Regional Hospital, LLC (DE)
 
   
Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601 (Kay)
  Kay County Oklahoma Hospital Company, LLC (OK)
 
   
SouthCrest Hospital
8801 South 101st East Ave.
Tulsa, OK 74133 (Tulsa)
  SouthCrest, L.L.C. (DE)
 
   
Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603 (Columbia)
  Berwick Hospital Company, LLC (DE)
 
   
Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320 (Chester)
  Coatesville Hospital Corporation (PA)
 
   
Easton Hospital
250 South 21st Street
Easton, PA 18042-3892 (Northampton)
  Northampton Hospital Company, LLC (DE)

 

1   This facility is in the process of being mortgaged. It should be mortgaged
by December 31, 2010.   2   This facility is in the process of being mortgaged.
It should be mortgaged by December 31, 2010.   3   This facility is in the
process of being mortgaged. It should be mortgaged by December 31, 2010.   4  
This facility is in the process of being mortgaged. It should be mortgaged by
December 31, 2010.

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
 
   
Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA 19390 (Chester)
  West Grove Hospital Company, LLC (DE)
 
   
Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699 (Washington)
  Clinton Hospital Corporation (PA)
 
   
Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460 (Chester)
  Phoenixville Hospital Company, LLC (DE)
 
   
Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464 (Montgomery)
  Pottstown Hospital Company, LLC (DE)
 
   
Wilkes-Barre General Hospital
575 North River Street
Wilkes-Barre, PA 18764 (Luzerne and Wyoming)
  Wilkes-Barre Hospital Company, LLC (DE)
Wilkes-Barre Behavioral Hospital Company, LLC
(DE)
 
   
Carolinas Hospital System
805 Pamplico Highway
Florence, SC 29505 (Florence)
  QHG of South Carolina, Inc. (SC)
 
   
Marion Regional Hospital
2829 East Highway 76
Mullins, SC 29574 (Marion and Horry)
  QHG of South Carolina, Inc. (SC)
 
   
Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720 (Lancaster)
  Lancaster Hospital Corporation (DE)
 
   
Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024 (Dyer)
  Dyersburg Hospital Corporation (TN)
 
   
Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814 (Hamblen)
  Hospital of Morristown, Inc. (TN)
 
   
SkyRidge Medical Center (includes Cleveland)
2305 Chambliss Avenue
Cleveland, TN 37320 (Bradley)
  National Healthcare of Cleveland, Inc. (TN)
 
   
Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237 (Weakley)
  Martin Hospital Corporation (TN)
 
   
College Station Medical Center
1604 Rock Prairie
College Station, TX 77845 (Brazos)
  College Station Hospital, L.P. (DE)
 
   
DeTar Hospital Navarro
506 E. San Antonio Street
Victoria, TX 77901 (Victoria)
  Victoria of Texas, L.P. (DE)

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
 
   
DeTar Hospital North
101 Medical Drive
Victoria, TX 77904 (Victoria)
  Victoria of Texas, L.P. (DE)
 
   
Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720 (Howard)
  Big Spring Hospital Corporation (TX)
 
   
South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026 (Atascosa)
  Jourdanton Hospital Corporation (TX)
 
   
Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794 (Tooele)
  Tooele Hospital Corporation (UT)
 
   
Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847 (Greensville)
  Emporia Hospital Corporation (VA)
 
   
Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851 (Southampton)
  Franklin Hospital Corporation (VA)
 
   
Deaconess Medical Center
800 West Fifth Avenue
Spokane, WA 99204 (Spokane)
  Spokane Washington Hospital Company, LLC (DE)
 
   
Valley Hospital and Medical Center
12606 East Mission
Spokane Valley, WA 99216 (Spokane)
  Spokane Valley Washington Hospital Company (DE)
 
   
Bluefield Regional Medical Center
500 Cherry Street
Bluefield, WV 24701 (Mercer)
  Bluefield Hospital Company, LLC (DE)
 
   
Northwest Medical Center of Benton County5
3000 Medical Center Pkwy.
Bentonville, AR 72712 (Benton)
  QHG of Springdale, Inc. (AR)
 
   
Regional Hospital of Jackson6
367 Hospital Blvd.
Jackson, TN 38305 (Madison)
  Jackson, Tennessee Hospital Company, LLC (TN)
 
   
Greenbrier Valley Medical Center7
202 Maplewood Avenue
Ronceverte, WV 24970 (Greenbrier)
  Greenbrier VMC, LLC (DE)

 

5   This mortgage is in the process of being released. It should be released by
December 31, 2010.   6   This mortgage is in the process of being released. It
should be released by December 31, 2010.

 



--------------------------------------------------------------------------------



 



7   This mortgage is in the process of being released. It should be released by
December 31, 2010.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(d)
Hospitals
Abilene, Texas
Abilene Regional Medical Center
6250 Highway 83/84
Abilene, TX 79606
(Taylor)
ARMC, L.P.(DE)

Massillon, Ohio
Affinity Medical Center
875 Eighth Street, N.E.
(P.O. Box 805)
Massillon, OH 44648
(Stark)
DHSC, LLC (DE)
Las Vegas, New Mexico
Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701
(San Miguel)
San Miguel Hospital Corporation (NM)
Barstow, California
Barstow Community Hospital
555 South 7th Street
Barstow, CA 92311
(San Bernadino)
Hospital of Barstow, Inc. (DE)
Berwick, Pennsylvania
Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603
(Columbia)
Berwick Hospital Company, LLC (DE)
Alpine, Texas
Big Bend Regional Medical Center
2600 Highway 118 North
Alpine, TX 79830
(Brewster)
Big Bend Hospital Corporation (TX)
Bluefield, West Virginia
Bluefield Regional Medical Center
500 Cherry St.
Bluefield, WV 24701
(Mercer)
Bluefield Hospital Company, LLC
Bluffton, Indiana
Bluffton Regional Medical Center
303 S. Main Street
Bluffton, IN 46714
(Wells)
Bluffton Health System, LLC (DE)
Coatesville, Pennsylvania
Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320
(Chester)
Coatesville Hospital Corporation (PA)
Brownwood, Texas
Brownwood Regional Medical Center
1501 Burnet Drive
(P.O. Box 760 / zip 76804)
Brownwood, TX 76801
(Brown)
Brownwood Hospital L.P. (DE)
Leesville, Louisiana
Byrd Regional Hospital
1020 Fertitta Blvd.
Leesville, LA 71446
(Vernon Parish)
National Healthcare of Leesville, Inc. (DE)
Carlsbad, New Mexico
Carlsbad Medical Center
2430 W. Pierce
Carlsbad, NM 88220
(Eddy)
Carlsbad Medical Center, LLC (DE)

 



--------------------------------------------------------------------------------



 



Florence, South Carolina
Carolinas Hospital System
805 Pamplico Hwy
Florence, SC 29505
(Florence)
QHG of South Carolina, Inc (SC)
Cedar Park, Texas
Cedar Park Regional Medical Center
1401 Medical Parkway
Cedar Park, TX 78613
(Williamson)
Cedar Park Health System, L.P. (DE)
Centre, Alabama
Cherokee Medical Center
400 Northwood Drive
Centre, AL 35960
(Centre)
Centre Hospital Corporation (AL)
Cheraw, South Carolina
Chesterfield General Hospital
Highway 9 West (P.O. Box 151)
Cheraw, SC 29520
(Chesterfield)
Chesterfield/Marlboro, L.P. (DE)
Philadelphia, Pennsylvania
Chestnut Hill Hospital
8835 Germantown Avenue
Philadelphia, PA 19118
(Montgomery)
CHHS Hospital Company, LLC (DE)
Claremore, Oklahoma
Claremore Regional Hospital
1202 N. Muskogee Place
Claremore, OK 74017
(Rogers)
Claremore Regional Hospital, LLC (DE)
Cleveland, Texas
Cleveland Regional Medical Center
300 E. Crockett
Cleveland, TX 77327
(Liberty)
Cleveland Regional Medical Center, L.P. (DE)
College Station, Texas
College Station Medical Center
(P.O. Box 10000 / zip 77842)
College Station, TX 77845
(Brazos)
College Station Hospital, LP (DE)
Huntsville, Alabama
Crestwood Medical Center
One Hospital Drive SW
Huntsville, AL 35801
(Madison)
Crestwood Healthcare, L.P. (DE)
Mt. Vernon, Illinois
Crossroads Community Hospital
#8 Doctor’s Park Road
Mt. Vernon, IL 62864
(Jefferson)
National Healthcare of Mt. Vernon, Inc. (DE)
Oklahoma City, Oklahoma
Deaconess Hospital
5501 N. Portland Avenue
Oklahoma City, OK 73112-2099
(Oklahoma)
Deaconess Health System, LLC (DE)
Spokane, Washington
Deaconess Medical Center
800 W. 5th Avenue
Spokane, WA 99204
(Spokane)
Spokane Washington Hospital Company, LLC (DE)
Fort Payne, Alabama
DeKalb Regional Medical Center
200 Medical Center Drive
P. O. Box 680778
Fort Payne, AL 35968
(DeKalb)
Fort Payne Hospital Corporation (AL)
Victoria, Texas
DeTar Hospital North
101 Medical Drive
Victoria, TX 77904
(Victoria)
Victoria of Texas, L.P. (DE)

 



--------------------------------------------------------------------------------



 



Victoria, Texas
DeTar Hospital Navarro
506 E. San Antonio Street
Victoria, TX 77901
(Victoria)
Victoria of Texas, L.P. (DE)
Peru, Indiana
Dukes Memorial Hospital
275 West 12th Street
Peru, IN 46970-1698
(Miami)
Dukes Health System, LLC (DE)
Fort Wayne, Indiana
Dupont Hospital
2520 E. Dupont Road
Fort Wayne, IN 46825
(Allen)
Dupont Hospital, LLC (DE)
Dyersburg, Tennessee
Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024
(Dyer)
Dyersburg Hospital Corporation (TN)
Roswell, New Mexico
Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201
(Chaves)
Roswell Hospital Corporation (NM)
Easton, Pennsylvania
Easton Hospital
250 South 21st Street
Easton, PA 18042-3892
(Northampton)
Northampton Hospital Company, LLC (DE)
Evanston, Wyoming
Evanston Regional Hospital
190 Arrowhead Drive
Evanston, WY 82930
(Uinta)
Evanston Hospital Corporation (WY)
Fallbrook, California
Fallbrook Hospital
624 East Elder
Fallbrook, CA 92028
(San Diego)
Fallbrook Hospital Corporation (DE)
Blue Ridge, Georgia
Fannin Regional Hospital
2855 Old Highway 5, North
Blue Ridge, GA 30513
(Fannin)
Blue Ridge Georgia Hospital Company, LLC (DE)
Dothan, Alabama
Flowers Hospital
4370 West Main Street
Dothan, AL 36305
(Houston)
Triad of Alabama, LLC (DE)
Forrest City, Arkansas
Forrest City Medical Center
1601 Newcastle Road
Forrest City, AR 72336
(Saint Francis)
Forrest City Arkansas Hospital Company, LLC (AR)
Gadsden, Alabama
Gadsden Regional Medical Center
1007 Goodyear Avenue
Gadsden, AL 35903
(Etowah)
Gadsden Regional Medical Center, LLC (DE)
Galesburg, Illinois
Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401
(Knox)
Galesburg Hospital Corporation (IL)
Clarksville, Tennessee
Gateway Medical Center
651 Dunlop Lane
PO Box 31629
Clarksville, TN 37040
(Montgomery)
Clarksville Health System, G.P. (DE)

 



--------------------------------------------------------------------------------



 



Granite City, Illinois
Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040
(Madison)
Granite City Illinois Hospital Company, LLC (IL)
Ronceverte, West Virginia
Greenbrier Valley Medical Center
202 Maplewood Avenue
(P.O. Box 497)
Ronceverte, WV 24970
(Greenbrier)
Greenbrier VMC, LLC (DE)
Newport, Arkansas
Harris Hospital
1205 McLain
Newport, AR 72112
(Jackson)
National Healthcare of Newport, Inc. (DE)
Brownsville, Tennessee
Haywood Park Community Hospital
2545 N. Washington Ave.
Brownsville, TN 38012
(Haywood)
Brownsville Hospital Corporation (TN)
Marion, Illinois
Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959
(Williamson)
Marion Hospital Corporation (IL)
Helena, Arkansas
Helena Regional Medical Center
1801 Martin Luther King Drive / PO Box 788
Helena , AR 72342
(Phillips)
Phillips Hospital Corporation (AR)
Lexington, Tennessee
Henderson County Community Hospital
200 West Church St.
Lexington, TN 38351
(Henderson)
Lexington Hospital Corporation (TN)
Shelbyville, Tennessee
Heritage Medical Center
2835 Hwy. 23IN
Shelbyville, TN 37160
(Bedford)
Shelbyville Hospital Corporation (TN)
Hillsboro, Texas
Hill Regional Hospital
101 Circle Drive
Hillsboro, TX 76645
(Hill)
NHCI of Hillsboro, Inc. (TX)
West Grove, Pennsylvania
Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA. 19390
(Chester)
West Grove Hospital Company, LLC (DE)
Jackson, Kentucky
Kentucky River Medical Center
540 Jetts Drive
Jackson, KY 41339
Breathitt)
Jackson Hospital Corporation (KY)
Warsaw, Indiana
Kosciusko Community Hospital
2101 East DuBois Drive
Warsaw, IN 46580
(Kosciusko)
Warsaw Health System, LLC (DE)
Greenville, Alabama
L.V. Stabler Memorial Hospital
29 L.V. Stabler Drive
Greenville, AL 36037
(Butler)
Greenville Hospital Corporation (AL)
Granbury, Texas
Lake Granbury Medical Center
1310 Paluxy Road
Granbury, TX 76048
(Hood)
Granbury Hospital Corporation (TX)

 



--------------------------------------------------------------------------------



 



Lake Wales, Florida
Lake Wales Medical Center
410 South 11th Street
Lake Wales, FL 33853
(Polk)
Lake Wales Hospital Corporation (FL)
Morristown, Tennessee
Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814
(Hamblen)
Hospital of Morristown, Inc. (TN)
Laredo, Texas
Laredo Medical Center
1700 East Saunders
Laredo, TX 78041
(Webb)
Laredo Texas Hospital Company, L.P. (TX)
Hobbs, New Mexico
Lea Regional Medical Center
5419 N. Lovington Hwy
(P.O. Box 3000)
Hobbs, NM 88240
(Lea)
Lea Regional Hospital, LLC (DE)
Lock Haven, Pennsylvania
Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699
(Washington)
Clinton Hospital Corporation (PA)
Longview, Texas
Longview Regional Medical Center
2901 N. Fourth Street
(P.O. Box 14000 / zip 75607)
Longview, TX 75605
(Gregg)
Longview Medical Center, L.P. (DE)
Fort Wayne, Indiana
Lutheran Hospital
7950 W. Jefferson Blvd.
Fort Wayne, IN 46804
(Allen)
IOM Health System, L.P. (IN)
McKenzie, Tennessee
McKenzie Regional Hospital
161 Hospital Dr.
McKenzie, TN 38201
(Carroll)
McKenzie Tennessee Hospital Company, LLC (DE)
Springfield, Oregon
McKenzie-Willamette Medical Center
1460 G Street
Springfield, OR 97477
(Lane)
McKenzie-Willamette Regional Medical
Center Associates, LLC (DE)
Selmer, Tennessee
McNairy Regional Hospital
705 Poplar Ave.
Selmer, TN 38375
(McNairy)
McNairy Hospital Corporation (TN)
Mullins, SC
Marion Regional Hospital
2829 East Hwy 76
Mullins, SC 29574
(Marion)
QHG of South Carolina, Inc (SC)
Bennettsville, South Carolina
Marlboro Park Hospital
1138 Cheraw Hwy (P.O. Box 738)
Bennettsville, SC 29512
(Marlboro)
Chesterfield/Marlboro, L.P. (DE)
Williamston, North Carolina
Martin General Hospital
310 S. McCaskey Road
Williamston, NC 27892
(Martin)
Williamston Hospital Corporation (NC)
Spartanburg, South Carolina
Mary Black Health System
1700 Skylyn Drive
Spartanburg, SC 29307
(Spartanburg)
Mary Black Health System, LLC (DE)

 



--------------------------------------------------------------------------------



 



Palmer, Alaska
Mat-Su Regional Medical Center
2500 S. Woodworth Loop (P.O. Box 1687)
Palmer, AK 99645
(Matanuska-Susitna Borough)
Mat-Su Valley Medical Center, LLC (AK)
Enterprise, Alabama
Medical Center Enterprise
400 North Edwards Street
Enterprise, AL 36330
(Coffee)
QHG of Enterprise, Inc. (AL)
El Dorado, Arkansas
Medical Center of South Arkansas
700 W. Grove Street
El Dorado, AR 71730
(Union)
MCSA, LLC (AR)
Salem, New Jersey
The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079
(Salem)
Salem Hospital Corporation (NJ)
Mesquite, Nevada
Mesa View Regional Hospital
1299 Bertha Howe Avenue
(P.O. Box 3540 / zip 89024-3540)
Mesquite, NV 89027
(Clark)
MMC of Nevada, LLC (DE)
Deming, New Mexico
Mimbres Memorial Hospital
900 W. Ash Street
Deming, NM 88030
(Luna)
Deming Hospital Corporation (NM)
Moberly, Missouri
Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270
(Randolph)
Moberly Hospital Company, LLC (DE)
Tooele, Utah
Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794
(Tooele)
Tooele Hospital Corporation (UT)
Las Cruces, New Mexico
MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011
(Dona Ana)
Las Cruces Medical Center, LLC (DE)
Corsicana, Texas
Navarro Regional Hospital
3201 W. Highway 22
Corsicana, TX 75110
(Navarro)
Navarro Hospital, L.P. (DE)
Crestview, Florida
North Okaloosa Medical Center
151 Redstone Avenue, S.E.
Crestview, FL 32539-6026
(Okaloosa)
Crestview Hospital Corporation (FL)
Kirksville, Missouri
Northeast Regional Medical Center
315 S. Osteopathy
Kirksville, MO 63501
(Adair)
Kirksville Missouri Hospital Co., LLC (MO)
Ruston, Louisiana
Northern Louisiana Medical Center
401 East Vaughn Avenue
Ruston, LA 71270
(Lincoln Parish)
Ruston Louisiana Hospital Company, LLC (DE)
Youngstown, Ohio
Northside Medical Center
500 Gypsy Lane
Youngstown, OH
(Mahoning)
Youngstown Ohio Hospital Company, LLC

 



--------------------------------------------------------------------------------



 



Tucson, Arizona
Northwest Medical Center
6200 N. LaCholla Blvd.
Tucson, AZ 85741
(Pima)
Northwest Hospital, LLC (DE)
Bentonville, Arkansas
Northwest Medical Center — Bentonville
3000 Medical Center Pkwy.
Bentonville, AR 72712
(Benton)
Northwest Arkansas Hospitals, LLC (DE)
Springdale, Arkansas
Northwest Medical Center — Springdale
609 W. Maple
Springdale, AR 72764
(Washington and Benton)
Northwest Arkansas Hospitals, LLC (DE)
Oro Valley, Arizona
Oro Valley Hospital
1551 E. Tangerine Road
Oro Valley, AZ 85755
(Pima)
Oro Valley Hospital, LLC (DE)
Fort Wayne, IN
The Orthopedic Hospital of Lutheran Health Network
700 Broadway
Fort Wayne, IN 46802
(Allen)
Lutheran Musculoskeletal Center, LLC (DE)
Fulton, Kentucky
Parkway Regional Hospital
2000 Holiday Lane (P.O. Box 866)
Fulton, KY 42041
(Fulton)
Hospital of Fulton, Inc. (KY)
Payson, Arizona
Payson Regional Medical Center
807 South Ponderosa
Payson, AZ 85541
(Gila)
Payson Hospital Corporation (AZ)
Phoenixville, Pennsylvania
Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460
(Chester)
Phoenixville Hospital Company, LLC (DE)
Oak Hill, West Virginia
Plateau Medical Center
430 Main Street
Oak Hill, WV 25901
(Fayette)
Oak Hill Hospital Corporation (WV)
Ponca City, Oklahoma
Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601
(Kay and Osage)
Kay County Oklahoma Hospital Company, LLC (OK)
Valparaiso, Indiana
Porter
814 LaPorte Avenue
Valparaiso, IN 46383
(Porter)
Porter Hospital, LLC (DE)
Pottstown, Pennsylvania
Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464
(Montgomery)
Pottstown Hospital Company, LLC (DE)
Red Bud, Illinois
Red Bud Regional Hospital
325 Spring Street
Red Bud, IL 62278
(Randolph)
Red Bud Illinois Hospital Company, LLC (IL)
Jackson, Tennessee
Regional Hospital of Jackson
367 Hospital Blvd.
Jackson, TN 38305
(Madison)
Jackson, Tennessee Hospital Company, LLC (TN)

 



--------------------------------------------------------------------------------



 



Vicksburg, Mississippi
River Region Health System
2100 Highway 61 North
Vicksburg, MS 39183
(Warren)
Vicksburg Healthcare, LLC (DE)
San Angelo, Texas
San Angelo Community Medical Center
3501 Knickerbocker Road
San Angelo, TX 76904
(Tom Green)
San Angelo Hospital, L.P. (DE)
Big Spring, Texas
Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720
(Howard)
Big Spring Hospital Corporation (TX)
Siloam Springs, AR
Siloam Springs Memorial Hospital
205 E. Jefferson Street
Siloam Springs, AR 72761
(Benton)
Siloam Springs Arkansas Hospital Company, LLC (DE)
Cleveland, Tennessee
SkyRidge Medical Center
2305 Chambliss Avenue
Cleveland, TN 37311
(Bradley)
Cleveland Tennessee Hospital Company, LLC (DE)
Foley, Alabama
South Baldwin Regional Medical Center
1613 North McKenzie Street
Foley, AL 36535
(Baldwin)
Foley Hospital Corporation (AL)
Jourdanton, Texas
South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026
(Atascosa)
Jourdanton Hospital Corporation (TX)
Franklin, Virginia
Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851
(Franklin)
Franklin Hospital Corporation (VA)
Tulsa, Oklahoma
SouthCrest Hospital
8801 S. 101st East Avenue
Tulsa, OK 74133
(Tulsa)
SouthCrest, LLC (OK)
Emporia, Virginia
Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847
(Emporia)
Emporia Hospital Corporation (VA)
Petersburg, Virginia
Southside Regional Medical Center
200 Medical Park Blvd.
Petersburg, VA 23805
(Petersburg)
Petersburg Hospital Company, LLC (VA)
Lancaster, South Carolina
Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720
(Lancaster)
Lancaster Hospital Corporation (DE)
Fort Wayne, Indiana
St. Joseph Hospital
700 Broadway
Fort Wayne, IN 46802
(Allen)
St. Joseph Health System, LLC (DE)
Sunbury, Pennsylvania
Sunbury Community Hospital
350 N. Eleventh Street (P. O. Box 737)
Sunbury, PA 17801
(Northumberland)
Sunbury Hospital Company, LLC (DE)

 



--------------------------------------------------------------------------------



 



Louisa, Kentucky
Three Rivers Medical Center
2483 Highway 644 (P.O. Box 769)
Louisa, KY 41230
(Lawrence)
Hospital of Louisa, Inc. (KY)
Augusta, Georgia
Trinity Hospital of Augusta
2260 Wrightsboro Road
Augusta, GA 30904
(Richmond)
Augusta Hospital, LLC (DE)
Birmingham, Alabama
Trinity Medical Center
800 Montclair Road
Birmingham, AL 35213
(Jefferson)
Affinity Hospital, LLC (DE)
Warren, Ohio
Trumbull Memorial Hospital
1350 E. Market St.
Warren, OH
(Trumbull)
Warren Ohio Hospital Company, LLC
Spokane Valley, Washington
Valley Hospital and Medical Center
12606 East Mission Avenue
Spokane Valley, WA 99216
(Spokane)
Spokane Valley Washington Hospital Company, LLC (DE)
Waukegan, Illinois
Vista Medical Center
1324 N. Sheridan Road
Waukegan, IL 60085
(Lake County)
Waukegan Illinois Hospital Company, LLC (IL)
Martin, Tennessee
Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237
(Weakley)
Martin Hospital Corporation (TN)
Watsonville, California
Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076
(Santa Cruz)
Watsonville Hospital Corporation (DE)
Weatherford, Texas
Weatherford Regional Medical Center
713 E. Anderson Street
Weatherford, TX 76086
(Parker)
Weatherford Texas Hospital Company, LLC (TX)
Hattiesburg, Mississippi
Wesley Medical Center
5001 Hardy Street
Hattiesburg, MS 39402
(Forrest)
Wesley Health System, LLC (DE)
Bullhead City, Arizona
Western Arizona Regional Medical Center
2735 Silver Creek Road
Bullhead City, AZ 86442
(Mohave)
Bullhead City Hospital Corporation (AZ)
Johnson, Arkansas
Willow Creek Women’s Hospital
4301 Greathouse Springs Rd.
(P.O. Box 544)
Johnson, AR 72741
(Washington)
Northwest Arkansas Hospitals, LLC (DE)
Wilkes — Barre, Pennsylvania
Wilkes-Barre General Hospital
575 North River Street
Wilkes-Barre, PA 18764-0001
(Luzerne)
Wilkes-Barre Hospital Company, LLC (DE)
Lake Charles, Louisiana
Women & Children’s Hospital
4200 Nelson Road
Lake Charles, LA 70605
(Calcasieu)
Women & Children’s Hospital, LLC (DE)

 



--------------------------------------------------------------------------------



 



Lufkin, Texas
Woodland Heights Medical Center
505 S. John Redditt Drive
(P.O. Box 150610 / zip 75915)
Lufkin, TX 75904
(Angelina)
Piney Woods Healthcare System, L.P. (DE)
Woodward, Oklahoma
Woodward Regional Hospital
900 17th Street
Woodward, OK 73801
(Woodward)
Woodward Health System, LLC (DE)

 



--------------------------------------------------------------------------------



 



Schedule 1.01(e)
Certain Permitted Joint Ventures
1. Cleveland Regional Medical Center, L.P. (Cleveland, TX)
2. Sunbury Hospital Corporation (Sunbury, PA)

 



--------------------------------------------------------------------------------



 



Schedule 1.01(f)
Certain Subsidiaries
None.

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Lenders and Commitments

                                      Revolving Credit     Term Loan     Delayed
Draw     Total Lender   Lender   Commitment     Commitment     Commitment    
Commitment  
Credit Suisse
  $ 52,500,000     $ 2,526,569,800     $ 162,768,000     $ 2,741,837,800  
Wachovia
    52,500,000       1,676,851,200       110,592,000       1,839,943,200  
Merrill Lynch & Co.
    45,000,000       242,600,000       16,000,000       303,600,000  
JP Morgan
    45,000,000       242,600,000       16,000,000       303,600,000  
Citicorp N.A. Inc.
    40,000,000       151,625,000       10,000,000       201,625,000  
GE Healthcare Financial Services
    40,000,000       151,625,000       10,000,000       201,625,000  
Goldman Sachs
    40,000,000       151,625,000       10,000,000       201,625,000  
Sun Trust
    40,000,000       151,625,000       10,000,000       201,625,000  
Key Bank, N.A.
    25,000,000       92,000,000       8,000,000       125,000,000  
Calyon
    25,000,000       97,646,500       6,440,000       129,086,500  
Bank of Nova Scotia
    25,000,000       97,646,500       6,440,000       129,086,500  
UBS
    25,000,000       92,000,000       8,000,000       125,000,000  
National City
    25,000,000       97,646,500       6,440,000       129,086,500  
Fifth/Third Bank
    25,000,000       97,646,500       6,440,000       129,086,500  
Barclays Capital
    25,000,000       97,646,500       6,440,000       129,086,500  
ABN AMRO/LaSalle Bank
    25,000,000       97,646,500       6,440,000       129,086,500  
Sovereign Bank
    40,000,000       0       0       40,000,000  
Wells Fargo Foothill
    25,000,000       0       0       25,000,000  
Mizuho Corporate Bank, Ltd
    25,000,000       0       0       25,000,000  

 



--------------------------------------------------------------------------------



 



                                      Revolving Credit     Term Loan     Delayed
Draw     Total Lender   Lender   Commitment     Commitment     Commitment    
Commitment  
United Overseas Bank
    20,000,000       0       0       20,000,000  
Bank of Oklahoma
    10,000,000       0       0       10,000,000  
Bayern LB (Bayerische Landesbank)
    10,000,000       0       0       10,000,000  
Carolina First
    10,000,000       0       0       10,000,000  
Raymond James Bank
    10,000,000       0       0       10,000,000  
Regions Bank/AmSouth
    10,000,000       0       0       10,000,000  
Commerzbank
    8,500,000       0       0       8,500,000  
FirstBank
    7,500,000       0       0       7,500,000  
Bank of Nashville
    5,000,000       0       0       5,000,000  
Siemens Financial Services Inc.
    5,000,000       0       0       5,000,000  
State Bank of India
    5,000,000       0       0       5,000,000  
Banco Espirito Santo
    4,000,000       0       0       4,000,000  
TOTAL COMMITMENT
  $ 750,000,000     $ 6,065,000,000     $ 400,000,000     $ 7,215,000,000  

 



--------------------------------------------------------------------------------



 



Schedule 3.08
Subsidiaries

              Percentage Legal Entity   Owned
5300 Grand Limited Partnership
    69 %
Abilene Hospital, LLC
    100 %
Abilene Merger, LLC
    100 %
Affinity Health Systems, LLC
    99.5 %
Affinity Hospital, LLC
    99.5 %
Affinity Orthopedic Services, LLC
    100 %
Affinity Physician Services, LLC
    100 %
Affinity Skilled Nursing, LLC
    100 %
Aiken Home Care Services, LLC
    100 %
Alaska Physicians Services, LLC
    100 %
Alice Hospital, LLC
    100 %
Alice Surgeons, LLC
    100 %
Ambulance Services of Dyersburg, Inc.
    100 %
Ambulance Services of Forrest City, LLC
    100 %
Ambulance Services of Lexington, Inc.
    100 %
Ambulance Services of McKenzie, Inc.
    100 %
Ambulance Services of McNairy, Inc.
    100 %
Ambulance Services of Tooele, LLC
    100 %
American Health Facilities Development, LLC
    100 %
Anesthesiology Group of Hattiesburg, LLC
    100 %
Angelo Community Healthcare Services, Inc.
    100 %
Anna Clinic Corp.
    100 %
Anna Home Care Services, LLC
    100 %
Anna Hospital Corporation
    100 %
APS Medical, LLC
    100 %
Arizona ASC Management, Inc.
    100 %
Arizona DH, LLC
    100 %
Arizona Medco, LLC
    100 %
ARMC, L.P.
    87.562 %
Arusha LLC
    67.50 %
Augusta Health System, LLC
    65.52 %
Augusta Home Care Services, LLC
    100 %
Augusta Hospital, LLC
    65.52 %
Augusta Physician Services, LLC
    100 %
Barberton Health System, LLC
    100 %
Barberton Physician Services, LLC
    100 %
Barstow Healthcare Management, Inc.
    100 %
Beauco, LLC
    100 %
Beaumont Medical Center, L.P.
    100 %
Beaumont Regional, LLC
    100 %
Berwick Clinic Company, LLC
    100 %
Berwick Clinic Corp.
    100 %
Berwick Home Care Services, LLC
    100 %
Berwick Home Health Private Care, Inc.
    100 %
Berwick Hospital Company, LLC
    100 %
BH Trans Company, LLC
    100 %
Big Bend Home Care Services, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Big Bend Hospital Corporation
    100 %
Big Spring Hospital Corporation
    100 %
Birmingham Holdings, LLC
    100 %
Birmingham Holdings II, LLC
    100 %
Bluefield Clinic Company, LLC
    100 %
Bluefield HBP Medical Group, LLC
    100 %
Bluefield Holdings, LLC
    100 %
Bluefield Hospital Company, LLC
    100 %
Blue Ridge Georgia Hospital Company, LLC
    98.21 %
Bluffton Health System, LLC
    100 %
Bluffton Physician Services, LLC
    100 %
Brandywine Hospital Malpractice Assistance Fund, Inc.
    100 %
Broken Arrow Medical Group, LLC
    100 %
Brooklyn Medical Associates, LLC
    100 %
Brownsville Clinic Corp.
    100 %
Brownsville Hospital Corporation
    100 %
Brownwood Hospital, L.P.
    100 %
Brownwood Medical Center, LLC
    100 %
Bullhead City Clinic Corp.
    100 %
Bullhead City Hospital Corporation
    98.89 %
Bullhead City Hospital Investment Corporation
    98.89 $
Bullhead City Imaging Corporation
    100 %
Byrd Medical Clinic, Inc.
    100 %
Cardiology Associates of Spokane, LLC
    100 %
Cardiology Associates of Tri-cities, LLC
    100 %
Carlsbad Medical Center, LLC
    100 %
Carolina Surgery Center, LLC
    52.27 %
Carolinas Medical Alliance, Inc.
    100 %
Carolinas OB/GYN Medical Group, LLC
    100 %
Cedar Park Health System, L.P.
    80 %
Center for Adult Healthcare, LLC
    100 %
Central Alabama Physician Services, Inc.
    100 %
Centre Clinic Corp.
    100 %
Centre Home Care Corporation
    100 %
Centre Hospital Corporation
    100 %
Centre RHC Corp.
    100 %
Chesterfield Clinic Corp.
    100 %
Chesterfield/Marlboro, L.P.
    100 %
Chestnut Hill Clinic Company, LLC
    85 %
Chestnut Hill Health System, LLC
    85 %
CHHS ALF Company, LLC
    85 %
CHHS Development Company, LLC
    85 %
CHHS Holdings, LLC
    100 %
CHHS Hospital Company, LLC
    85 %
CHHS Rehab Company, LLC
    85 %
CHS Kentucky Holdings, LLC
    100 %
CHS Pennsylvania Holdings, LLC
    100 %
CHS Realty Holdings I, Inc.
    100 %
CHS Realty Holdings II, Inc.
    100 %
CHS Realty Holdings Joint Venture
    100 %
CHS Utah Holdings, LLC
    100 %
CHS Virginia Holdings, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
CHS Washington Holdings, LLC
    100 %
CHS/Community Health Systems, Inc.
    100 %
CHSPSC Leasing, Inc.
    100 %
Claremore Anesthesia, LLC
    100 %
Claremore Diagnostic Center, LLC
    100 %
Claremore Internal Medicine, LLC
    100 %
Claremore Physicians, LLC
    100 %
Claremore Regional Hospital, LLC
    100 %
Clarksville Health System, G.P.
    80 %
Clarksville Holdings, LLC
    100 %
Clarksville Home Care Services, LLC
    80 %
Clarksville Physicians Services, G.P.
    80 %
Cleveland Clinic Corp.
    100 %
Cleveland Home Care Services, LLC
    100 %
Cleveland Hospital Corporation
    100 %
Cleveland Medical Clinic, Inc.
    100 %
Cleveland PHO, Inc.
    100 %
Cleveland Regional Medical Center, L.P.
    100 %
Cleveland Tennessee Hospital Company, LLC
    100 %
Clinton County Health System, LLC
    100 %
Clinton Hospital Corporation
    100 %
Coatesville Cardiology Clinic, LLC
    100 %
Coatesville Clinic Company, LLC
    100 %
Coatesville Hospital Corporation
    100 %
C-OK, LLC
    100 %
College Station Hospital, L.P.
    100 %
College Station Medical Center, LLC
    100 %
College Station Merger, LLC
    100 %
College Station RHC Company, LLC
    100 %
Community GP Corp.
    100 %
Community Health Care Partners, Inc.
    100 %
Community Health Investment Company, LLC
    100 %
Community Health Network, Inc.
    100 %
Community Health Physicians Operations Holding Company, LLC
    100 %
Community Health Systems Foundation
    100 %
Community Health Systems Professional Services Corporation
    100 %
Community Health Systems Professional Services Corporation Political Action
Committee
    100 %
Community Health United Home Care, LLC
    100 %
Community Insurance Group SPC, LTD.
    100 %
Community LP Corp.
    100 %
Community Network Solutions, LLC
    100 %
Coronado Hospital, LLC
    100 %
Coronado Medical, LLC
    100 %
Cottage Home Options, L.L.C.
    100 %
Coventry Clinic Company, LLC
    100 %
CP Hospital G.P., LLC
    100 %
CPLP, LLC
    100 %
Crestview Hospital Corporation
    98.81 %
Crestview Professional Condominiums Association, Inc.
    63.7 %
Crestview Surgery Center, L.P.
    100 %
Crestwood Healthcare, L.P.
    86.11 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Crestwood Hospital, L.P. LLC
    100 %
Crestwood Hospital, LLC
    100 %
Crestwood Surgery Center, LLC
    86.11 %
Crossroads Home Care Services, LLC
    100 %
Crossroads Physician Corp.
    100 %
CSMC, LLC
    100 %
CSRA Holdings, LLC
    100 %
Dallas Physician Practice, L.P.
    100 %
Dallas Phy Service, LLC
    100 %
Day Surgery, Inc.
    100 %
DCF
    100 %
Deaconess Clinical Associates, Inc.
    96.55 %
Deaconess Health System, LLC
    96.55 %
Deaconess Holdings, LLC
    100 %
Deaconess Hospital Holdings, LLC
    100 %
Deaconess Metropolitan Physicians, LLC
    100 %
Deaconess Physician Services, LLC
    100 %
Deming Clinic Corporation
    100 %
Deming Home Care Services, LLC
    100 %
Deming Hospital Corporation
    100 %
Desert Hospital Holdings, LLC
    100 %
DeTar Hospital, LLC
    100 %
DFW Physerv, LLC
    100 %
DH Cardiology, LLC
    100 %
DHFW Holdings, LLC
    100 %
DHSC, LLC
    100 %
Diagnostic Imaging Management of Brandywine Valley, LLC
    100 %
Diagnostic Imaging of Brandywine Valley, LP
    100 %
Doctors Hospital Physician Services, LLC
    100 %
Doctors Medical Center, LLC
    100 %
Doctors of Laredo, LLC
    100 %
Dukes Health System, LLC
    100 %
Dukes Physician Services, LLC
    100 %
Dupont Hospital, LLC
    72.03 %
Dyersburg Clinic Corp.
    100 %
Dyersburg Home Care Services, LLC
    100 %
Dyersburg Hospital Corporation
    100 %
East Tennessee Clinic Corp.
    100 %
East Tennessee Health Systems, Inc.
    100 %
Easton Hospital Malpractice Assistance Fund, Inc.
    100 %
E.D. Clinics, LLC
    100 %
Edge Medical Clinic, Inc.
    100 %
Edwardsville Ambulatory Surgery Center, L.L.C.
    68.44 %
El Dorado Home Care Services, LLC
    100 %
El Dorado Surgery Center, L.P.
    61.20 %
EL MED, LLC
    100 %
Eligibility Screening Services, LLC
    100 %
Empire Health Services
    100 %
Emporia Clinic Corp.
    100 %
Emporia Home Care Services, LLC
    100 %
Emporia Hospital Corporation
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Enterprise Clinic, LLC
    100 %
Eufaula Clinic Corp.
    100 %
Eufaula Hospital Corporation
    100 %
Evanston Clinic Corp.
    100 %
Evanston Hospital Corporation
    100 %
Fallbrook Home Care Services, LLC
    100 %
Fallbrook Hospital Corporation
    100 %
Family Home Care, Inc.
    100 %
Fannin Regional Orthopaedic Center, Inc.
    100 %
First Choice Health Network, Inc.
    8.33 %
Florence ASC Management, LLC
    100 %
Florence Home Care Services, LLC
    100 %
Flowers Real Estate Holdings, LLC
    100 %
Foley Clinic Corp.
    100 %
Foley Home Health Corporation
    100 %
Foley Hospital Corporation
    100 %
Forrest City Arkansas Hospital Company, LLC
    100 %
Forrest City Clinic Company, LLC
    100 %
Forrest City Hospital Corporation
    100 %
Fort Payne Clinic Corp.
    100 %
Fort Payne Home Care Corporation
    100 %
Fort Payne Hospital Corporation
    100 %
Fort Payne RHC Corp.
    100 %
Frankfort Health Partner, Inc.
    100 %
Franklin Clinic Corp.
    100 %
Franklin Home Care Services, LLC
    100 %
Franklin Hospital Corporation
    100 %
Fulton Home Care Services, LLC
    100 %
Gadsden Home Care Services, LLC
    100 %
Gadsden Regional Medical Center, LLC
    100 %
Gadsden Regional Physician Group Practice, LLC
    100 %
Gadsden Regional Primary Care, LLC
    100 %
Galesburg Home Care Corporation
    100 %
Galesburg Hospital Corporation
    100 %
Galesburg In-Home Assistance, Inc.
    100 %
Galesburg Professional Services, LLC
    100 %
Gateway Malpractice Assistance Fund, Inc.
    100 %
Gateway Medical Services, Inc.
    100 %
GCMC, LLC
    100 %
GH Texas, LLC
    100 %
Granbury Hospital Corporation
    100 %
Granbury Texas Hospital Investment Corporation
    100 %
Granite City ASC Investment Company, LLC
    100 %
Granite City Clinic Corp.
    100 %
Granite City Home Care Services, LLC
    100 %
Granite City Hospital Corporation
    100 %
Granite City Illinois Hospital Company, LLC
    100 %
Granite City Orthopedic Physicians Company, LLC
    100 %
Granite City Physicians Corp.
    100 %
GRB Real Estate, LLC
    100 %
Great Plains Medical Foundation
    96.55 %
Greenbrier Valley Anesthesia, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Greenbrier Valley Emergency Physicians, LLC
    100 %
Greenbrier VMC, LLC
    96.01 %
Greenville Clinic Corp.
    100 %
Greenville Hospital Corporation
    100 %
GRMC Holdings, LLC
    100 %
Gulf Coast Hospital, L.P.
    100 %
Gulf Coast Medical Center, LLC
    100 %
Hallmark Healthcare Company, LLC
    100 %
Harris Managed Services, Inc.
    100 %
Harris Medical Clinics, Inc.
    100 %
Hattiesburg ASC-GP, LLC
    100 %
Hattiesburg Home Care Services, LLC
    100 %
Haven Clinton Medical Associates, LLC
    100 %
HDP Woodland Heights, L.P.
    100 %
HDP Woodland Property, LLC
    100 %
HDPWH, LLC
    100 %
Health Care of Forsyth County, Inc.
    100 %
Healthwest Holdings, Inc.
    100 %
Heartland Malpractice Assistance Fund, Inc.
    100 %
Heartland Regional Health Systems, LLC
    100 %
Heartland Rural Healthcare, LLC
    100 %
Helena Home Care Services, LLC
    100 %
Hidden Valley Medical Center, Inc.
    100 %
Highland Health Systems, Inc.
    100 %
Hill Regional Clinic Corp.
    100 %
Hill Regional Medical Group
    100 %
Hobbs Medco, LLC
    100 %
Hobbs Physician Practice, LLC
    100 %
Hood Medical Group
    100 %
Hood Medical Services, Inc.
    100 %
Hospital of Barstow, Inc.
    100 %
Hospital of Fulton, Inc.
    100 %
Hospital of Louisa, Inc.
    100 %
Hospital of Morristown, Inc.
    100 %
Hot Springs Outpatient Surgery Center, G.P.
    100 %
HTI Tucson Rehabilitation, Inc.
    100 %
Humble Texas Home Care Corporation
    100 %
Huntington Associates
    100 %
INACTCO, Inc.
    100 %
In-Home Assistance, L.L.C.
    100 %
In-Home Medical Equipment Supplies and Services, Inc.
    100 %
Innovative Recoveries, LLC
    100 %
IOM Health System, L.P.
    83.92 %
Jackson Home Care Services, LLC
    100 %
Jackson Hospital Corporation (KY)
    100 %
Jackson Hospital Corporation (TN)
    100 %
Jackson Physician Corp.
    100 %
Jackson, Tennessee Hospital Company, LLC
    97.10 %
Jennersville Regional Hospital Malpractice Assistance Fund, Inc.
    100 %
Jennersville Family Medicine, LLC
    100 %
Jonesboro Real Property, LLC
    100 %
Jourdanton Home Care Services, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Jourdanton Hospital Corporation
    100 %
Kay County Clinic Company, LLC
    100 %
Kay County Hospital Corporation
    100 %
Kay County Oklahoma Hospital Company, LLC
    100 %
Kentucky River HBP, LLC
    100 %
Kentucky River Physician Corporation
    100 %
Kirksville Academic Medicine, LLC
    100 %
Kirksville Clinic Corp.
    100 %
Kirksville Home Care Services, LLC
    100 %
Kirksville Hospital Company, LLC
    100 %
Kirksville Missouri Hospital Company, LLC
    82.49 %
Kirksville Physical Therapy Services, LLC
    100 %
Knox Clinic Corp.
    100 %
Kosciusko Medical Group, LLC
    100 %
Lake Area Physician Services, LLC
    100 %
Lake Area Surgicare A Partnership in Commendam
    63.25 %
Lake Wales Clinic Corp.
    100 %
Lake Wales Hospital Corporation
    93.15 %
Lake Wales Hospital Investment Corporation
    93.15 %
Lakeland Home Care Services, LLC
    100 %
Lakeway Hospital Corporation
    100 %
Lancaster Clinic Corp.
    100 %
Lancaster Home Care Services, LLC
    100 %
Lancaster Hospital Corporation
    100 %
Lancaster Imaging Center, LLC
    51 %
Laredo Hospital, L.P.
    100 %
Laredo Texas Hospital Company, L.P.
    94.66 %
Las Cruces ASC-GP, LLC
    100 %
Las Cruces Medical Center, LLC
    100 %
Las Cruces Physician Services, LLC
    100 %
Las Cruces Surgery Center, L.P.
    77.69 %
Lea Regional Hospital, LLC
    100 %
Leesville Surgery Center, LLC
    62.07 %
Lexington Clinic Corp.
    100 %
Lexington Family Physicians, LLC
    100 %
Lexington Home Care Services, LLC
    100 %
Lexington Hospital Corporation
    100 %
Lindenhurst Illinois Hospital Company, LLC
    100 %
Lock Haven Clinic Company, LLC
    100 %
Lock Haven Home Care Services, LLC
    100 %
Logan Hospital Corporation
    100 %
Logan, West Virginia Hospital Company, LLC
    100 %
Longview Medical Center, L.P.
    73.98 %
Longview Merger, LLC
    100 %
Louisa Home Care Services, LLC
    100 %
LRH, LLC
    100 %
LS Psychiatric, LLC
    100 %
Lutheran Health Network CBO, LLC
    100 %
Lutheran Health Network Investors, LLC
    83.92 %
Lutheran Health Network of Indiana, LLC
    100 %
Lutheran Medical Group, LLC
    100 %
Lutheran Musculoskeletal Center, LLC
    60 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Lutheran TRMA Network, LLC
    42 %
Madison Clinic Corp.
    100 %
Madison Hospital, LLC
    100 %
Marion Hospital Corporation
    100 %
Marion Physician Services, LLC
    100 %
Marlboro Clinic Corp.
    100 %
Martin Clinic Corp.
    100 %
Martin Hospital Corporation
    100 %
Mary Black Health System, LLC
    97.53 %
Mary Black Medical Office Building Limited Partnership
    97.53 %
Mary Black MOB II, L.P.
    97.53 %
Mary Black Physician Services, LLC
    100 %
Mary Black Physicians Group, LLC
    100 %
Massillon Community Health System LLC
    100 %
Massillon Health System LLC
    100 %
Massillon Holdings, LLC
    100 %
Mat-Su Regional ASC GP, LLC
    100 %
Mat-Su Regional Surgery Center, L.P.
    100 %
Mat-Su Valley II, LLC
    75 %
Mat-Su Valley III, LLC
    75 %
Mat-Su Valley Medical Center, LLC
    74.386 %
MCI Panhandle Surgical, L.P.
    100 %
McKenzie Clinic Corp.
    100 %
McKenzie Physician Services, LLC
    100 %
McKenzie Tennessee Hospital Company, LLC
    100 %
McKenzie-Willamette Regional Medical Center Associates, LLC
    90.51 %
McNairy Clinic Corp.
    100 %
McNairy Hospital Corporation
    100 %
MCSA, L.L.C.
    100 %
Medical Center at Terrell, LLC
    100 %
Medical Center of Brownwood, LLC
    100 %
Medical Holdings, Inc.
    100 %
Medstat, LLC
    100 %
Memorial Hospital of Salem Malpractice Assistance Fund, Inc.
    100 %
Memorial Hospital, LLC
    100 %
Memorial Management, Inc.
    100 %
Merger Legacy Holdings, LLC
    100 %
Mesa View Physical Rehabilitation, LLC
    50 %
Mesa View PT, LLC
    100 %
Mesquite Clinic Management Company, LLC
    100 %
MHS Ambulatory Surgery Center, Inc.
    100 %
Mid-Plains, LLC
    100 %
Minot Health Services, Inc.
    100 %
Mission Bay Memorial Hospital, LLC
    100 %
MMC OF Nevada, LLC
    100 %
Moberly HBP Medical Group, LLC
    100 %
Moberly Hospital Company, LLC
    100 %
Moberly Medical Clinics, Inc.
    100 %
Moberly Physicians Corp.
    100 %
Mohave Imaging Center, LLC
    100 %
Morristown Clinic Corp.
    100 %
Morristown Professional Centers, Inc.
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Morristown Surgery Center, LLC
    100 %
MWMC Holdings, LLC
    100 %
National Healthcare of England Arkansas, Inc.
    100 %
National Healthcare of Holmes County, Inc.
    100 %
National Healthcare of Leesville, Inc.
    100 %
National Healthcare of Mt. Vernon, Inc.
    100 %
National Healthcare of Newport, Inc.
    100 %
Navarro Hospital, L.P.
    100 %
Navarro Regional, LLC
    100 %
NC-CSH, Inc.
    100 %
NC-DSH, LLC
    100 %
Neurospine-Pain Surgery Center, LLC
    20 %
Newport Home Care Services, LLC
    100 %
NHCI of Hillsboro, Inc.
    100 %
North Okaloosa Clinic Corp.
    100 %
North Okaloosa Home Health Corp.
    100 %
North Okaloosa Medical Corp.
    95.81 %
North Okaloosa Surgery Venture Corp.
    100 %
Northampton Clinic Company, LLC
    100 %
Northampton Home Care, LLC
    100 %
Northampton Hospital Company, LLC
    100 %
Northampton Physician Services Corp.
    100 %
Northampton Urgent Care, LLC
    100 %
Northeast Medical Center, L.P.
    100 %
Northern Indiana Oncology Center of Porter Memorial Hospital, LLC
    95.2 %
Northwest Allied Physicians, LLC
    100 %
Northwest Arkansas Employees, LLC
    100 %
Northwest Arkansas Hospitals, LLC
    99.32 %
Northwest Benton County Physician Services, LLC
    100 %
Northwest Cardiology, LLC
    100 %
Northwest Hospital, LLC
    100 %
Northwest Indiana Health System, LLC
    90.84 %
Northwest Marana Hospital, LLC
    100 %
Northwest Medical Center CT/MRI at Marana, LLC
    100 %
Northwest Physicians, LLC
    100 %
Northwest Rancho Vistoso Imaging Services, LLC
    100 %
Northwest Tucson ASC-GP, LLC
    100 %
Northwest Tucson Surgery Center, L.P.
    57.42 %
NOV Holdings, LLC
    100 %
NRH, LLC
    100 %
Oak Hill Clinic Corp.
    100 %
Oak Hill Hospital Corporation
    100 %
Oklahoma City ASC-GP, LLC
    100 %
Oklahoma City Home Care Services, LLC
    100 %
Olive Branch Clinic Corp.
    100 %
Olive Branch Hospital, Inc.
    100 %
Open MRI of Wharton, LLP
    100 %
Oro Valley Hospital, LLC
    100 %
Pacific East Division Office, L.P.
    100 %
Pacific Group ASC, Inc.
    100 %
Pacific Physicians Services, LLC
    100 %
Pain Management Joint Venture, LLP
    50 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Palm Drive Hospital, L.P.
    100 %
Palm Drive Medical Center, LLC
    100 %
Palmer-Wasilla Health System, LLC
    100 %
Palmetto Women’s Care, LLC
    100 %
Pampa Hospital, L.P.
    100 %
Pampa Medical Center, LLC
    100 %
Panhandle Medical Center, LLC
    100 %
Panhandle Property, LLC
    100 %
Panhandle Surgical Hospital, L.P.
    100 %
Panhandle, LLC
    100 %
Parkway Regional Medical Clinic, Inc.
    100 %
Payson Healthcare Management, Inc.
    100 %
Payson Home Care Services, LLC
    100 %
Payson Hospital Corporation
    100 %
PDMC, LLC
    100 %
Pecos Valley of New Mexico, LLC
    100 %
Peerless Healthcare, LLC
    100 %
Pennsylvania Hospital Company, LLC
    100 %
Petersburg Clinic Company, LLC
    100 %
Petersburg Home Care Services, LLC
    100 %
Petersburg Hospital Company, LLC
    99.29 %
Phillips and Coker OB-GYN, LLC
    100 %
Phillips Clinic Corp.
    100 %
Phillips Hospital Corporation
    100 %
Phoenix Surgical, LLC
    100 %
Phoenixville Clinic Company, LLC
    100 %
Phoenixville Hospital Company, LLC
    100 %
Phoenixville Hospital Malpractice Assistance Fund, Inc.
    100 %
Phoenixville Specialty Clinics, LLC
    100 %
Physician Practice Support, Inc.
    100 %
Physicians and Surgeons Hospital of Alice, L.P.
    100 %
Piney Woods Healthcare System, L.P.
    91.36 %
Plymouth Hospital Corporation
    100 %
Polk Medical Services, Inc.
    100 %
Ponca City Home Care Services, Inc.
    100 %
Porter Health Services, LLC
    100 %
Porter Hospital, LLC
    90.84 %
Porter Physician Services, LLC
    100 %
Pottstown Clinic Company, LLC
    100 %
Pottstown Home Care Services, LLC
    100 %
Pottstown Hospital Company, LLC
    100 %
Pottstown Hospital Corporation
    100 %
Pottstown Imaging Company, LLC
    100 %
Pottstown Memorial Malpractice Assistance Fund, Inc.
    100 %
PremierCare of Northwest Arkansas, LLC
    79.6 %
PremierCare Super PHO, LLC
    100 %
Procure Solutions, LLC
    100 %
Professional Account Services, Inc.
    100 %
QHG Georgia Holdings, Inc.
    100 %
QHG Georgia Holdings II, LLC
    100 %
QHG Georgia, LP
    100 %
QHG of Barberton, Inc.
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
QHG of Bluffton Company, LLC
    100 %
QHG of Clinton County, Inc.
    100 %
QHG of Enterprise, Inc.
    100 %
QHG of Forrest County, Inc.
    100 %
QHG of Fort Wayne Company, LLC
    100 %
QHG of Hattiesburg, Inc.
    100 %
QHG of Kenmare, Inc.
    100 %
QHG of Lake City, Inc.
    100 %
QHG of Massillon, Inc.
    100 %
QHG of Minot, Inc.
    100 %
QHG of Ohio, Inc.
    100 %
QHG of South Carolina, Inc.
    100 %
QHG of Spartanburg, Inc.
    100 %
QHG of Springdale, Inc.
    100 %
QHG of Texas, Inc.
    100 %
QHG of Warsaw Company, LLC
    100 %
QHR Intensive Resources, LLC
    100 %
QHR International, LLC
    100 %
QS of Okmulgee, LLC
    100 %
Quorum ELF, Inc.
    100 %
Quorum Health Resources, LLC
    100 %
Quorum Health Services, Inc.
    100 %
Quorum Purchasing Advantage, LLC
    100 %
Quorum Solutions, LLC
    100 %
Red Bud Clinic Corp.
    100 %
Red Bud Home Care Services, LLC
    100 %
Red Bud Hospital Corporation
    100 %
Red Bud Illinois Hospital Company, LLC
    100 %
Red Bud Physician Group, LLC
    100 %
Regional Cancer Treatment Center, Ltd.
    12.78 %
Regional Employee Assistance Program
    100 %
Regional Hospital of Longview, LLC
    100 %
Regional Surgical Services, LLC
    82.1 %
Rehab Hospital of Fort Wayne General Partnership
    83.92 %
River Region Medical Corporation
    100 %
River to River Heart Group, LLC
    100 %
Rockwood Clinic, P.S.
    50 %
Rockwood Clinic Real Estate Holdings, LLC
    100 %
Ronceverte Physician Group, LLC
    100 %
Roswell Clinic Corp.
    100 %
Roswell Community Hospital Investment Corporation
    100 %
Roswell Hospital Corporation
    100 %
Russell County Clinic Corp.
    100 %
Russell County Medical Center, Inc.
    100 %
Ruston Clinic Company, LLC
    100 %
Ruston Hospital Corporation
    100 %
Ruston Louisiana Hospital Company, LLC
    100 %
SACMC, LLC
    100 %
Salem Clinic Corp.
    100 %
Salem Home Care Services, LLC
    100 %
Salem Hospital Corporation
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Salem Medical Professionals, P.C.
  0% (100% control)
Samaritan Surgicenters of Arizona II, L.L.C.
    100 %
San Angelo Community Medical Center, LLC
    100 %
San Angelo Hospital, L.P.
    93.62 %
San Angelo Medical, LLC
    100 %
San Diego Hospital, L.P.
    100 %
San Leandro Hospital, L.P.
    100 %
San Leandro Medical Center, LLC
    100 %
San Leandro, LLC
    100 %
San Miguel Clinic Corp.
    100 %
San Miguel Hospital Corporation
    100 %
Scenic Managed Services, Inc.
    100 %
Schuylkill Internal Medicine Associates, LLC
    100 %
SDH, LLC
    100 %
Sebastopol, LLC
    100 %
Senior Circle Association
    100 %
Shelby Alabama Real Estate, LLC
    100 %
Shelbyville Clinic Corp.
    100 %
Shelbyville Home Care Services, LLC
    100 %
Shelbyville Hospital Corporation
    100 %
Sherman Hospital, L.P.
    100 %
Sherman Medical Center, LLC
    100 %
Siloam Springs Arkansas Hospital Company, LLC
    100 %
Siloam Springs Clinic Company, LLC
    100 %
Siloam Springs Holdings, LLC
    100 %
Silsbee Doctors Hospital, L.P.
    100 %
Silsbee Medical Center, LLC
    100 %
Silsbee Texas, LLC
    100 %
Silver Creek MRI, LLC
    51 %
SJ Home Care, LLC
    100 %
SkyRidge Clinical Associates, LLC
    100 %
SLH, LLC
    100 %
SMMC Medical Group
    100 %
Software Sales Corp.
    100 %
South Alabama Managed Care Contracting, Inc.
    100 %
South Alabama Medical Management Services, Inc.
    100 %
South Alabama Physician Services, Inc.
    100 %
South Arkansas Clinic, LLC
    100 %
South Arkansas Physician Services, LLC
    100 %
South Tulsa Medical Group, LLC
    100 %
SouthCrest, L.L.C.
    100 %
SouthCrest Anesthesia Group, LLC
    100 %
SouthCrest Medical Group, LLC
    100 %
SouthCrest Surgery Center, L.P.
    79.385 %
Southeast Alabama Maternity Care, LLC
    62.50 %
Southern Illinois Medical Care Associates, LLC
    100 %
Southern Texas Medical Center, LLC
    100 %
Southside Physician Network, LLC
    100 %
Spokane Home Care Services, LLC
    100 %
Spokane Valley Washington Hospital Company, LLC
    100 %
Spokane Washington Hospital Company, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Springdale Home Care Services, LLC
    100 %
Springfield Oregon Holdings, LLC
    100 %
Sprocket Medical Management, LLC
    100 %
St. Joseph Health System, LLC
    83.92 %
St. Joseph Medical Group, Inc.
    100 %
Sunbury Clinic Company, LLC
    100 %
Sunbury Hospital Company, LLC
    73.26 %
Surgical Center of Amarillo, LLC
    100 %
Surgical Center of Carlsbad, LLC
    100 %
Surgicare of Independence, Inc.
    100 %
Surgicare of San Leandro, Inc.
    100 %
Surgicare of Sherman, Inc.
    100 %
Surgicare of Victoria, Inc.
    100 %
Surgicare of Victoria, Ltd.
    100 %
Surgicare Outpatient Center of Lake Charles, Inc.
    100 %
Surgicenter of Johnson County, Inc.
    100 %
Surgicenters of America, Inc.
    100 %
SVRMC-HBP, LLC
    100 %
Tennyson Holdings, LLC
    100 %
Terrell Hospital, L.P.
    100 %
Terrell Medical Center, LLC
    100 %
The Surgery Center of Salem County, L.L.C.
    90.90 %
The Vicksburg Clinic, LLC
    100 %
Three Rivers Medical Clinics, Inc.
    100 %
Timberland Medical Group
    100 %
Tooele Clinic Corp.
    100 %
Tooele Home Care Services, LLC
    100 %
Tooele Hospital Corporation
    100 %
Triad Corporate Services Limited Partnership
    100 %
Triad CSGP, LLC
    100 %
Triad CSLP, LLC
    100 %
Triad Healthcare Corporation
    100 %
Triad Healthcare System of Phoenix, L.P.
    100 %
Triad Holdings III, LLC
    100 %
Triad Holdings IV, LLC
    100 %
Triad Holdings V, LLC
    100 %
Triad Holdings VI, Inc.
    100 %
Triad Indiana Holdings, LLC
    83.92 %
Triad Medical Center at Terrell Subsidiary, LLC
    100 %
Triad Nevada Holdings, LLC
    100 %
Triad of Alabama, LLC
    100 %
Triad of Arizona (L.P.), Inc.
    100 %
Triad of Oregon, LLC
    100 %
Triad of Phoenix, Inc.
    100 %
Triad RC, Inc.
    100 %
Triad Texas, LLC
    100 %
Triad-Arizona I, Inc.
    100 %
Triad-ARMC, LLC
    100 %
Triad-Denton Hospital GP, LLC
    100 %
Triad-Denton Hospital, L.P.
    100 %
Triad-El Dorado, Inc.
    100 %
Triad-Navarro Regional Hospital Subsidiary, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
Triad-South Tulsa Hospital Company, Inc.
    100 %
Triad-Willow Creek, LLC
    100 %
Tri-Irish, Inc.
    100 %
Tri-World, LLC
    100 %
TROSCO, LLC
    100 %
Troy Hospital Corporation
    100 %
Tuscora Park Medical Specialists, LLC
    100 %
VHC Holdings, LLC
    100 %
VHC Medical, LLC
    100 %
Vicksburg Healthcare, LLC
    100 %
Vicksburg Surgical Center, LLC
    100 %
Victoria Texas Home Care Services, LLC
    100 %
Victoria Hospital, LLC
    100 %
Victoria of Texas, L.P.
    100 %
Village Medical Center Associates, LLC
    100 %
Virginia Hospital Company, LLC
    100 %
WA-SPOK DH CRNA, LLC
    100 %
WA-SPOK DH Urgent Care, LLC
    100 %
WA-SPOK Kidney Care, LLC
    100 %
WA-SPOK Medical Care, LLC
    100 %
WA-SPOK Primary Care, LLC
    100 %
WA-SPOK Pulmonary & Critical Care, LLC
    100 %
WA-SPOK VH CRNA, LLC
    100 %
WA-SPOK VH Urgent Care, LLC
    100 %
WAMC, LLC
    100 %
Warren Ohio Hospital Company, LLC
    100 %
Warren Ohio Rehab Hospital Company, LLC
    100 %
Warsaw Health System, LLC
    99.03 %
Washington Clinic Corp.
    100 %
Washington Hospital Corporation
    100 %
Washington Physician Corp.
    100 %
Watsonville Hospital Corporation
    100 %
Waukegan Clinic Corp.
    100 %
Waukegan Hospice Corp.
    100 %
Waukegan Hospital Corporation
    100 %
Waukegan Illinois Hospital Company, LLC
    100 %
Weatherford Home Care Services, LLC
    100 %
Weatherford Hospital Corporation
    100 %
Weatherford Texas Hospital Company, LLC
    100 %
Webb County Texas Home Care Services, LLC
    100 %
Webb Hospital Corporation
    100 %
Webb Hospital Holdings, LLC
    100 %
Wesley Health System, LLC
    100 %
Wesley HealthTrust, Inc.
    100 %
Wesley Physician Services, LLC
    100 %
West Anaheim Hospital, L.P.
    100 %
West Anaheim Medical Center, LLC
    100 %
West Anaheim, LLC
    100 %
West Grove Clinic Company, LLC
    100 %
West Grove Family Practice, LLC
    100 %
West Grove Home Care, LLC
    100 %
West Grove Hospital Company, LLC
    100 %

 



--------------------------------------------------------------------------------



 



              Percentage Legal Entity   Owned
West Virginia MS, LLC
    100 %
Western Arizona Regional Home Health and Hospice, Inc.
    100 %
Wharton Medco, LLC
    100 %
WHMC, LLC
    100 %
Wichita Falls Texas Home Care Corporation
    100 %
Wichita Falls Texas Private Duty Corporation
    100 %
Wilkes-Barre Academic Medicine, LLC
    100 %
Wilkes-Barre Behavioral Hospital Company, LLC
    100 %
Wilkes-Barre Behavioral Ventures, LLC
    100 %
Wilkes-Barre Clinic Company, LLC
    100 %
Wilkes-Barre Community Residential Unit, LLC
    100 %
Wilkes-Barre Holdings, LLC
    100 %
Wilkes-Barre Home Care Services, LLC
    100 %
Wilkes-Barre Hospital Company, LLC
    100 %
Wilkes-Barre Personal Care Services, LLC
    100 %
Wilkes-Barre Skilled Nursing Services, LLC
    100 %
Willamette Community Medical Group, LLC
    100 %
Williamston Clinic Corp.
    100 %
Williamston Hospital Corporation
    100 %
Wiregrass Clinic, LLC
    100 %
Women & Children’s Hospital, LLC
    100 %
Women’s Health Partners, LLC
    100 %
Woodland Heights Medical Center, LLC
    100 %
Woodward Clinic Company, LLC
    100 %
Woodward Health System, LLC
    100 %
Woodward Home Care Services, LLC
    100 %
Youngstown Ohio Hospital Company, LLC
    100 %
Youngstown Ohio Laboratory Services Company, LLC
    100 %
Youngstown Ohio Outpatient Services Company, LLC
    100 %
Youngstown Ohio Physician Services Company, LLC
    100 %
Youngstown Ohio PSC, LLC
    100 %

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Insurance
1. Hospital Liability Insurance

    This policy provides comprehensive general liability, medical professional
liability, contractual liability, personal injury liability, druggists’
liability, and employment practices liability insurance. The policy period is
June 1, 2010 to June 1, 2011. The policy is written on a claims-made basis, with
retroactive date of September 1, 1986 for Legacy facilities and January 1, 2008
for all Triad facilities acquired on July 25, 2007 (CHS07). This policy, shared
by all of the CHS affiliate facilities, provides a $4.750 million per occurrence
limit excess of a $250,000 “self-insured” retention (SIR). The policy is written
by Community Insurance Group, SPC, Ltd. (CIG). The policy number is 274/CIG10.

    Excess insurance is provided by Zurich American (Steadfast Insurance
Company) with limits of $20 million per occurrence/$20 million annual aggregate,
excess a $5 million/$10 million SIR buffer excess $5 million each & every self
insured retention. The policy period is June 1, 2010 to June 1, 2011. This
liability umbrella policy is written on a claims-made basis, with retroactive
date of September 1, 1986 for Legacy facilities and January 1, 2002 for all
Triad facilities acquired by CHS on July 25, 2007 (CHS07). (This umbrella also
provides excess automobile, employers’ liability, helipad liability, non-owned
aviation). The policy number is HPC534683705.

    An excess liability policy with AWAC Bermuda provides limits of $25 million
per occurrence/$25 million annual aggregate, excess $25 million with the same
excess provisions. The policy period is June 1, 2010 to June 1, 2011. The policy
number is C002071/001.

    An excess policy with Endurance of Bermuda provides $15 million per
occurrence/$15 million annual aggregate, excess $50 million with the same excess
provisions. The policy number is P010840001.

    An excess liability policy with Illinois Union/ACE provides limits of
$10 million per occurrence/$10 million annual aggregate, excess $65 million with
the same excess provisions. The policy number is XHLG21820374003. A punitive
wrap policy with Ace Bermuda provides punitive damages coverage for the Ace US
layer of $10 million, excess $65 million.

    An excess liability policy with Swiss Re provides limits of $25 million per
occurrence/$25 million annual aggregate, excess $75 million with the same excess
provisions. The policy number is Q31000139.

    An excess liability policy with London Lexington provides limits of
$25million per occurrence/ $25 million annual aggregate, excess $100 million
with the same excess

 



--------------------------------------------------------------------------------



 



    provisions. The policy is retroacive to January 1, 2008 for CHS Legacy and
January 1, 2002 for CHS07. The policy number is Q31000142.

    An excess liability policy with One Beacon provides limits of $25 million
per occurrence/ $25 million annual aggregate, excess $125 million. The policy
retroactive date is January 1, 2008 for CHS and January 1, 2002 for CHS07. The
policy number is MPX-2241110.

    An excess liability policy with Chaucer- Lloyds of London provides limits of
$25 million per occurrence.$25 million annual aggregate, excess $150 million.
The policy retroactive date is January 1, 2008 for CHS and January 1, 2002 for
CHS07. The policy number is Q3100141.

    An excess liability policy with XL Bermuda provides limits of $25 million
per occurrence/$25 million annual aggregate, excess $175 million. The policy
retroactive date is June 1, 2010. The policy number is XLUMB-604250.

    All policies above Zurich have a drop down provision to $5 million in the
event underlying limits are exhausted, except for a batch occurrence which is
$25 million.

    Total limits are $200,000,000.

    The State of PA requires first dollar professional liability insurance
coverage through a PA licensed carrier and participation in the State Fund.
Therefore, effective March 1, 2002, Berwick is insured through a PA fronted
policy with CNA for professional liability limits of $500,000/$2,500,000
retroactive to March 1, 1999 for claims not reported prior to March 1, 2002; and
the Fund with limits to $1.2M. Effective October 1, 2002, Jennersville, Easton,
and Brandywine are in the same program. This change is retro to June 11, 2001
for Brandywine and October 1, 2001 for Easton and Jennersville for claims not
reported prior to October 1, 2002. Lock Haven is in this program effective
August 1, 2002, Pottstown effective July 1, 2003, Phoenixville effective
August 1, 2004, Chestnut Hill effective March 1, 2005, Sunbury effective
October 1, 2005, and Wilkes-Barre effective May 1, 2009. CIG provides coverage
over the Fund.

    Effective August 1, 2000, the Louisiana hospital, Byrd Regional, became a
member of the Louisiana Patients’ Compensation Fund. Other Louisiana hospitals
in the Fund are Northern Louisiana Medical Center and Women and Childrens’
Hospital. These hospitals are insured in CHS’ program for the 1st $100,000 of
each medical malpractice claim and the Fund provides coverage from $100,000 to
the statutory cap of $500,000.

    All Indiana hospitals are enrolled in the Indiana PCF. These hospitals have
a fronted policy with Zurich for professional liability limits of
$250,000/$7.5M. The Fund then provides coverage up to a statutory cap of
$1,250,000. Policy dates are May 1, 2010-May 1, 2011. Policy # HPC925981303.

 



--------------------------------------------------------------------------------



 



    Other fronting polices obtained to comply with state statutes include a
MS/FL front for $250,000 for FL hospitals and $1M for MS physicians written on a
claims made basis with CNA. This is PL only- no GL. The policy is #
HAZ1034387183-7.

    Steadfast (Zurich) also writes an AL fronted GL policy for $1M/$2M to cover
an MOB in Huntsville, AL. The policy # is HPC655087401.

2. Workers’ Compensation and Employers Liability Insurance

    Workers’ Compensation and Employers Liability insurance is purchased to
comply with CHS affiliates’ obligations under state and federal workers’
compensation laws. The policy period is December 1, 2009 to December 1, 2010.
Statutory limits apply to Workers’ Compensation. Employers Liability limits are
$1 million each employee per accident/$1 million occupational disease
aggregate/$1 million by disease each occurrence. This is a large deductible
program with a $300,000 deductible. The policy is written by Zurich, policy
number WC 3730423-06.

    All Texas facilities have entered into an Opted-Out ERISA Plan in lieu of a
statutory work comp program effective December 1, 2001 for CHS and October 1,
2007 for CHS07. The TX facilities maintain a $500,000 self-insured retention for
all employee injuries. An excess policy has been purchased with North American
Capacity Insurance Company for coverage above this self-insured retention up to
$10 million per occurrence/ $25 million aggregate. The policy period for this
excess policy is December 1, 2009-December 1, 2010. The policy number is
EEG0000240-01.

    An Ohio Excess Workers’ Comp policy is written with Zurich with statutory
limits to sit over the $350,000 self-insured retention. The effective dates are
July 1, 2009-July 1, 2010. The policy # is EWS 2347095-07.

3. Automobile Liability and Physical Damage Coverage — Primary

    Automobile Liability coverage is purchased to pay all sums CHS affiliates
are legally liable to pay as damages because of bodily injury or property damage
caused by an accident and resulting from the ownership, maintenance or use of a
covered auto, including hired and non-owned autos. Hired and non-owned autos
coverage is excess of any other available limits including employees’ personal
vehicles while in use on company business. The policies have a $2 million CSL of
Liability limit/$2 million CSL of Uninsured Motorists Liability limit. There is
a $10,000 deductible for liability on the policy for the hospitals and a
$250,000 deductible for Corporate. Physical Damage coverage is only on vehicles
2003 and newer and all ambulances. The deductible is $2,500. The policy period
is December 1, 2009-December 1, 2010. The policies are written by Zurich. The
policy number is BAP 3730425-06.

 



--------------------------------------------------------------------------------



 



4. Employment Practices Liability

    Zurich provides a policy that covers Employment Practices Liability. This
policy provides limits of $20 million, excess $5 million self-insured retention.
A punitive wrap policy for these limits is purchased from Hanseatic Insurance
Company (Bermuda) Limited. The policy period is June 1, 2010 to June 1, 2011.
The policy is written on a claims-made basis, retroactive to May 11, 1999 for
CHS07 facilities and to June 1, 2003 for Legacy facilities. The policy numbers
are Zurich- EPL 9130847-03 and Hanseatic- HIPD202075.

    An excess EPL policy is written by Axis. It provides limits of $10 million
excess $25 million. A punitive wrap policy for these limits is purchased from
Axis Bermuda. Policy dates are June 1, 2010 to June 1, 2011. The policy is
written on a claims-made basis, retroactive to May 11, 2000 for CHS07 facilities
and to June 1, 2003 for CHS facilities. The policy numbers are Axis-
MAN17596/01/2010 and Axis Bermuda- 113606110QA.

5. Property

    A property policy is purchased to protect CHS affiliates from direct damage
to owned/leased properties. It also provides for the loss of income or increased
operating expenses as the result of a direct damage loss. The property damage
portion of the policy is written on a replacement value basis. Policy limits are
$750,000,000. The policy includes a $250 million total earthquake limit for all
locations except CA, and those facilities located in the New Madrid Seismic Zone
and the Pacific Northwest Seismic Zone, which have a $25 million sublimit and a
5% deductible. For “wind locations” there are 3- 5% wind deductibles. There is a
$250 million total flood limit for all facilities not located in a flood plain.
For those in flood plains, the limits and deductibles vary from
$100,000-$500,000. All other deductibles vary (by peril) from $50,000 to
$100,000. Terrorism coverage is included. The policy is written by FM Global
with coverage dates of March 1, 2010 — March 1, 2011. The policy number is
JC803.

    Kentucky River Medical Center, 540 Jetts Drive, Jackson, KY is situated in a
flood plain (zone A) and is eligible for flood coverage through the National
Flood Insurance Program (NFIP). Coverage has been purchased essentially to “buy
down” the deductible in the FM Global policy of $500,000 building and $500,000
contents to a deductible of $5,000. Valuation of this policy is actual cash
value. The policy is written through Hartford Insurance Company, policy number
01486140002008. The policy period is March 14, 2010 to March 14, 2011.

6. Fidelity/Crime

    Crime coverage is purchased for acts of employee dishonesty, forgery or
alteration, theft, disappearance or destruction, robbery and safe burglary,
computer fraud, wire transfers, and money order or counterfeit currency at a
limit of $20 million dollars. The crime policy is provided by National Union
Fire Insurance Company with a deductible of

 



--------------------------------------------------------------------------------



 



    $500,000. The coverage dates are July 25, 2010 to July 25, 2011. The policy
number is 025828043.

    An excess policy is purchased through Zurich with limits of $10 million
excess $20 million. The policy dates are the same. The policy number is FID
9156612 02.

7. Fiduciary Liability

    A Pension and Welfare Benefit Plan Fiduciaries’ and Administrators’
Liability Insurance Policy is purchased to cover the administrators of the
employee benefit plans. The policy period is July 25, 2010 to July 25, 2011.
This is claims-made coverage. Primary limits are $10 million combined single
limit with a $150,000 deductible for Indemnifiable Loss; $2.5M Employer
Securities Claims. The carrier is Travelers. The policy number is EC03200711.

    1st excess policy is with XL with limits of $10 million excess $10 million.
The policy number is ELU117891100.

    2nd excess policy is with RLI with limits of $10 million excess $20 million.
The policy number is EPG0008245.

    3rd excess policy is with Axis with limits of $10 million excess
$30 million. The policy number is MAN734112012010.

    4th excess policy is with National Union with limits of $10 million excess
$40 million. The policy number is 025890052.

    Total limits are $50 million.

8. Directors and Officers Insurance and Company Reimbursement Policy

    CHS’ Directors and Officers Liability insurance policies provide coverage
for Corporate Directors and Officers, members of Hospital Governing Boards, and
members of the Physician Advisory Counsel. The policy period is November 18,
2009 to November 18, 2010. Policy limits are $100 million and are provided
through ten layers of coverage. The primary policy is written through AIG
(National Union) and provides a $10 million limit with a $2.5M SIR. The policy
number is TBD.

    1st excess policy with limits of $10M excess $10M is provided by Zurich
through policy number TBD.

    2nd excess policy with limits of $10M excess $20M is provided by Liberty
Mutual through policy number TBD

    3rd excess policy with limits of $10M excess $30M is provided by XL
Specialty through policy number TBD.

 



--------------------------------------------------------------------------------



 



    4th excess policy with limits of $10M excess $40M is provided by XL
(Bermuda) through policy number TBD, Side A DIC coverage only.

    5th excess policy with limits of $10M excess $50M, Side A DIC coverage only,
is provided by Allied World Assurance through policy number TBD.

    6th excess policy with limits of $10M excess $60M is provided by Axis, Side
A DIC coverage only, with a policy number TBD.

    7th excess policy with limits of $10M excess $70M is provided by Continental
Casualty, Side A DIC coverage only, through policy number TBD.

    8th excess policy with limits of $10M excess $80M is provided by Berkley,
Side A DIC coverage only, through policy number TBD.

    Finally, 9th excess policy with limits of $10M excess $90M, Side A DIC
coverage only, is provided by Chubb through policy number TBD.

9. Environmental Impairment Liability Policy/ Storage Tanks

    This policy provides payment for damages to personal property, or
environmental injury arising out of environmental impairment from underground &
aboveground storage tanks. It will also pay for clean up resulting from
pollution liability arising from said storage tank. It also provides pollution
coverage including incidents involving mold, lead, and asbestos. The policy
period is September 1, 2009 to September 1, 2012. The policy limits are
$5 million per occurrence/$20 million annual aggregate, with a $50,000
deductible. The carrier is Zurich. The policy number is EPC 6552482-00.

10. Owned & Non-Owned Aviation Liability/ Helipad Liability

    This policy provides payment for bodily injury and property damage including
passengers for the owned air ambulance helicopter and the 5 CHS leased/owned
aircraft. The policy is provided by Global Aerospace for a liability policy
limit of $100,000,000 per occurrence for the helicopter with a deductible of
$10,000 Not in Motion/3% of the Insured Value in Motion coverage. The policy
period is June 11, 2010-June 11, 2011. The policy number is BH 10035634. The
policy also provides $100,000,000 limits for the Beech King Air, and
$125,000,000 limits for the three Hawkers and the Citation.

    A helipad liability policy provides coverage for any helipad premises owned
or used by the facility. The policy is provided by Global Aerospace for a limit
of $10,000.000 per occurrence with a $50,000 deductible for each and every loss.
The policy number is BH 10035634. The policy period is June 11, 2010-June 11,
2011.

 



--------------------------------------------------------------------------------



 



11. Employed Physician Professional Liability Insurance

    Professional liability insurance is procured and maintained for all employed
physicians. The master policy, shared by all of the CHS affiliate employed
physicians, is written on a claims-made basis in the amount of $1,000,000 per
occurrence/$3,000,000 in the aggregate, or limits that meet statutory
requirements, for professional medical services provided. This primary insurance
is obtained through Community Insurance Group, SPC, Ltd. The policy period is
June 1, 2010 to June 1, 2011. The policy number is 274/CIG/PHY10. Employed
physicians are insured under the liability policy with Community Insurance
Group, SPC, Ltd. (described in section 1) with limits of $4 million per
occurrence, excess of the $1 million primary policy provided by CIG. The
employed physicians are also provided coverage on the excess liability policies.

    A number of employed physicians are insured under individual commercial
policies purchased by their employer. These policies have varying effective
dates.

 



--------------------------------------------------------------------------------



 



Schedules 3.19(a)
UCC Filing Offices

                      Jurisdiction of         Entity Name   Formation   Filing
Office
1.
  Centre Hospital Corporation   Alabama   Secretary of State of the State of
Alabama
2.
  Foley Hospital Corporation   Alabama   Secretary of State of the State of
Alabama
3.
  Fort Payne Hospital Corporation   Alabama   Secretary of State of the State of
Alabama
4.
  Greenville Hospital Corporation   Alabama   Secretary of State of the State of
Alabama
5.
  QHG of Enterprise, Inc.   Alabama   Secretary of State of the State of Alabama
6.
  QHG of Springdale, Inc.   Alabama   Secretary of State of the State of Alabama
7.
  Payson Hospital Corporation   Arizona   Secretary of State of the State of
Arizona
8.
  Forrest City Arkansas Hospital Corporation   Arkansas   Secretary of State of
the State of Alabama
9.
  Forrest City Clinic Company, LLC   Arkansas   Secretary of State of the State
of Alabama
10.
  Forrest City Hospital Corporation   Arkansas   Secretary of State of the State
of Alabama
11.
  MCSA, L.L.C.   Arkansas   Secretary of State of the State of Arkansas
12.
  Phillips Hospital Corporation   Arkansas   Secretary of State of the State of
Alabama
13.
  Triad-El Dorado, Inc.   Arkansas   Secretary of State of the State of Alabama
14.
  Abilene Hospital, Inc.   Delaware   Secretary of State of the State of
Delaware
15.
  Abilene Merger, LLC   Delaware   Secretary of State of the State of Delaware
16.
  Arizone DH, LLC   Delaware   Secretary of State of the State of Delaware
17.
  Berwick Hospital Company, LLC   Delaware   Secretary of State of the State of
Delaware
18.
  BH Trans Company, LLC   Delaware   Secretary of State of the State of Delaware
19.
  Birmingham Holdings II, LLC   Delaware   Secretary of State of the State of
Delaware
20.
  Birmingham Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
21.
  Bluefield Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
22.
  Bluefield Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
23.
  Bluffton Health System, LLC   Delaware   Secretary of State of the State of
Delaware
24.
  Brownwood Hospital, L.P.   Delaware   Secretary of State of the State of
Delaware
25.
  Brownwood Medical Center, LLC   Delaware   Secretary of State of the State of
Delaware
26.
  Carlsbad Medical Center, LLC   Delaware   Secretary of State of the State of
Delaware
27.
  CHHS Holdings, LLC   Delaware   Secretary of State of the State of Delaware
28.
  CHS Kentucky Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
29.
  CHS Pennsylvania Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
30.
  CHS Virginia Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
31.
  CHS Washington Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
32.
  Claremore Reginal Hospital, LLC   Delaware   Secretary of State of the State
of Delaware

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
33.
  Clarksville Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
34.
  Cleveland Regional Medical Center, L.P.   Delaware   Secretary of State of the
State of Delaware
35.
  Cleveland Tennessee Hospital Company, LLC   Delaware   Secretary of State of
the State of Delaware
36.
  College Station Hospital, L.P.   Delaware   Secretary of State of the State of
Delaware
37.
  College Station Medical Center, LLC   Delaware   Secretary of State of the
State of Delaware
38.
  College Station Merger, LLC   Delaware   Secretary of State of the State of
Delaware
39.
  Community GP Corp.   Delaware   Secretary of State of the State of Delaware
40.
  Community Health Investment Company, LLC   Delaware   Secretary of State of
the State of Delaware
41.
  Community Health Systems, Inc.   Delaware   Secretary of State of the State of
Delaware
42.
  Community LP Corp.   Delaware   Secretary of State of the State of Delaware
43.
  CP Hospital GP, LLC   Delaware   Secretary of State of the State of Delaware
44.
  CPLP, LLC   Delaware   Secretary of State of the State of Delaware
45.
  Crestwood Hospital LP, LLC   Delaware   Secretary of State of the State of
Delaware
46.
  Crestwood Hospital, LLC   Delaware   Secretary of State of the State of
Delaware
47.
  CSMC, LLC   Delaware   Secretary of State of the State of Delaware
48.
  CSRA Holdings, LLC   Delaware   Secretary of State of the State of Delaware
49.
  Deaconess Holdings,LLC   Delaware   Secretary of State of the State of
Delaware
50.
  Deaconess Hospital Holdings, LLC   Delaware   Secretary of State of the State
of Delaware
51.
  Desert Hospital Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
52.
  Detar Hospital, LLC   Delaware   Secretary of State of the State of Delaware
53.
  DHFW Holdings, LLC   Delaware   Secretary of State of the State of Delaware
54.
  DHSC, LLC   Delaware   Secretary of State of the State of Delaware
55.
  Dukes Health System, LLC   Delaware   Secretary of State of the State of
Delaware
56.
  Fallbrook Hospital Corporation   Delaware   Secretary of State of the State of
Delaware
57.
  Gadsden Regional Medical Center, LLC   Delaware   Secretary of State of the
State of Delaware
58.
  GRMC Holdings, LLC   Delaware   Secretary of State of the State of Delaware
59.
  Hallmark Healthcare Company, LLC   Delaware   Secretary of State of the State
of Delaware
60.
  Hobbs Medco, LLC   Delaware   Secretary of State of the State of Delaware
61.
  Hospital of Barstow, Inc.   Delaware   Secretary of State of the State of
Delaware
62.
  Kirksville Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
63.
  Lancaster Hospital Corporation   Delaware   Secretary of State of the State of
Delaware
64.
  Las Cruces Medical Center, LLC   Delaware   Secretary of State of the State of
Delaware
65.
  Lea Regional Hospital, LLC   Delaware   Secretary of State of the State of
Delaware
66.
  Longview Merger, LLC   Delaware   Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
67.
  LRH, LLC   Delaware   Secretary of State of the State of Delaware
68.
  Lutheran Health Network of Indiana, LLC   Delaware   Secretary of State of the
State of Delaware
69.
  Massillon Community Health System LLC   Delaware   Secretary of State of the
State of Delaware
70.
  Massillon Health System LLC   Delaware   Secretary of State of the State of
Delaware
71.
  Massillon Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
72.
  McKenzie Tennessee Hospital Company, LLC   Delaware   Secretary of State of
the State of Delaware
73.
  Medical Center of Brownwood, LLC   Delaware   Secretary of State of the State
of Delaware
74.
  Merger Legacy Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
75.
  MMC of Nevada, LLC   Delaware   Secretary of State of the State of Delaware
76.
  Moberly Hospital Company, LLC   Delaware   Secretary of State of the State of
Delaware
77.
  MWMC Holdings, LLC   Delaware   Secretary of State of the State of Delaware
78.
  National Healthcare of Leesville, Inc.   Delaware   Secretary of State of the
State of Delaware
79.
  National Healthcare of Mt. Vernon, Inc.   Delaware   Secretary of State of the
State of Delaware
80.
  National Healthcare of Newport, Inc.   Delaware   Secretary of State of the
State of Delaware
81.
  Navarro Hospital, L.P.   Delaware   Secretary of State of the State of
Delaware
82.
  Navarro Regional, LLC   Delaware   Secretary of State of the State of Delaware
83.
  Northampton Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
84.
  Northwest Hospital, LLC   Delaware   Secretary of State of the State of
Delaware
85.
  NOV Holdings, LLC   Delaware   Secretary of State of the State of Delaware
86.
  NRH, LLC   Delaware   Secretary of State of the State of Delaware
87.
  Oro Valley Hospital, LLC   Delaware   Secretary of State of the State of
Delaware
88.
  Palmer-Wasilla Health System, LLC   Delaware   Secretary of State of the State
of Delaware
89.
  Pennsylvania Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
90.
  Pennsylvania Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
91.
  Phoenixville Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
92.
  Pottstown Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
93.
  QHG Georgia Holdings II, LLC   Delaware   Secretary of State of the State of
Delaware
94.
  QHG of Bluffton Company, LLC.   Delaware   Secretary of State of the State of
Delaware
95.
  QHG of Fort Wayne Company, LLC   Delaware   Secretary of State of the State of
Delaware
96.
  QHG of Warsaw Company, LLC   Delaware   Secretary of State of the State of
Delaware
97.
  Quorum Health Resources, LLC   Delaware   Secretary of State of the State of
Delaware
98.
  Regional Hospital of Longview, LLC   Delaware   Secretary of State of the
State of Delaware
99.
  Ruston Hospital Corporation   Delaware   Secretary of State of the State of
Delaware
100.
  SACMC, LLC   Delaware   Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
101.
  San Angelo Community Medical Center, LLC   Delaware   Secretary of State of
the State of Delaware
102.
  San Angelo Medical, LLC   Delaware   Secretary of State of the State of
Delaware
103.
  Siloam Springs Arkansas Hospital Company, LLC   Delaware   Secretary of State
of the State of Delaware
104.
  Siloam Springs Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
105.
  Southern Texas Medical Center, LLC   Delaware   Secretary of State of the
State of Delaware
106.
  Spokane Valley Washington Hospital Company, LLC   Delaware   Secretary of
State of the State of Delaware
107.
  Spokane Washington Hospital Company, LLC   Delaware   Secretary of State of
the State of Delaware
108.
  Tennyson Holdings, Inc.   Delaware   Secretary of State of the State of
Delaware
109.
  Triad Healthcare Corporation   Delaware   Secretary of State of the State of
Delaware
110.
  Triad Holdings III, LLC   Delaware   Secretary of State of the State of
Delaware
111.
  Triad Holdings IV, LLC   Delaware   Secretary of State of the State of
Delaware
112.
  Triad Holdings V, LLC   Delaware   Secretary of State of the State of Delaware
113.
  Triad Nevada Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
114.
  Triad of Alabama, LLC   Delaware   Secretary of State of the State of Delaware
115.
  Triad of Oregon, LLC   Delaware   Secretary of State of the State of Delaware
116.
  Triad-Denton Hospital GP, LLC   Delaware   Secretary of State of the State of
Delaware
117.
  Triad-Denton Hospital, L.P.   Delaware   Secretary of State of the State of
Delaware
118.
  Triad-Navarro Regional Hospital Subsidiary, LLC   Delaware   Secretary of
State of the State of Delaware
119.
  Trian-ARMC, LLC   Delaware   Secretary of State of the State of Delaware
120.
  VHC Medical   Delaware   Secretary of State of the State of Delaware
121.
  Vicksburg Healthcare, LLC   Delaware   Secretary of State of the State of
Delaware
122.
  Victoria Hospital, LLC   Delaware   Secretary of State of the State of
Delaware
123.
  Victoria of Texas, L.P.   Delaware   Secretary of State of the State of
Delaware
124.
  Warren Ohio Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
125.
  Warren Ohio Rehab Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
126.
  Watsonville Hospital Corporation   Delaware   Secretary of State of the State
of Delaware
127.
  Webb Hospital Corporation   Delaware   Secretary of State of the State of
Delaware
128.
  Webb Hospital Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
129.
  Wesley Health System, LLC   Delaware   Secretary of State of the State of
Delaware
130.
  West Grove Hospital Company, LLC   Delaware   Secretary of State of the State
of Delaware
131.
  WHMC, LLC   Delaware   Secretary of State of the State of Delaware

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
132.
  Wilkes-Barre Behavioral Hospital Company, LLC   Delaware   Secretary of State
of the State of Delaware
133.
  Wilkes-Barre Holdings, LLC   Delaware   Secretary of State of the State of
Delaware
134.
  Wilkes-Barre Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
135.
  Women & Children’s Hospital, LLC   Delaware   Secretary of State of the State
of Delaware
136.
  Woodland Heights Medical Center, LLC   Delaware   Secretary of State of the
State of Delaware
137.
  Woodward Health System, LLC   Delaware   Secretary of State of the State of
Delaware
138.
  Youngstown Ohio Hospital Company, LLC   Delaware   Secretary of State of the
State of Delaware
139.
  QHG Georgia Holdings, Inc.   Georgia   Office of the Clerk of any Superior
Court
140.
  QHG Georgia, LP   Georgia   Office of the Clerk of any Superior Court
141.
  Anna Hospital Corporation   Illinois   Secretary of State of the State of
Illinois
142.
  Galesburg Hospital Corporation   Illinois   Secretary of State of the State of
Illinois
143.
  Granite City Hospital Corporation   Illinois   Secretary of State of the State
of Illinois
144.
  Granite City Illinois Hospital Company, LLC   Illinois   Secretary of State of
the State of Illinois
145.
  Marion Hospital Corporation   Illinois   Secretary of State of the State of
Illinois
146.
  Red Bud Hospital Corporation   Illinois   Secretary of State of the State of
Illinois
147.
  Red Bud Illinois Hospital Company, LLC   Illinois   Secretary of State of the
State of Illinois
148.
  Waukegan Hospital Corporation   Illinois   Secretary of State of the State of
Illinois
149.
  Waukegan Illinois Hospital Company, LLC   Illinois   Secretary of State of the
State of Illinois
150.
  Frankfort Health Partner, Inc.   Indiana   Secretary of State of the State of
Indiana
151.
  QHG of Clinton County, Inc.   Indiana   Secretary of State of the State of
Indiana
152.
  Hospital of Fulton, Inc.   Kentucky   Secretary of State of the State of
Kentucky
153.
  Hospital of Louisa, Inc.   Kentucky   Secretary of State of the State of
Kentucky
154.
  Jackson Hospital Corporation   Kentucky   Secretary of State of the State of
Kentucky
155.
  Ruston Louisiana Hospital Company, LLC   Louisiana   Recorder of Mortgages of
Orleans Parish or Clerk of Court of any other parish
156.
  QHG of Forrest County, Inc.   Mississippi   Secretary of State of the State of
Mississippi
157.
  QHG of Hattiesburg, Inc.   Mississippi   Secretary of State of the State of
Mississippi
158.
  River Region Medical Corporation   Mississippi   Secretary of State of the
State of Mississippi
159.
  NC-DSH, LLC   Nevada   Secretary of State of the State of Nevada
160.
  Salem Hospital Corporation   New Jersey   New Jersey Department of
Treasury/Division of Revenue
161.
  Deming Hospital Corporation   New Mexico   Secretary of State of the State of
New Mexico

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
162.
  Roswell Hospital Corporation   New Mexico   Secretary of State of the State of
New Mexico
163.
  San Miguel Hospital Corporation   New Mexico   Secretary of State of the State
of New Mexico
164.
  Williamston Hospital Corporation   North Carolina   Secretary of State of the
State of North Carolina
165.
  QHG of Barberton, Inc.   Ohio   Secretary of State of the State of Ohio
166.
  QHG of Massillon, Inc.   Ohio   Secretary of State of the State of Ohio
167.
  Kay County Hospital Corporation   Oklahoma   Secretary of State of the State
of Oklahoma
168.
  Kay County Oklahoma Hospital Company, LLC   Oklahoma   Secretary of State of
the State of Oklahoma
169.
  SouthCrest, L.L.C.   Oklahoma   County Clerk of Oklahoma County
170.
  Triad-South Tulsa Hospital Company, Inc.   Oklahoma   County Clerk of Oklahoma
County
171.
  Clinton Hospital Corporation   Pennsylvania   Secretary of the Commonwealth
172.
  Coatesville Hospital Corporation   Pennsylvania   Secretary of the
Commonwealth
173.
  QHG of South Carolina, Inc.   South Carolina   Secretary of State of the State
of South Carolina
174.
  QHG of Spartanburg, Inc.   South Carolina   Secretary of State of the State of
South Carolina
175.
  Browsville Hospital Corporation   Tennessee   Secretary of State of the State
of Tennessee
176.
  Cleveland Hospital Corporation   Tennessee   Secretary of State of the State
of Tennessee
177.
  Dyersburg Hospital Corporation   Tennessee   Secretary of State of the State
of Tennessee
178.
  Hospital of Morristown, Inc.   Tennessee   Secretary of State of the State of
Tennessee
179.
  Jackson Hospital Corporation   Tennessee   Secretary of State of the State of
Tennessee
180.
  Lakeway Hospital Corporation   Tennessee   Secretary of State of the State of
Tennessee
181.
  Lexington Hospital Corporation   Tennessee   Secretary of State of the State
of Tennessee
182.
  Martin Hospital Corporation   Tennessee   Secretary of State of the State of
Tennessee
183.
  McNairy Hospital Corporation   Tennessee   Secretary of State of the State of
Tennessee
184.
  Shelbyville Hospital Corporation   Tennessee   Secretary of State of the State
of Tennessee
185.
  Big Bend Hospital Corporation   Texas   Secretary of State of the State of
Texas
186.
  Big Spring Hospital Corporation   Texas   Secretary of State of the State of
Texas
187.
  Granbury Hospital Corporation   Texas   Secretary of State of the State of
Texas
188.
  Jourdanton Hospital Corporation   Texas   Secretary of State of the State of
Texas
189.
  Weatherford Hospital Corporation   Texas   Secretary of State of the State of
Texas
190.
  Weatherford Texas Hospital Company, LLC   Texas   Secretary of State of the
State of Texas
191.
  Tooele Hospital Corporation   Utah   Division of Corporations and Commercial
Code
192.
  Emporia Hospital Corporation   Virginia   State Corporation Commission

 



--------------------------------------------------------------------------------



 



                      Jurisdiction of         Entity Name   Formation   Filing
Office
193.
  Franklin Hospital Corporation   Virginia   State Corporation Commission
194.
  Russell County Medical Center, Inc.   Virginia   State Corporation Commission
195.
  Virginia Hospital Company, LLC   Virginia   State Corporation Commission
196.
  Oak Hill Hospital Corporation   West Virginia   Secretary of State of the
State of West Virginia
197.
  Evanston Hospital Corporation   Wyoming   Secretary of State of the State of
Wyoming

 



--------------------------------------------------------------------------------



 



Schedule 3.19(c)
Mortgage Filing Offices

      Hospital Name/Address (County)   Corporate Owner
DeKalb Regional Medical Center
  Fort Payne Hospital Corporation (AL)
200 Medical Center Drive
   
P.O. Box 680778
   
Fort Payne, AL 35968 (Dekalb)
   
 
   
Flowers Hospital
  Triad of Alabama, LLC (DE)
4370 West Main Street
   
Dothan, AL 36305 (Houston)
   
 
   
Gadsden Regional Medical Center
  Gadsden Regional Medical Center, LLC (DE)
1007 Goodyear Avenue
   
Gadsden, AL 35903 (Etowah)
   
 
   
Medical Center Enterprise
  QHG of Enterprise, Inc. (AL)
400 North Edwards St.
   
Enterprise, AL 36330 (Coffee)
   
 
   
Northwest Hospital
  Northwest Hospital, LLC (DE)
6200 N. LaCholla Blvd.
   
Tucson, AZ 85755 (Pima)
   
 
   
Northwest Hospital Oro Valley
  Oro Valley Hospital, LLC (DE)
1551 E. Tangerine Rd.
   
Oro Valley, AZ 85755 (Pima)
   
 
   
Watsonville Community Hospital
  Watsonville Hospital Corporation (DE)
75 Nielson Street
   
Watsonville, CA 95076 (Santa Cruz)
   
 
   
Galesburg Cottage Hospital
  Galesburg Hospital Corporation (IL)
695 N. Kellogg St.
   
Galesburg, IL 61401 (Knox)
   
 
   
Gateway Regional Medical Center
  Granite City Illinois Hospital Company, LLC (IL)
2100 Madison Avenue
   
Granite City, IL 62040 (Madison)
   
 
   
Heartland Regional Medical Center
  Marion Hospital Corporation (IL)
3333 West DeYoung
   
Marion, IL 62959 (Williamson)
   
 
   
Vista Medical Center (includes East and West)
  Waukegan Illinois Hospital Company, LLC (IL)
1324 N. Sheridan Road
   
Waukegan, IL 60085 (Lake)
   

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Bluffton Regional Medical Center
  Bluffton Health System, LLC (DE)
303 South Main Street
   
Bluffton, IN 46714 (Wells)
   
 
   
Dukes Memorial Hospital
  Dukes Health System, LLC (DE)
275 W. 12th Street
   
Peru, IN 46970 (Miami)
   
 
   
Women and Children’s Hospital
  Women and Children’s Hospital, LLC (DE)
4200 Nelson Road
   
Lake Charles, LA 70605 (Calcasieu)
   
 
   
River Region Health System
  Vicksburg Healthcare, LLC (DE)
2100 Highway 61 North/1111 N.
   
Frontage Road
   
Vicksburg, MS 39183 (Warren)
   
 
   
Wesley Medical Center
  Wesley Health System, Inc. (DE)
5001 Hardy Street
   
Hattiesburg, MS 39402 (Lamar)
   
 
   
Moberly Regional Medical Center
  Moberly Hospital Company, LLC (DE)
1515 Union Avenue
   
Moberly, MO 65270 (Randolph)
   
 
   
Mesa View Regional Hospital
  MMC of Nevada, LLC (DE)
1299 Bertha Howe Avenue
   
Mesquite, NV 89027 (Clark)
   
 
   
The Memorial Hospital of Salem County
  Salem Hospital Corporation (NJ)
310 Woodstown Road
   
Salem, NJ 08079 (Salem)
   
 
   
Alta Vista Regional Hospital
  San Miguel Hospital Corporation (NM)
104 Legion Drive
   
Las Vegas, NM 87701 (San Miguel)
   
 
   
Carlsbad Medical Center
  Carlsbad Medical Center, LLC (DE)
2430 West Pierce
   
Carlsbad, NM 88220 (Eddy)
   
 
   
Eastern New Mexico Medical Center
  Roswell Hospital Corporation (NM)
405 West Country Club Road
   
Roswell, NM 88201 (Chaves)
   
 
   
Lea Regional Medical Center
  Lea Regional Hospital, LLC (DE)
5419 N. Lovington Highway
   
Hobbs, NM 88240 (Lea)
   
 
   
MountainView Regional Medical Center
  Las Cruces Medical Center, LLC (DE)
4311 East Lohman Avenue
   
Las Cruces, NM 88011 (Dona Ana)
   

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Affinity Medical Center8
  DHSC, LLC (DE)
875 Eighth Street NE
   
Massillon, OH 44646 (Stark)
   
 
   
Hillside Rehabilitation Hospital9
  Warren Ohio Rehab Hospital Company, LLC (DE)
8747 Squires Lane NE
   
Warren, OH 44484 (Trumbull)
   
 
   
Northside Medical Center10
  Youngstown Ohio Hospital Company, LLC (DE)
500 Gypsy Lane
   
Youngstown, OH 44501 (Trumbull and Mahoning)
   
 
   
Trumbull Memorial Hospital11
  Warren Ohio Hospital Company, LLC (DE)
1350 East Market Street
   
Warren, OH 44482 (Trumbull)
   
 
   
Claremore Regional Hospital
  Claremore Regional Hospital, LLC (DE)
1202 N. Muskogee Place
   
Claremore, OK 74017 (Rogers)
   
 
   
Ponca City Medical Center
  Kay County Oklahoma Hospital Company, LLC (OK)
1900 North 14th Street
   
Ponca City, OK 74601 (Kay)
   
 
   
SouthCrest Hospital
  SouthCrest, L.L.C. (DE)
8801 South 101st East Ave.
   
Tulsa, OK 74133 (Tulsa)
   
 
   
Berwick Hospital Center
  Berwick Hospital Company, LLC (DE)
701 East 16th Street
   
Berwick, PA 18603 (Columbia)
   
 
   
Brandywine Hospital
  Coatesville Hospital Corporation (PA)
201 Reeceville Rd.
   
Coatesville, PA 19320 (Chester)
   
 
   
Easton Hospital
  Northampton Hospital Company, LLC (DE)
250 South 21st Street
   
Easton, PA 18042-3892 (Northampton)
   
 
   
Jennersville Regional Hospital
  West Grove Hospital Company, LLC (DE)
1015 West Baltimore Pike
   
West Grove, PA 19390 (Chester)
   

 

8   This facility is in the process of being mortgaged. It should be mortgaged
by December 31, 2010.   9   This facility is in the process of being mortgaged.
It should be mortgaged by December 31, 2010.   10   This facility is in the
process of being mortgaged. It should be mortgaged by December 31, 2010.   11  
This facility is in the process of being mortgaged. It should be mortgaged by
December 31, 2010.

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
Lock Haven Hospital
  Clinton Hospital Corporation (PA)
24 Cree Drive
   
Lock Haven, PA 17745-2699 (Washington)
   
 
   
Phoenixville Hospital
  Phoenixville Hospital Company, LLC (DE)
140 Nutt Road
   
Phoenixville, PA 19460 (Chester)
   
 
   
Pottstown Memorial Medical Center
  Pottstown Hospital Company, LLC (DE)
1600 East High Street
   
Pottstown, PA 19464 (Montgomery)
   
 
   
Wilkes-Barre General Hospital
  Wilkes-Barre Hospital Company, LLC (DE)
575 North River Street
  Wilkes-Barre Behavioral Hospital Company, LLC (DE)
Wilkes-Barre, PA 18764 (Luzerne and Wyoming)
   
 
   
Carolinas Hospital System
  QHG of South Carolina, Inc. (SC)
805 Pamplico Highway
   
Florence, SC 29505 (Florence)
   
 
   
Marion Regional Hospital
  QHG of South Carolina, Inc. (SC)
2829 East Highway 76
   
Mullins, SC 29574 (Marion and Horry)
   
 
   
Springs Memorial Hospital
  Lancaster Hospital Corporation (DE)
800 W. Meeting Street
   
Lancaster, SC 29720 (Lancaster)
   
 
   
Dyersburg Regional Medical Center
  Dyersburg Hospital Corporation (TN)
400 Tickle Street
   
Dyersburg, TN 38024 (Dyer)
   
 
   
Lakeway Regional Hospital
  Hospital of Morristown, Inc. (TN)
726 McFarland Street
   
Morristown, TN 37814 (Hamblen)
   
 
   
SkyRidge Medical Center (includes Cleveland)
  National Healthcare of Cleveland, Inc. (TN)
2305 Chambliss Avenue
   
Cleveland, TN 37320 (Bradley)
   
 
   
Volunteer Community Hospital
  Martin Hospital Corporation (TN)
161 Mt. Pelia Road
   
Martin, TN 38237 (Weakley)
   
 
   
College Station Medical Center
  College Station Hospital, L.P. (DE)
1604 Rock Prairie
   
College Station, TX 77845 (Brazos)
   
 
   
DeTar Hospital Navarro
  Victoria of Texas, L.P. (DE)
506 E. San Antonio Street
   
Victoria, TX 77901 (Victoria)
   

 



--------------------------------------------------------------------------------



 



      Hospital Name/Address (County)   Corporate Owner
DeTar Hospital North
  Victoria of Texas, L.P. (DE)
101 Medical Drive
   
Victoria, TX 77904 (Victoria)
   
 
   
Scenic Mountain Medical Center
  Big Spring Hospital Corporation (TX)
1601 West Eleventh Place
   
Big Spring, TX 79720 (Howard)
   
 
   
South Texas Regional Medical Center
  Jourdanton Hospital Corporation (TX)
1905 Highway 97 E
   
Jourdanton, TX 78026 (Atascosa)
   
 
   
Mountain West Medical Center
  Tooele Hospital Corporation (UT)
2055 N. Main
   
Tooele, UT 84074-2794 (Tooele)
   
 
   
Southern Virginia Regional Medical Center
  Emporia Hospital Corporation (VA)
727 North Main Street
   
Emporia, VA 23847 (Greensville)
   
 
   
Southampton Memorial Hospital
  Franklin Hospital Corporation (VA)
100 Fairview Drive
   
Franklin, VA 23851 (Southampton)
   
 
   
Deaconess Medical Center
  Spokane Washington Hospital Company, LLC (DE)
800 West Fifth Avenue
   
Spokane, WA 99204 (Spokane)
   
 
   
Valley Hospital and Medical Center
  Spokane Valley Washington Hospital Company (DE)
12606 East Mission
   
Spokane Valley, WA 99216 (Spokane)
   
 
   
Bluefield Regional Medical Center
  Bluefield Hospital Company, LLC (DE)
500 Cherry Street
   
Bluefield, WV 24701 (Mercer)
   
 
   
Northwest Medical Center of Benton County12
  QHG of Springdale, Inc. (AR)
3000 Medical Center Pkwy.
   
Bentonville, AR 72712 (Benton)
   
 
   
Regional Hospital of Jackson13
  Jackson, Tennessee Hospital Company, LLC (TN)
367 Hospital Blvd.
   
Jackson, TN 38305 (Madison)
   
 
   
Greenbrier Valley Medical Center14
  Greenbrier VMC, LLC (DE)
202 Maplewood Avenue
   
Ronceverte, WV 24970 (Greenbrier)
   

 

12   This mortgage is in the process of being released. It should be released by
December 31, 2010.   13   This mortgage is in the process of being released. It
should be released by December 31, 2010.   14   This mortgage is in the process
of being released. It should be released by December 31, 2010.

 



--------------------------------------------------------------------------------



 



Schedule 3.21
Collective Bargaining Agreements

                      Agreement     City, State   Union/   Expiration    
Facility   Affiliation   Date   Type of Employees in Unit
Watsonville, CA

Watsonville Community Hospital
  “CalTech” California Technical Employees Coalition   1/31/10; currently in
negotiations   LVNs, Radiology Technicians, Respiratory Care Practitioners,
Physical Therapy Assistants, Nuclear Medicine Technologists and Cardiovascular
Technologists
 
           
Watsonville, CA
  “C.N.A.”
California Nurses Association   3/31/10; currently in negotiations   Registered
Nurses
 
           
Watsonville, CA
  “S.E.I.U.”,
United Healthcare Workers   7/31/09; currently in negotiations   Service and
Maintenance Employees
 
           
Watsonville, CA
  “S.E.I.U.”,
United Healthcare Workers   7/31/09; currently in negotiations   Professional
Employees (Clinical Laboratory Scientists)
 
           
Watsonville, CA
  Teamsters Local 912   4/30/10; currently in negotiations   Office and Clerical
(HIM, Business Office, Registration)
 
           
Easton, PA

Easton Hospital
  “U.I.U.”
United Independent Union, Local 2   6/1/13   Two separate agreements—One
agreement covering Registered Nurses and a separate Agreement covering Licensed
Practical Nurses
 
           
Pottstown, PA

Potttstown Memorial Medical Center
  District 1199P S.E.I.U.   8/31/12   Virtually all nonexempt employees,
excluding RNs
 
           
Palmer, Alaska

MatSu Regional Medical Center
  I.B.E.W.
Local 1547   2/28/11   Virtually all nonexempt employees, excluding RNs

 



--------------------------------------------------------------------------------



 



                      Agreement     City, State   Union/   Expiration    
Facility   Affiliation   Date   Type of Employees in Unit
Springfield, Oregon

McKenzie Willamette Medical Center
  Oregon Nurses Association   12/31/10   RNs and LPNs
 
           
Springfield, Oregon

McKenzie Willamette Medical Center
  S.E.I.U.
Local 49   6/30/10; currently in negotiations   Virtually all nonexempt
employees, excluding RNs
 
           
Spokane , WA

Deaconess Medical Center
  SMEA
Spokane Medical Engineers’ Association   2/28/10; currently in negotiations  
Plant Maintenance Engineers and Biomedical Engineers
 
           
Spokane , WA

Deaconess Medical Center
  S.E.I.U.
1199NW
“Service”   5/1/13   Service and Clerical employees
 
           
Spokane , WA

Deaconess Medical Center
  S.E.I.U.
1199NW
“Technical”   8/1/13   Technical employees, including, OR Techs, OB Techs,
Radiology, Cardiovascular Techs, Respiratory Therapists, Echo Technologists,
Nuclear Medicine Technicians, LVNs
 
           
Spokane , WA

Valley Hospital and Medical Center
  S.E.I.U.
1199NW
“RN”   1/1/13   RNs only
 
           
Spokane , WA

Valley Hospital and Medical Center
  S.E.I.U.
1199NW
“Service”   5/1/13   Service and Clerical employees
 
           
Spokane , WA

Valley Hospital and Medical Center
  S.E.I.U.
1199NW
“Technical”   8/1/13   Technical employees, including, OR Techs, OB Techs,
Radiology, Cardiovascular Techs, Respiratory Therapists, Echo Technologists,
Nuclear Medicine Technicians, LVNs
 
           
Wilkes-Barre, PA

Wilkes- Barre General Hospital
  P.A.S.N.A.P.   7/1/09; currently in negotiations   RNs

 



--------------------------------------------------------------------------------



 



                      Agreement     City, State   Union/   Expiration    
Facility   Affiliation   Date   Type of Employees in Unit
Youngstown/Warren, Ohio

Forum Health Hillside Hospital
  O.N.A.
Ohio Nurses Association   7/31/11   RNs
 
           
Youngstown/Warren, Ohio

Forum Health Northside Hospital
  O.N.A.
Ohio Nurses Association   7/31/11   RNs
 
           
Youngstown/Warren, Ohio

Forum Health Trumbull County Hospital
  S.E.I.U.
“Professional”   3/31/12   Medical Technologists (Lab, Blood Bank, etc.), Lab
Section Heads, Clinical Dietitian, Medical Social Worker, Physical Therapist,
Staff/Lead Pharmacist, all other professional employees excluding RNs
 
           
Youngstown/Warren, Ohio

Forum Health Trumbull County Hospital
  S.E.I.U.
“Technical”   3/31/12   Radiology Tech, CT Tech, Ultrasound Tech, CV Tech,
Special Procedures Tech, Surgery Tech, LPN
 
           
Youngstown/Warren, Ohio

Forum Health Northside Hospital
  S.E.I.U.
“Technical”   3/31/12   Radiology Tech, CT Tech, Ultrasound Tech, CV Tech,
Special Procedures Tech, Mammography Tech, Oncology Tech
 
           
Youngstown/Warren, Ohio

Forum Health Trumbull Hospital Patient Financial Services
  S.E.I.U.
“Support/
Business Office”   3/31/12   Accountant, Accounting Clerk. Business Office and
IS Clerks, Mail Clerks
 
           
Youngstown/Warren, Ohio

Forum Health Trumbull County Hospital
  AFSCME
“Trumbull RN”   10/31/12   RNs

 



--------------------------------------------------------------------------------



 



                      Agreement     City, State   Union/   Expiration    
Facility   Affiliation   Date   Type of Employees in Unit
Youngstown/Warren, Ohio

Forum Health Trumbull County Hospital
  AFSCME
“Trumbull
Non-professional”   3/31/13   Service, Maintenance and Clerical, Pharmacy Techs,
MLT and Medical Technologist, PT Assistant, OT Aides, OR Techs etc.
 
           
Youngstown/Warren, Ohio

Forum Health Hillside Hospital
  AFSCME
“Hillside
Non-professional”   3/31/13   Service, Maintenance and Clerical, LPNs, Pharmacy
Techs, MLT and Medical Technologist, PT Assistant, OT Aides, OR Techs etc.
 
           
Youngstown/Warren, Ohio

Forum Health Northside Hospital
  S.E.I.U.
“Non-professional Unit”

“WRCS Basic Unit”   3/31/14   Service, Maintenance and Clerical, LPNs, Pharmacy
Techs, Unit Clerks, Surgical Assistant, etc.
 
           
Youngstown/Warren, Ohio

Forum Health Northside Hospital
  S.E.I.U.
“Professional”   3/31/15   Medical Technologists (Lab, Blood Bank, etc.), Lab
Section Heads, Clinical Dietitian, Medical Social Worker, Physical Therapist,
Staff/Lead Pharmacist, all other professional employees excluding RNs
 
           
Youngstown/Warren, Ohio

Forum Health Outreach Lab
  S.E.I.U.
“Non-Professional”   10/31/14   Phlebotomists, Clerical

 



--------------------------------------------------------------------------------



 



ADDITIONAL FACILITIES WITH ORGANIZED LABOR PRESENCE, BUT NO CBA

              Union/     City, State Facility   Affiliation   Type of Employees
in “Unit”
Jackson, KY

Kentucky River Medical Center
  United Steelworkers of America, AFL-CIO

Negotiations suspended pending N.L.R.B. proceedings   Virtually all non-exempt
employees, excluding Office Clerical employees
 
       
Las Vegas, NM

Alta Vista Regional Medical Center
  National Union of Hospital and Healthcare employees, District 1199NM

Certification of Union is the subject of a “Petition for Review” filed in the U.
S. Court of Appeals for the D. C. Circuit   Virtually all non-exempt employees,
excluding physicians
 
       
Deming, NM

Mimbres Memorial Hospital
  United Steelworkers of America, AFL-CIO

Union has abandoned representation of employees in N.L.R.B. proceedings since
2007   Virtually all non-exempt employees, excluding RN’s

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

                              Principal       CHS Entity   Description of
Property Leased   Outstanding       Corporate Debt  
 
        1  
 
            2      
Northwestern Mutual Mortgage (Corporate HQ)
    23,435          
 
      3      
Total Corporate Debt
    23,435          
 
            Equipment Leases  
 
        4   Blue Ridge, GA  
Equipment Leases
    1,783   5   Cheraw, SC  
Equipment Leases
    6   6   Decatur, IL  
Equipment Leases
    83   7   Farmington, MO  
Equipment Leases
    224   8   Fulton, KY  
Equipment Leases
    8,000   9   Galesburg, IL  
Equipment Leases
    13   10   Granbury, TX  
Equipment Leases
    667   11   Granite City, IL  
Equipment Leases
    (4 ) 12   Las Vegas, NM  
Equipment Leases
    49   13   Lexington, TN  
Equipment Leases
    27   14   Morristown, TN  
Equipment Leases
    109   15   Petersburg, VA  
Equipment Leases
    6,455   16   Philadelphia, PA  
Equipment Leases
    444   17   Roswell, NM  
Equipment Leases
    736   18   Ruston, LA  
Equipment Leases
    (11 )

 



--------------------------------------------------------------------------------



 



                              Principal       CHS Entity   Description of
Property Leased   Outstanding   19   Salem, NJ  
Equipment Leases
    (22 ) 20   Salem, NJ  
Equipment Leases
    80   21   Shelbyville, TN  
Equipment Leases
    3,317   22   Sparta, TN  
Equipment Leases
    17   23   Sunbury, PA  
Equipment Leases
    473   24   Valporaiso, IN  
Equipment Leases
    1,296   25   Watsonville, CA  
Equipment Leases
    72   13   Weatherford, TX  
Equipment Leases
    136   27   Wichita Falls, TX  
Equipment Leases
    9          
 
             
Total Equipment Leases
    23,956  

 



--------------------------------------------------------------------------------



 



                              Principal       CHS Entity   Description of
Property Leased   Outstanding   28   Berwick, PA  
Physician Loans
    81   29   Big Springs, TX  
Physician Loans
    73   30   Blue Ridge, GA  
Physician Loans
    15   31   Bullhead City, AZ  
Physician Loans
    38   32   Cheraw, SC  
Physician Loans
    26   33   Cleveland, TN  
Physician Loans
    7   34   Cleveland, TX  
Physician Loans
    61   35   Coatesville, PA  
Physician Loans
    85   36   Crestview, FL  
Physician Loans
    59   37   Cullman, AL  
Physician Loans
    64   38   Decatur, AL  
Physician Loans
    11   39   Dyersburg, TN  
Physician Loans
    10   40   Easton, PA  
Physician Loans
    23   41   Fallbrook, CA  
Physician Loans
    69   42   Foley, AL  
Physician Loans
    72   43   Franklin, VA  
Physician Loans
    4   44   Granbury, TX  
Physician Loans
    56   45   Hartselle, AL  
Physician Loans
    27   46   Helena, AR  
Physician Loans
    27   47   Hillsboro, TX  
Physician Loans
    60   48   Jourdanton, TX  
Physician Loans
    31   49   Kirksville, MO  
Physician Loans
    66   50   Lake Wales, FL  
Physician Loans
    3   51   Lancaster, SC  
Physician Loans
    72   52   Laredo, TX  
Physician Loans
    8  

 



--------------------------------------------------------------------------------



 



                              Principal       CHS Entity   Description of
Property Leased   Outstanding   53   Las Vegas, NM  
Physician Loans
    27   54   Lebanon, VA  
Physician Loans
    1   55   Leesville, LA  
Physician Loans
    26   56   Louisa, KY  
Physician Loans
    143   57   Moberly, MO  
Physician Loans
    23   58   Payson, AZ  
Physician Loans
    116   59   Petersburg, VA  
Physician Loans
    31   60   Philadelphia, PA  
Physician Loans
    0   61   Plaquemine, LA  
Physician Loans
    73   79   Pottstown, PA  
Physician Loans
    75   80   Roswell, NM  
Physician Loans
    54   81   Salem, NJ  
Physician Loans
    26   82   Selmer, TN  
Physician Loans
    60   83   Tooele, UT  
Physician Loans
    12   84   Watsonville, CA  
Physician Loans
    6   85   Weatherford, TX  
Physician Loans
    42   86   West Grove, PA  
Physician Loans
    15          
 
             
Total Physician Loans
    1,488  

 



--------------------------------------------------------------------------------



 



                              Principal       CHS Entity   Description of
Property Leased   Outstanding       Other Debt  
 
        87   Granite City, IL  
Other Facility Debt
    (126 ) 88   Granite City, IL  
Other Facility Debt
    126   89   Granite City, IL  
Bank Notes
    280   90   Corporate  
Other Corporate Debt
    8,810   91   Lockhaven, PA  
Patient Funds Liability
    20   92   Salem, NJ  
Other Facility Debt
    (45,591 ) 93   Salem, NJ  
Other Facility Debt
    45,591   94   Salem, NJ  
Sovereign Bank Notes
    9          
 
      95      
Total Other
    9,118          
 
      96      
Total Facility Debt
    57,997          
 
     

 

*   Debt aggregated by major type per facility.

 



--------------------------------------------------------------------------------



 



Triad
Schedule 6.01: Existing Indebtedness

         
Capital Leases
       
St. Mary’s Regional Medical Center
    81,498  
Dukes Memorial Hospital
    1,948  
Dukes Memorial Hospital
    51,578  
Dukes Memorial Hospital
    14,303  
Triad Corporate Offices
    170,370  
Massillon Hospital
    5,542  
Augusta Hospital, LLC
    5,907  
Willamette Community Medical Group
    3,758,073  
 
     
Subtotal
    4,089,219  
 
       
Other Debt
       
Gadsden Regional Medical Center
    353,489  
River Regional Medical Center
    209,003  
Woodward Regional Hospital
    648,241  
Massillon Hospital
    4,341,705  
Massillon Hospital
    328,529  
 
     
Subtotal
    5,880,967    
Total Capital Leases and Other Debt
    9,970,186    
 
       
Patient Loan Programs
       
HELP
    14,098,676  
AccessOne
    4,822,644  
Tower
    4,173,028  
Barberton
    318,889  
CB&T
    89,779  
 
     
Subtotal
    23,503,016  

 



--------------------------------------------------------------------------------



 



         
Other Guarantees
       
Medical Imaging
       
Capitalized lease
    77,277  
Other debt
    1,701,753  
Fort Wayne Cardiac Ctr, LLC Capital lease
    784,004  
San Angelo Surgery Center Equipment note
    346,028  
Term loan
    272,384  
Line of Credit commitment
    154,007  
 
     
Subtotal
    3,335,453  

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                                  TYPE                     OF   FILE NO. &    
DEBTOR   SECURED PARTY   JURISDICTION   UCC   DATE   COLLATERAL
Jackson Hospital Corporation f/k/a Kentucky River Medical Center, Inc.

155 Franklin Road
Brentwood, TN 37027
  National Health Investors, Inc.

100 Vine Street
Murfreesboro, TN 37130   State of Kentucky   UCC-1   2001-1736257-34
11/26/2001

Continuation:
07/19/2006   Security interest in all accounts, equipment, building materials,
ledgers, and proceeds from the collateral including insurance proceeds, now
owned or arising from the debtor’s leasehold interest, ownership, and operation
of Kentucky River Medical Center located at Jetts Drive, Jackson, KY.
 
                   
National Healthcare of Mt. Vernon, Inc.

155 Franklin Rd., Suite 400
Brentwood, TN 37027-4600
  National Health Investors, Inc.

100 E. Vine Street
Murfreesboro, TN 37130   Secretary of State, DE   UCC-1   4051389 7
02/11/2004   To the extent that they are attached to the Land (Schedule 1), the
landlord has security interest in all accounts, accounts receivable, chattel
paper, and other receivables; security interest in central supplies, linen and
other inventories; beds, towels, televisions, and other equipments. (UCC
references Crossroads Community Hospital).
 
                   
Cleveland Regional Medical Center, L.P.

c/o Dynamic Health, Inc.
2049 Century Park East,
Suite 3330
Los Angeles, CA 90067

  AHP of Texas

c/o American Health
Properties, Inc.
6400 South Fiddler’s
Green Circle, #1800
Englewood, CO 80111
  Secretary of State, DE   UCC-1   9403554
03/15/1994

Continuation:
01/28/1999
02/27/2004   All accounts, equipment and auxiliary parts, accessories,
medicines, medical supplies, office supplies, other inventory supplies,
fixtures, core receivables, deposits, fidelity and performance bonds, books and
records, and insurance proceeds. (Refers to Security and Pledge Agreement
between Cleveland Regional Medical Center, L.P. and AHP of Texas dated as of
12/31/1999).

 



--------------------------------------------------------------------------------



 



                                  TYPE                     OF   FILE NO. &    
DEBTOR   SECURED PARTY   JURISDICTION   UCC   DATE   COLLATERAL
CHS Community Health Systems, Inc.

155 Franklin Road
Brentwood, TN 37027

  Fleet Capital Leasing Healthcare Finance (a division of Fleet Business Credit,
LLC)

299 Cherry Hill Road Parsippany, NJ 07054   Secretary of State, DE   UCC-1  
3035792 4
02/10/2003   Any property financed under Master Lease No. 2598 including medical
equipment, office furniture and equipment, computer equipment,
telecommunications equipment, video/audio equipment, and other support systems
and equipments.
 
                   
Cleveland Regional Medical Center, L.P.

155 Franklin Road
Brentwood, TN 37027

Additional debtor:
Chesterfield/Marlboro, L.P.

155 Franklin Road
Brentwood, TN 37027
  Texas HCP Holding, L.P., a Delaware limited partnership

3760 Kilroy Airport Way,
Suite 300
Long Beach, CA 90806

Additional secured party:
HCPI Trust, a Maryland
Real Estate Investment Trust

3760 Kilroy Airport Way,
Suite 300
Long Beach, CA 90806   Secretary of State, DE   UCC-1   5200794 7
06/29/2005   All machinery, furniture and equipment, inventory, supplies,
accounts related to and other personal property used or useful in the use of the
health care facilities located n the real property related to (i) Cleveland
Facility, Liberty County, Texas, (ii) Cheraw Facility, Chesterfield County,
South Carolina, and (iii) Bennettsville Facility, Marlboro County, South
Carolina.
 
                   
Cleveland Regional Medical Center, L.P.

155 Franklin Road
Brentwood, TN 37027

Additional debtor:
Chesterfield/Marlboro, L.P.

155 Franklin Road
Brentwood, TN 37027
  Texas HCP Holding, L.P., a Delaware limited partnership

3760 Kilroy Airport Way,
Suite 300
Long Beach, CA 90806

Additional secured party:
HCPI Trust, a Maryland
Real Estate Investment Trust

3760 Kilroy Airport Way,
Suite 300
Long Beach, CA 90806   Secretary of State, DE   UCC-1   5200787 1
06/29/2005   All improvements, related rights and fixtures, and personal
property, tangible or intangible and any additions to, substitutions for,
changes in, or replacements of the whole or any part thereof, including all
buildings, structures, Fixtures and other improvements related to (i) Cleveland
Facility, Liberty County, Texas, (ii) Cheraw Facility, Chesterfield County,
South Carolina, and (iii) Bennettsville Facility, Marlboro County, South
Carolina.

 



--------------------------------------------------------------------------------



 



                                  TYPE                     OF   FILE NO. &    
DEBTOR   SECURED PARTY   JURISDICTION   UCC   DATE   COLLATERAL
Granbury Hospital Corporation

155 Franklin Road
Brentwood, TN 37027
  Fleet Capital Leasing Healthcare Finance (a division of Fleet Business Credit,
LLC)

299 Cherry Hill Road Parsippany, NJ 07054   Texas   UCC-1   02-0011105858
11/30/2001

Continuation:
10/03/2006   Any property financed under Master Lease No. 2278 including medical
equipment, office furniture and equipment, computer equipment,
telecommunications equipment, video/audio equipment, and other support systems
and equipments.
 
                   
Boyer Evanston Medical Office Building, L.C.

90 South 400 West, Suite 200
Salt Lake City, UT 84101

Additional debtor:
Evanston Hospital Corporation

196 Arrowhead Drive
Evanston, WY 82930

  Prudential Mortgage
Capital Company, LLC

Four Embarcadero Center,
27th Floor
San Francisco, CA 94111

Fully assigned to
(09/26/2005):
Prudential Mortgage
Capital Funding, LLC

100 Mulberry Street,
GC4, 9th Floor
Newark, NJ 07102   Utah   UCC-1   2005-26506023
09/15/2005   All improvements, related rights and fixtures, and personal
property, tangible or intangible and any additions to, substitutions for,
changes in, or replacements of the whole or any part thereof, including all
buildings, structures, Fixtures and other improvements related to (i) Evanston
Medical Office Building Addition (References PMCC Loan No. TTMLS 406105518).
 
                   
Carlsbad Medical Center, LLC

c/o Triad Hospital, Inc.
13455 Noel Road
Suite 2000
Dallas, TX 20815
  General Electric Capital Corporation

2 Wisconsin Circle,
Suite 400
Chevy Chase, MD 20815   Secretary of State, DE   UCC-1   2294460 5
11/22/2002   Rents, income, receipts, revenues, issues, profits, and prepayments
that are attached to the real property described in Exhibit A (a parcel of land
related to the Guadalupe Medical Center Subdivision, New Mexico); accounts,
contract rights, general intangibles, chattel paper, documents, instruments,
deposit accounts, letter of credit rights, commercial tort claims and all books
and records, to the extent they pertain to the Leases or Rents of the real
property; all proceeds, products, replacements, additions, substitutions,
renewals and accessions of and to the Leases and Rents.

 



--------------------------------------------------------------------------------



 



                                  TYPE                     OF   FILE NO. &    
DEBTOR   SECURED PARTY   JURISDICTION   UCC   DATE   COLLATERAL
Massillon Heath System LLC

400 Austin Ave. NW
Massillon, OH 44645

Additional debtor:
Doctors Hospital of Stark County

400 Austin Ave. NW
Massillon, OH 44645
  H.E.L.P. Financial Corporation

765 Wing Street
Auburn Hills, MI 48170   Massillon Health System LLC:
Secretary of State, DE

Doctors Hospital of Stark County: OH   UCC-1   3302348 1
11/18/2003   Patient loans, whether installment or revolving, evidenced by a
revolving credit agreement or other loan agreement, in which the debtor is the
lender, and which are assigned to the secured party.

 



--------------------------------------------------------------------------------



 



Schedule 6.04(h)
Certain Permitted Acquisitions

1.   Spokane, Washington (Empire Health Services)

 



--------------------------------------------------------------------------------



 



Schedule 6.05(b)
Certain Syndication Transactions

1.   Wesley Health System, LLC (Hattiesburg, MS)   2.   Piney Woods Healthcare
System, L.P. (Lufkin, TAX) (second offering)   3.   McKenzie-Willamette Regional
Medical Center Associates, LLC (Springfield, OR) (supplemental offering)   4.  
NOV Holdings, LLC (Tucson, AZ — 2 hospitals)   5.   Kay County Oklahoma Hospital
Company, LLC (Ponca City, OK)   6.   Petersburg Hospital Company, LLC
(Petersburg, VA)   7.   Laredo-Texas Hospital Company, LLC (Laredo, TX) (second
offering)   8.   Northwest Indiana Health System, LLC (Valpraiso, IN)   9.  
National Healthcare of Mt. Vernon, Inc. (Crossroads Community)   10.  
Coatesville, PA   11.   Westgrove, PA   12.   Easton, PA   13.   Salem, NJ   14.
  Abilene, TX   15.   Las Cruces, NM   16.   Victoria, TX   17.   Ft. Wayne, IN
(Lutheran)

 



--------------------------------------------------------------------------------



 



Schedule 6.07
Certain Affiliate Transactions
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
CHS/COMMUNITY HEALTH SYSTEMS, INC.
ADMINISTRATIVE QUESTIONNAIRE
Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG as soon as possible, at
Fax No. (212) 322-2291.
LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION:
GENERAL INFORMATION — DOMESTIC LENDING OFFICE:
Institution Name:
 

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

GENERAL INFORMATION — EURODOLLAR LENDING OFFICE:

     
Institution Name:
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS:
CREDIT CONTACTS:

     
Primary Contact:
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

     
Phone Number:
   
 
   

     
Fax Number:
   
 
   

     
Backup Contact:
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

 



--------------------------------------------------------------------------------



 



     
Phone Number:
   
 
   

     
Fax Number:
   
 
   

TAX WITHHOLDING:
          United States Person                                 
                        Y           N                                  (as
defined in Section 7701(a)(30) of the Code)
          Enclose Form W-8 or W-9, as applicable

         
          Tax ID Number
       
 
       

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS — BORROWINGS, PAYDOWNS, FEES, ETC.

     
Contact:
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

     
Phone Number:
   
 
   

     
Fax Number:
   
 
   

PAYMENT INSTRUCTIONS:

     
Name of Bank to which funds are to be transferred:
   
 
   

 

     
Routing Transit/ABA number of Bank to which funds are to be transferred:
   
 
   

     
Name of Account, if applicable:
   
 
   

     
Account Number:
   
 
   

     
Additional information:
   
 
   

 
MAILINGS:
Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 



--------------------------------------------------------------------------------



 



     
Name:
   
 
   

     
Street Address:
   
 
   

     
City, State, Zip Code:
   
 
   

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CHS/Community Health Systems, Inc., a Delaware corporation (the
“Borrower”), Community Health Systems, Inc. (“Parent”), a Delaware corporation,
the Lenders (as defined in Article I of the Credit Agreement), and Credit Suisse
AG, as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.
     1. The Assignor hereby sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse, from
the Assignor, effective as of the Effective Date set forth below (but not prior
to the registration of the information contained herein in the Register pursuant
to Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
     2. This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in Section 2.20(e)
of the Credit Agreement, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) unless waived or reduced in the sole
discretion of the Administrative Agent, a processing and recordation fee of
$3,500.15
 

15   Only one such fee shall be payable in the case of concurrent assignments to
persons that, after giving effect to such assignments, will be Related Funds.

 



--------------------------------------------------------------------------------



 



     3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor (“Assignor”):
Legal Name of Assignee (“Assignee”):
Assignee’s Address for Notices:
Effective Date of Assignment (“Effective Date”):

                  Percentage of Loans/Commitments         of the applicable
Class Assigned         (set forth, to at least 8 decimals, as Class of       a
percentage of the aggregate Loans/Commitments   Principal Amount   Loans and
Commitments, of the Assigned   Assigned   applicable Class, of all Lenders)    
          $   %     $   %

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



Accepted

            CREDIT SUISSE AG, as Administrative Agent[, Swingline Lender and
Issuing Bank],16
           by:           Name:           Title:                                
Name:           Title:           [CHS/COMMUNITY HEALTH SYTEMS, INC.],
           by:           Name:           Title:   ]17        [COMMUNITY HEALTH
SYSTEMS, INC.],
           by:           Name:           Title:   ]     

 

16   Consent of Swingline Lender and Issuing Bank only required in the case of
an assignment of a Revolving Credit Commitment.   17   Consent of the Borrower
is only required in the case of an assignment of a Revolving Credit Commitment;
provided, that the consent of the Borrower shall not be required for any
assignment (a) made to another Lender, an Affiliate of a Lender or a Related
Fund of a Lender or (b) after the occurrence and during the continuance of any
Event of Default.

 



--------------------------------------------------------------------------------



 



The terms set forth above are
hereby agreed to:

                                                                          , as
Assignor,
      by:           Name:           Title:                               
                                         , as Assignee,
      by:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
BORROWING REQUEST
Credit Suisse AG, as Administrative Agent for
     the Lenders referred to below,
Eleven Madison Avenue
New York, New York 10010
Attention: Agency Group
[DATE]18
Ladies and Gentlemen:
     The undersigned, CHS/Community Health Systems, Inc., a Delaware
corporation, (the “Borrower”), refers to the Credit Agreement dated as of
July 25, 2007, as amended and restated as of November 5, 2010 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Community Health Systems, Inc., a
Delaware corporation, the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives the Administrative
Agent notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the terms on which such Borrowing is requested to be made:

(A)   Type of Borrowing19                        (B)   Date of Borrowing20
                       (C)   Account Number and Location                       
(D)   Principal Amount of Borrowing                     

 

18   The Administrative Agent must be notified irrevocably by telephone (a) in
the case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon) (New York City time), one Business
Day before a proposed Borrowing, in each case to be confirmed promptly by hand
delivery or fax of a Borrowing Request to the Administrative Agent.   19  
Specify whether such Borrowing is to be a Term Borrowing or a Revolving Credit
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.   20   Date of Borrowing must be a Business Day.

 



--------------------------------------------------------------------------------



 



(E)   Interest Period21                     

     The Borrower shall indemnify each Lender against any loss or expense that
such Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation of such
Loan) not being made after notice of such Loan shall have been given by the
Borrower hereunder (any of the events referred to in this paragraph being called
a “Breakage Event”) or (b) any default in the making of any payment or
prepayment of any Eurodollar Loan required to be made hereunder. In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this paragraph shall be delivered to the Borrower and
shall be conclusive absent manifest error.
     The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and
(c) of Section 4.01 of the Credit Agreement have been satisfied.

            CHS/COMMUNITY HEALTH SYSTEMS, INC.,
           by           Name:           Title:        

 

21   If such Borrowing is to be a Eurodollar Borrowing, specify the Interest
Period with respect thereto.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FINANCING STATEMENT
From
[NAME OF MORTGAGOR]
To
CREDIT SUISSE AG
 
Dated:                     , 2010
Premises: [City], [State]
                     County
 
 

 



--------------------------------------------------------------------------------



 



THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of                     , 20[•] (this “Mortgage”), by [
          ], a [           ] corporation, having an office at [           ] (the
“Mortgagor”), to CREDIT SUISSE AG, a bank organized under the laws of
Switzerland, having an office at Eleven Madison Avenue, New York, New York 10010
(the “Mortgagee”) as Collateral Agent for the Secured Parties (as such terms are
defined below).
WITNESSETH THAT:
     Reference is made to (i) the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CHS/Community Health Systems, Inc., a Delaware corporation (the
“Borrower”), Community Health Systems, Inc., a Delaware corporation (“Parent”),
the lenders from time to time party thereto (the “Lenders”) and Credit Suisse AG
as administrative agent (the “Administrative Agent”) for the Lenders, collateral
agent (the “Collateral Agent”) for the Secured Parties, swingline lender (the
“Swingline Lender”) and issuing bank (the “Issuing Bank”) with respect to any
letters of credit (the “Letters of Credit”) issued pursuant to the terms of the
Credit Agreement and (ii) the Guarantee and Collateral Agreement dated as of
July 25, 2007, as amended and restated as of November 5, 2010 (as further
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) among Parent, the Borrower, the Subsidiaries
identified therein and the Collateral Agent. Capitalized terms used but not
defined herein have the meanings given to them in the Credit Agreement and the
Guarantee and Collateral Agreement.
     In the Credit Agreement, (i) the Lenders have agreed to make term loans
(the “Term Loans”) and revolving loans (the “Revolving Loans”) to the Borrower,
(ii) the Swingline Lender has agreed to make swingline loans (the “Swingline
Loans”, together with Term Loans and Revolving Loans, the “Loans”) to the
Borrower and (iii) the Issuing Bank has issued or agreed to issue from time to
time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, Borrower may borrow, prepay and reborrow
Revolving Loans.
     Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower
and will derive substantial benefit from the making of the Loans by the Lenders
and the issuance of the Letters of Credit by the Issuing Bank. In order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit, the Mortgagor has agreed to guarantee, among other things, the due and
punctual payment and performance of all of the obligations of the Borrower under
the Credit Agreement pursuant to the terms of the Guarantee and Collateral
Agreement.

 



--------------------------------------------------------------------------------



 



     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations.
     As used in this Mortgage, the term “Secured Parties” shall mean (a) the
Lenders, (b) the Administrative Agent, (c) the Collateral Agent, (d) any Issuing
Bank, (e) each counterparty to any Hedging Agreement with a Loan Party that
either (i) is in effect on the Closing Date if such counterparty is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender as of the Closing Date or (ii) is entered into after the Closing Date if
such counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into, (f) each counterparty to any arrangement with Parent, the Borrower or any
Subsidiary Guarantor in respect of Cash Management Obligations in effect on the
Closing Date or entered into after the Closing Date, (g) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (h) the successors and assigns of each of the foregoing.
     Pursuant to the requirements of the Credit Agreement, the Mortgagor is
granting this Mortgage to create a lien on and a security interest in the
Mortgaged Property (as hereinafter defined) to secure the performance and
payment by the Mortgagor of the Obligations. The Credit Agreement also requires
the granting by other Loan Parties of mortgages, deeds of trust and/or deeds to
secure debt (the “Other Mortgages”) that create liens on and security interests
in certain real and personal property other than the Mortgaged Property to
secure the performance of the Obligations.
Granting Clauses
     NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure
the due and punctual payment and performance of the Obligations for the benefit
of the Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:
     (1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);
     (2) all buildings, improvements, structures, paving, parking areas,
walkways and landscaping now or hereafter erected or located upon the Land, and
all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any

 



--------------------------------------------------------------------------------



 



structures, buildings or improvements and replacements thereof now or hereafter
erected or located upon the Land (the “Improvements”);
     (3) all apparatus, movable appliances, building materials, equipment,
fittings, furnishings, furniture, machinery and other articles of tangible
personal property of every kind and nature, and replacements thereof, now or at
any time hereafter placed upon or used in any way in connection with the use,
enjoyment, occupancy or operation of the Improvements or the Premises, including
all of Mortgagor’s books and records relating thereto and including all pumps,
tanks, goods, machinery, tools, equipment, lifts (including fire sprinklers and
alarm systems, fire prevention or control systems, cleaning rigs, air
conditioning, heating, boilers, refrigerating, electronic monitoring, water,
loading, unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);
     (4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);
     (5) all now or hereafter existing leases or licenses (under which Mortgagor
is landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals

 



--------------------------------------------------------------------------------



 



from the Premises in return for payment of any fee, rent or royalty
(collectively, “Leases”), and all agreements or contracts for the sale or other
disposition of all or any part of the Premises or the Improvements, now or
hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
     (6) all real estate tax refunds and all proceeds of the conversion,
voluntary or involuntary, of any of the Mortgaged Property into cash or
liquidated claims (“Proceeds”), including Proceeds of insurance maintained by
the Mortgagor and condemnation awards, any awards that may become due by reason
of the taking by eminent domain or any transfer in lieu thereof of the whole or
any part of the Premises or Improvements or any rights appurtenant thereto, and
any awards for change of grade of streets, together with any and all moneys now
or hereafter on deposit for the payment of real estate taxes, assessments or
common area charges levied against the Mortgaged Property, unearned premiums on
policies of fire and other insurance maintained by the Mortgagor covering any
interest in the Mortgaged Property or required by the Credit Agreement; and
     (7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.
     TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its
successors and assigns, for the ratable benefit of the Secured Parties, forever,
subject only to the Liens set forth in Section 6.02 of the Credit Agreement,
including, for the avoidance of uncertainty, those Liens set forth in
Sections 6.02(h), (i) and (l) of the Credit Agreement and to satisfaction and
release as provided in Section 3.04.
ARTICLE I
Representations, Warranties and Covenants of Mortgagor
     Mortgagor agrees, covenants, represents and/or warrants as follows:
     SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable
fee simple title to the Mortgaged Property, subject only to the Liens set forth
in Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



     (b) The execution and delivery of this Mortgage is within Mortgagor’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Mortgage has been duly executed and delivered
by Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     (c) The execution, delivery and recordation of this Mortgage (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Mortgage, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Mortgagor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon Mortgagor or its
assets, or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.
     (d) This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Mortgage, when duly recorded in the public
records will create a valid, perfected and enforceable lien upon and security
interest in all of the Mortgaged Property.
     (e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.
     SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the
Credit Agreement. Mortgagor expressly covenants and agrees to pay when due, and
to timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with their terms.
     SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will
pay and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.
     (b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax

 



--------------------------------------------------------------------------------



 



to be paid by Mortgagee, either directly or indirectly, on this Mortgage or any
of the Loan Documents, or requiring an amount of taxes to be withheld or
deducted therefrom, Mortgagor will promptly (i) notify Mortgagee of such event,
(ii) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (iii) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.
     SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain
the Improvements and the Personal Property in the manner required by the Credit
Agreement.
     SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968, as amended.
     SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement.
     SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations. Mortgagor has not assigned or executed any assignment of, and
will not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.
     (b) Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any

 



--------------------------------------------------------------------------------



 



Lease if such Lease, as entered into, modified or amended, will not be
subordinate to the lien of this Mortgage.
     (c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.
     (d) So long as an Event of Default shall not have occurred and be
continuing, Mortgagee will not exercise any of its rights under Section 1.07(c),
and Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any such tenant or any of
such tenant’s successors in interest, and thereafter to pay Rents to Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if some notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to Mortgagee. Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee (such
notice to promptly be sent by Mortgagee once an Event of Default is no longer
occurring) that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.
     (e) Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.
     (f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and

 



--------------------------------------------------------------------------------



 



concessionaires of the Premises or Improvements, the terms of any Lease, the
space occupied and the rentals and/or other amounts payable thereunder.
     SECTION 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall
not directly or indirectly sell, convey, divest, alienate, assign, lease,
sublease, license, mortgage, pledge, encumber or otherwise transfer, create,
consent to or suffer the creation of any lien, charge or other form of
encumbrance upon any interest in or any part of the Mortgaged Property (other
than resulting from a condemnation), or engage in any common, cooperative,
joint, time-sharing or other congregate ownership of all or part thereof, except
in each case in accordance with and to the extent permitted by the Credit
Agreement; provided, that Mortgagor may, in the ordinary course of business and
in accordance with reasonable commercial standards, enter into easement or
covenant agreements that relate to and/or benefit the operation of the Mortgaged
Property and that do not materially and adversely affect the value, use or
operation of the Mortgaged Property. If any of the foregoing transfers or
encumbrances results in an event requiring prepayment of the Loans in accordance
with the terms of the Credit Agreement, any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect thereof shall constitute trust funds to be
held by the Mortgagor for the benefit of the Secured Parties and applied in
accordance with the Credit Agreement.
     SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.
     SECTION 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.09, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Mortgagor will pay all filing, registration
and recording fees, all Federal, state,

 



--------------------------------------------------------------------------------



 



county and municipal recording, documentary or intangible taxes and other taxes,
duties, imposts, assessments and charges, and all reasonable expenses incidental
to or arising out of or in connection with the execution, delivery and recording
of this Mortgage, UCC continuation statements any mortgage supplemental hereto,
any security instrument with respect to the Personal Property, Permits, Plans
and Warranties and Proceeds or any instrument of further assurance.
     SECTION 1.11. Further Assurances. Upon reasonable demand by Mortgagee,
Mortgagor will, at the cost of Mortgagor and without expense to Mortgagee, do,
execute, acknowledge and deliver all such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Mortgagee shall from time to time reasonably require for the better assuring,
conveying, assigning, transferring and confirming unto Mortgagee the property
and rights hereby conveyed or assigned or intended now or hereafter so to be, or
which Mortgagor may be or may hereafter become bound to convey or assign to
Mortgagee, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage, or for filing, registering or recording this
Mortgage, and on demand, Mortgagor will also execute and deliver and hereby
appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
execute and file to the extent it may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments reasonably
requested by Mortgagee to evidence more effectively the lien hereof upon the
Personal Property and to perform each and every act and thing requisite and
necessary to be done to accomplish the same.
     SECTION 1.12. Additions to Mortgaged Property. All right, title and
interest of Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutions and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.
     SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof, nor as giving Mortgagor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Mortgagee in respect thereof.

 



--------------------------------------------------------------------------------



 



     SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged
Property are or will become “fixtures” (as that term is defined in the UCC) on
the Land, and this Mortgage, upon being filed for record in the real estate
records of the county wherein such fixtures are situated, shall operate also as
a financing statement filed as a fixture filing in accordance with the
applicable provisions of said UCC upon such portions of the Mortgaged Property
that are or become fixtures.
     (b) The real property to which the fixtures relate is described in
Exhibit A attached hereto. The record owner of the real property described in
Exhibit A attached hereto is Mortgagor. The name, type of organization and
jurisdiction of organization of the debtor for purposes of this financing
statement are the name, type of organization and jurisdiction of organization of
the Mortgagor set forth in the first paragraph of this Mortgage, and the name of
the secured party for purposes of this financing statement is the name of the
Mortgagee set forth in the first paragraph of this Mortgage. The mailing address
of the Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is
[                    ].
ARTICLE II
Defaults and Remedies
     SECTION 2.01. Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.
     SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Guarantee and Collateral Agreement and such further amount as shall be
sufficient to cover the out-of-pocket costs and expenses of collection,
including attorneys’ fees, disbursements and expenses incurred by Mortgagee, and
Mortgagee shall be entitled and empowered to institute an action or proceedings
at law or in equity for the collection of the sums so due and unpaid, to
prosecute any such action or proceedings to judgment or final decree, to enforce
any such judgment or final decree against Mortgagor and to collect, in any
manner provided by law, all moneys adjudged or decreed to be payable.
     SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor

 



--------------------------------------------------------------------------------



 



and its agents and employees wholly therefrom, and have access to the books,
papers and accounts of Mortgagor.
     (b) If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.
     (c) Upon every such entry or taking of possession, Mortgagee may, to the
extent not prohibited by applicable law, hold, store, use, operate, manage and
control the Mortgaged Property, conduct the business thereof and, from time to
time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon,
(ii) purchase or otherwise acquire additional fixtures, personalty and other
property that are reasonably necessary for the operation of the business,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in its own name or otherwise with respect to the
same, or (v) enter into any and all agreements with respect to the exercise by
others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to reasonably be in its best
interest and Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to perform any of the foregoing acts. Mortgagee may
collect and receive all the Rents, issues, profits and revenues from the
Mortgaged Property, including those past due as well as those accruing
thereafter, and, after deducting (i) all out-of-pocket expenses of taking,
holding, managing and operating the Mortgaged Property (including compensation
for the services of all persons employed for such purposes), (ii) the
out-of-pocket costs of all such maintenance, repairs, renewals, replacements,
additions, betterments, improvements, purchases and acquisitions, (iii) the
costs of insurance, (iv) such taxes, assessments and other similar charges as
Mortgagee may at its option pay, (v) other proper charges upon the Mortgaged
Property or any part thereof and (vi) the compensation, expenses and
disbursements of the attorneys and agents of Mortgagee, Mortgagee shall apply
the remainder of the moneys and proceeds so received first to the payment of the
Mortgagee for the satisfaction of the Obligations, and second, if there is any
surplus, to Mortgagor, subject to the entitlement of others thereto under
applicable law.
     (d) Whenever, before any sale of the Mortgaged Property under Section 2.06,
all Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

 



--------------------------------------------------------------------------------



 



     SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage or the Credit Agreement (with respect to
the Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person; provided, however, that except
in the case of an emergency, Mortgagee will provide reasonable advance notice of
such entry, such entry shall be conducted in a reasonable manner and Mortgagee
shall use reasonable efforts to endeavor to minimize the amount of disturbance
to the Mortgagor’s possession of the Mortgaged Property.
     SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and
be continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.
     SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur
and be continuing, Mortgagee may elect to sell the Mortgaged Property or any
part of the Mortgaged Property by exercise of the power of foreclosure or of
sale granted to Mortgagee by applicable law or this Mortgage. In such case,
Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and sell the Mortgaged Property to satisfy any Obligation. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder. Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale. Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale. Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

 



--------------------------------------------------------------------------------



 



     (b) The Mortgaged Property may be sold subject to unpaid taxes and the
Liens set forth in Section 6.02 of the Credit Agreement, and, after deducting
all costs, fees and out-of-pocket expenses of Mortgagee (including costs of
evidence of title in connection with the sale), Mortgagee or an officer that
makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.08.
     (c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.
     (d) If an Event of Default shall occur and be continuing, Mortgagee may
instead of, or in addition to, exercising the rights described in
Section 2.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Obligations, or the performance of any term, covenant, condition or
agreement of this Mortgage or any other Loan Document or any other right, or
(ii) to pursue any other remedy available to Mortgagee, all as Mortgagee shall
determine most effectual for such purposes.
     SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur
and be continuing, Mortgagee may also exercise, to the extent not prohibited by
law, any or all of the remedies available to a secured party under the UCC.
     (b) In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.
     SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
follows:
     FIRST, to the payment of all out-of-pocket costs and expenses incurred by
the Administrative Agent or the Mortgagee (in their respective capacities as
such hereunder or under any other Loan Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Mortgage, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent and/or the Mortgagee
hereunder or under any other Loan Document on behalf of any Mortgagor and any
other out-of-pocket costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

 



--------------------------------------------------------------------------------



 



     SECOND, to the payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swingline Lender and any Issuing Bank pro rata in accordance with the
amounts of Unfunded Advances/Participations owed to them on the date of any such
distribution);
     THIRD, to the payment in full of all other Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Obligations owed to them on the date of any such
distribution);
     FOURTH, to the Mortgagor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.
     SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.
     SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Mortgagor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Obligations or creating or extending a period of
redemption from any sale made in collecting said debt or any other amounts due
Mortgagee, (ii) any right to at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
homestead exemption, stay, statute of limitations, extension or redemption, or
sale of the Mortgaged Property as separate tracts, units or estates or as a
single parcel in the event of foreclosure or notice of deficiency, and (iii) all
rights of redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of or each of the Obligations and
marshaling in the event of foreclosure of this Mortgage.
     SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall
proceed to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Mortgagee, then
and in every such case Mortgagor and

 



--------------------------------------------------------------------------------



 



Mortgagee shall be restored to their former positions and rights hereunder, and
all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had been taken.
     SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.
     SECTION 2.13. Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.
     SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.
     SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.
     (b) Even if Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sums secured hereby, (iii) waives or does not
exercise some right granted herein or under the Loan Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the

 



--------------------------------------------------------------------------------



 



Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating
Mortgagee’s lien on the Mortgaged Property hereunder; no such act or omission
shall preclude Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by Mortgagee, shall this Mortgage
be altered thereby. In the event of the sale or transfer by operation of law or
otherwise of all or part of the Mortgaged Property, Mortgagee is hereby
authorized and empowered to deal with any vendee or transferee with reference to
the Mortgaged Property secured hereby, or with reference to any of the terms,
covenants, conditions or agreements hereof, as fully and to the same extent as
it might deal with the original parties hereto and without in any way releasing
or discharging any liabilities, obligations or undertakings.
     SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.
     SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.
ARTICLE III
Miscellaneous
     SECTION 3.01. Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
     SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.
     SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 



--------------------------------------------------------------------------------



 



     SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee
of the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligation to issue Letters of Credit under
the Credit Agreement.
     (b) Mortgagor shall automatically be released from its obligations
hereunder upon the consummation of (i) any transaction permitted by the Credit
Agreement as a result of which Mortgagor ceases to be a Subsidiary or (ii) any
Permitted Receivables Transaction or a Permitted Securitization Transaction
consummated after the date hereof as a result of which Mortgagor becomes a
Permitted Syndication Subsidiary or Securitization Subsidiary.
     (c) Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.09
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released; provided that, upon the consummation after the date
hereof of any Permitted Receivables Transaction or a Permitted Securitization
Transaction, the Security Interest in the Equity Interests of the Subsidiary
that is the subject of such Permitted Receivables Transaction or a Permitted
Securitization Transaction, as the case may be, shall be automatically released
to the extent the pledge of the Equity Interests in such Subsidiary is
prohibited by any applicable Contractual Obligation or requirement of law.
     (d) In connection with any termination or release pursuant to paragraph
(a), (b) or (c) above, the Mortgagee shall promptly execute and deliver to
Mortgagor, at Mortgagor’s expense, a release of this Mortgage and all Uniform
Commercial Code termination statements and similar documents that Mortgagor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 3.04 shall be without
recourse to or representation or warranty by the Mortgagee or any Secured Party.
Without limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.
     SECTION 3.05. Definitions. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor

 



--------------------------------------------------------------------------------



 



under the Mortgage is irrevocable, with power of substitution and coupled with
an interest. Subject to the applicable provisions hereof, Mortgagee has the
right to refuse to grant its consent, approval or acceptance or to indicate its
satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.
     SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges
that this Mortgage is one of a number of Other Mortgages and Security Documents
that secure the Obligations. Mortgagor agrees that the lien of this Mortgage
shall be absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of Mortgagee, and without limiting
the generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.
     SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.
ARTICLE IV
Particular Provisions
     This Mortgage is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:
     SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage
shall be governed by and construed in accordance with the internal law of the
state where the

 



--------------------------------------------------------------------------------



 



Mortgaged Property is located, except that Mortgagor expressly acknowledges that
by their terms, the Credit Agreement and other Loan Documents (aside from those
Other Mortgages to be recorded outside New York) shall be governed by the
internal law of the State of New York, without regard to principles of conflict
of law. Mortgagor and Mortgagee agree to submit to jurisdiction and the laying
of venue for any suit on this Mortgage in the state where the Mortgaged Property
is located. The terms and provisions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein. In the event
of any conflict between the terms and provisions contained in the body of this
Mortgage and the terms and provisions set forth in Appendix A, the terms and
provisions set forth in Appendix A shall govern and control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

            [NAME OF MORTGAGOR], a [             ] corporation,
           by           Name:   Rachel A. Seifert        Title:   Senior Vice
President and Secretary     

            Attest:
      by:           Name:           Title:        

[Corporate Seal]

 



--------------------------------------------------------------------------------



 



[ADD LOCAL FORM OF ACKNOWLEDGMENT]

 



--------------------------------------------------------------------------------



 



Exhibit A
to Mortgage
Description of the Land

 



--------------------------------------------------------------------------------



 



Local Law Provisions
     1. Notwithstanding anything else contained in this Mortgage, (i) the
maximum principal debt or obligation which is, or under any contingency may be
secured at the date of execution hereof or any time thereafter by this Mortgage
is $7,215,000,000 (the “Secured Amount”), (ii) this Mortgage shall also secure
amounts other than the principal debt or obligation to the extent permitted by
the Tax Law without payment of additional recording tax and (iii) so long as the
aggregate amount of the Obligations exceeds the Secured Amount, any payments and
repayments of the Obligations shall not be deemed to be applied against, or to
reduce, the Secured Amount.22
     2. [Other relevant local law provisions to be provided by local counsel.]
 

22   Applicable only in mortgage tax states. This is the New York language—local
counsel to advise whether it needs to be modified in other mortgage tax states.

 